Exhibit 10.1

Execution Version

 

PROJECT GALILEO

LOAN AGREEMENT

Dated as of August 3, 2018

among

VIVINT SOLAR ASSET 1 PROJECT COMPANY, LLC

a Delaware limited liability company
(Borrower);

THE LENDERS PARTIES HERETO FROM TIME TO TIME;

WELLS FARGO BANK, NATIONAL ASSOCIATION
(Collateral Agent);

and

WELLS FARGO BANK, NATIONAL ASSOCIATION
(Administrative Agent)

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

ARTICLE 1

 

 

 

 

 

 

DEFINITIONS

 

1.1

Definitions

 

2

 

1.2

Rules of Interpretation

 

33

 

 

ARTICLE 2

 

 

 

 

 

 

THE CREDIT FACILITY

 

2.1

Loan Facility

 

35

 

2.2

Commitments

 

41

 

2.3

Fees

 

41

 

2.4

Other Payment Terms

 

41

 

2.5

Pro Rata Treatment

 

48

 

2.6

Change of Circumstances

 

49

 

2.7

[Reserved.]

 

50

 

2.8

Mitigation of Obligations; Replacement of Lenders

 

50

 

2.9

[Reserved]

 

51

 

2.10

[Reserved]

 

51

 

2.11

Defaulting Lenders

 

51

 

 

ARTICLE 3

 

 

 

 

 

 

CONDITIONS PRECEDENT

 

3.1

Conditions Precedent to the Closing Date

 

53

 

3.2

Conditions Precedent to Each Borrowing

 

56

 

 

ARTICLE 4

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

4.1

Representations and Warranties

 

58

 

 

ARTICLE 5

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

5.1

Use of Proceeds

 

66

 

5.2

Notices

 

67

 

5.3

Portfolio Reports; Financial Statements

 

67

 

5.4

Reports; Other Information

 

68

 

5.5

Maintenance of Existence

 

69

 

5.6

Books, Records, Access

 

69

 

5.7

Preservation of Rights; Further Assurance

 

70

 

- i -

--------------------------------------------------------------------------------

 

5.8

Payment of Claims, Taxes and Other Government Changes

 

70

 

5.9

Compliance With Laws; Instruments, Etc

 

71

 

5.10

Indemnification

 

71

 

5.11

Revenue Account

 

72

 

5.12

Rating

 

73

 

5.13

Separateness Provisions; Required Provisions in LLC Agreements

 

73

 

5.14

Performance of Agreements

 

73

 

5.15

Scheduled Payment Date Report

 

73

 

5.16

Amendments; Other Agreements

 

73

 

5.17

Insurance

 

73

 

5.18

Foreign Asset Control Regulations

 

74

 

5.19

Backup Servicer

 

74

 

 

ARTICLE 6

 

 

 

 

 

 

NEGATIVE COVENANTS

 

6.1

Analysis Account..

 

74

 

6.2

Limitations on Liens

 

74

 

6.3

Indebtedness

 

74

 

6.4

Sale or Lease of Assets

 

74

 

6.5

Changes

 

75

 

6.6

Distributions

 

75

 

6.7

Investments

 

75

 

6.8

Federal Reserve Regulations

 

75

 

6.9

Fundamental Changes

 

76

 

6.10

Amendments; Other Agreements

 

76

 

6.11

Name and Location; Fiscal Year

 

76

 

6.12

Assignment

 

77

 

6.13

Reserved.

 

77

 

6.14

Accounts

 

77

 

6.15

Transaction with Affiliates

 

77

 

6.16

Limitation on Restrictions on Liens

 

77

 

6.17

Hedging Agreement

 

77

 

6.18

Operations and Maintenance in Partnership

 

77

 

6.19

Sanctions Laws

 

77

 

 

ARTICLE 7

 

 

 

 

 

 

ACCOUNTS; APPLICATION OF FUNDS

 

7.1

Accounts; Application of Funds in Accounts

 

78

 

 

ARTICLE 8

 

 

 

 

 

 

EVENTS OF DEFAULT; REMEDIES

 

8.1

Events of Default

 

78

 

8.2

Remedies

 

81

 

- ii -

 

--------------------------------------------------------------------------------

 

 

ARTICLE 9

 

 

 

 

 

 

THE AGENTS; AMENDMENTS; ASSIGNMENTS

 

9.1

Appointment and Authority

 

82

 

9.2

[Reserved]

 

82

 

9.3

Exculpatory Provisions

 

82

 

9.4

Reliance by Administrative Agent

 

85

 

9.5

Delegation of Duties

 

86

 

9.6

Resignation of Administrative Agent

 

86

 

9.7

Non-Reliance on Administrative Agent and Other Lenders

 

87

 

9.8

Administrative Agent May File Proofs of Claim

 

87

 

9.9

Collateral Matters

 

88

 

9.10

Indemnification

 

88

 

9.11

No Advisory or Fiduciary Responsibility

 

89

 

9.12

Amendments

 

89

 

9.13

Withholding Tax

 

91

 

9.14

Participations

 

92

 

9.15

Assignments

 

93

 

9.16

Assignability to Federal Reserve Bank or Central Bank

 

95

 

9.17

Collateral Agency Agreement and Depositary Agreement.

 

95

 

9.18

Merger

 

96

 

9.19

Wells Fargo

 

96

 

 

ARTICLE 10

 

 

 

 

 

 

MISCELLANEOUS

 

10.1

Addresses; Notices

 

96

 

10.2

Right to Set-Off

 

100

 

10.3

Delay and Waiver

 

101

 

10.4

Costs, Expenses and Attorney’s Fees

 

101

 

10.5

Entire Agreement

 

102

 

10.6

Governing Law

 

102

 

10.7

Severability

 

102

 

10.8

Headings

 

102

 

10.9

Accounting Terms

 

102

 

10.10

No Partnership, Etc

 

102

 

10.11

Waiver of Jury Trial

 

103

 

10.12

Consent to Jurisdiction; Service of Process

 

103

 

10.13

Interest Rate Limitation

 

104

 

10.14

Successors and Assigns

 

104

 

10.15

Patriot Act Compliance

 

104

 

10.16

Binding Effect; Counterparts

 

104

 

10.17

Confidentiality

 

105

 

10.18

Survival of Agreements

 

106

 

10.19

Non-Recourse

 

106

 

10.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

107

 

- iii -

 

--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

- iv -

 

--------------------------------------------------------------------------------

 

INDEX OF EXHIBITS

Exhibit A

Form of Note

Exhibit B-1

Form of Borrowing Notice

Exhibit B-2

Form of Loan Aggregation Notice

Exhibit C

Form of Assignment and Acceptance

Exhibit D

Form of Scheduled Payment Date Report

Exhibit E

Form of Advance Model

Exhibit F-1

Form of US Tax Compliance Certificate

Exhibit F-2

Form of US Tax Compliance Certificate

Exhibit F-3

Form of US Tax Compliance Certificate

Exhibit F-4

Form of US Tax Compliance Certificate

Exhibit G

Borrowing Date Certificate

Exhibit H

Cash Flow Coverage Ratio Certificate

Exhibit I

Form of Quarterly Report

 

INDEX OF SCHEDULES

Schedule A

Amortization Schedule

Schedule 1.1(b)

Knowledge Individuals

Schedule 2.1(f)

Target Loan Balance

Schedule 3.1(l)

Consents

Schedule 4.1(f)

Outstanding Debt

Schedule 5.17

Insurance Requirements

Schedule 6.15

Transactions with Affiliates

 

INDEX OF ANNEXES

Annex 1

Administrative Agent’s Office

Annex 2

Lenders/Lending Office

Annex 3

Lender Commitments

 

INDEX OF APPENDICES

Appendix 1

Eligibility Representations

Appendix 2

Project Documents

Appendix 3

System Information

Appendix 4

Separateness Provisions

- v -

 

--------------------------------------------------------------------------------

 

Appendix 5

Approved Manufacturers

Appendix 6

Approved Form Agreements (Customer Agreements)

Appendix 7

Credit Criteria

Appendix 8

Acceptable Providers

Appendix 9

Assumptions

 

 

- vi -

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

This LOAN AGREEMENT, dated as of August 3, 2018 (this “Agreement”), is made by
and among VIVINT SOLAR ASSET 1 PROJECT COMPANY, LLC, a Delaware limited
liability company (the “Borrower”), each of the lenders that is a signatory to
this Agreement identified as a “Lender” on the signature pages to this Agreement
and listed on Annex 2 or that shall become a “Lender” under this Agreement
pursuant to the terms of this Agreement (each individually, a “Lender” and,
collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
collateral agent for the Secured Parties (in such capacity, together with its
successors in such capacity, the “Collateral Agent”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”, and, together with the Collateral Agent, the “Agents”).

WHEREAS, the Borrower has entered into that certain Master Engineering,
Procurement and Construction Agreement (the “MEPCA”), dated as of the date
hereof, with Vivint Solar Developer, LLC, a Delaware limited liability company
(the “Seller”), pursuant to which Borrower has agreed to purchase certain
Projects, subject to the terms and conditions set forth therein;

WHEREAS, the Borrower requested that the Lenders make loans to the Borrower to
partially fund the acquisition of Projects under the MEPCA; and

WHEREAS, in connection with the transactions contemplated hereby, the Lenders
require (a) the Borrower to enter into (i) that certain Security Agreement, by
and between the Collateral Agent and the Borrower (the “Security Agreement”),
pursuant to which the Borrower will grant a security interests in certain of its
assets to the Collateral Agent for the benefit of the Secured Parties and (ii)
that certain Collateral Agency and Depositary Agreement, by and among the
Borrower, the Administrative Agent, the Collateral Agent, the Depositary and the
Lenders (the “CADA”), (b) the Borrower Member to enter into that certain Pledge
Agreement, by and between the Collateral Agent and the Borrower Member (the
“Pledge Agreement”), pursuant to which the Borrower Member will pledge all of
the Equity Interests of the Borrower held by the Borrower Member to the
Collateral Agent for the benefit of the Secured Parties and (c) the Class B
Investor to enter into that certain Class B Pledge Agreement, by and between the
Collateral Agent and the Class B Investor (the “Class B Pledge Agreement”),
pursuant to which the Class B Investor will pledge all of the Class B Interests
of the Borrower Member held by the Class B Investor to the Collateral Agent for
the benefit of the Secured Parties.

NOW THEREFORE, in consideration of the agreements herein and in the other
Financing Documents and in reliance upon the representations and warranties set
forth herein and therein, the parties hereto hereby agree to enter into this
Agreement as of the date hereof as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE 1

DEFINITIONS

1.1Definitions

.  Except as otherwise expressly provided, capitalized terms used in this
Agreement and its exhibits and schedules shall have the meanings set forth
below:

“A-Installment Payment” has the meaning set forth in the MEPCA.

“Acceptable DSR Letter of Credit” has the meaning set forth in the CADA.

“Account Bank” means KeyBank National Association.

“Administrative Agent” has the meaning set forth in the introductory paragraph
of this Agreement.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Annex 1, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Services Agreement” means the Administrative Services Agreement,
dated as of August 3, 2018, between Borrower and Provider.

“Advance Model” means a model in the form of Exhibit E forecasting the Net Cash
Flows to the Borrower, in each case: (a) calculated in accordance with and
adjusted for the assumptions set forth in Appendix 9, (b) adjusted to exclude
Excluded Revenues, (c) accounting for the applicable System Information and (d)
calculated in accordance with the Sizing Parameters, in form and substance
satisfactory to the Lenders, in consultation with the Borrower.  In addition,
the Advance Model will be updated on the first Borrowing Date when such model is
delivered and on each subsequent Borrowing Date to reflect any modifications
required due to changes in System Information of the Borrower Projects
comprising the requested Loans or revised Net Cash Flow based on the System
Information for the Borrower Projects.

“Affiliate” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified; provided, that it is expressly
acknowledged that the Class A Investors shall not be considered Affiliates of
the Borrower Member or the Borrower.  As used herein, the term “control” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of partnership interests or voting securities, by contract or
otherwise.

“Agents” has the meaning set forth in the introductory paragraph of this
Agreement.

“Aggregation Date” means the earlier of (a) date that is fifteen (15) Business
Days after the delivery of the True-Up Report by Seller to Borrower and the
Investor pursuant to Section 2.2(g) of the MEPCA and (b) October 31, 2019.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

- 2 -

--------------------------------------------------------------------------------

 

“Amortization Profile” means:  

(a)[***]1; and

(b)[***]

“Anti-Bribery and Anti-Corruption Laws” means applicable Laws and regulations
addressing prohibitions against improper payments and bribery of officers,
directors, employees, agents and affiliates of Governmental Authorities,
business partners or other commercial parties, particularly local laws in effect
in the jurisdiction in which the Project operates, including without limitation
the U.S. Foreign Corrupt Practices Act of 1977 and the U.K. Bribery Act 2010.

“Anti-Terrorism and Money Laundering Laws and Regulations” means applicable Laws
and regulations (a) prohibiting transactions with Persons who (i) commit,
threaten to commit, or support terrorism, (ii) engage in transactions or conduct
operations that are illegal and / or criminal in nature, and / or (iii)
participate in monetary transactions in property derived from specified unlawful
activity, or (b) otherwise relating to prohibitions in connection with the
illegal laundering of the proceeds of any criminal activity and preventing the
funds, proceeds and revenue of the Borrower Projects, the Borrower and its
Affiliates from being used in connection with the advancement of criminal
activity, including without limitation, and to the extent applicable, the
Patriot Act and all “know your customer” rules and other applicable regulations.

“Applicable Interest Rate” means: (a) with respect to the Term Loan, a blended
per annum rate equal to the weighted average (based on the principal amount of
each Loan) of the Fixed Interest Rates for all outstanding Loans, including any
Loan drawn on the Aggregation Date, and (b) with respect to any other Loan, the
Fixed Interest Rate.

“Applicable Margin” means the greater of (a) [***] and (b) [***].

“Approved Assignee” shall mean any Person that is (i) a commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D of the Securities Act of 1933,
as amended) or otherwise has a tangible net worth not less than one hundred
million Dollars ($100,000,000) and (ii) not a Competitor.

“Approved Manufacturer” means (a) any of the manufacturers set forth in Appendix
5 or (b) any other manufacturer approved in writing by the Lenders in their
reasonable discretion upon Borrower’s request.

“Approved Form Agreement” means each of the form Customer Agreements attached
hereto as Appendix 6 as such forms may be modified from time to time in
accordance with Section 6.10(c).

“Assets” means, with respect to any Person, all right, title and interest of
such Person in land, Properties, buildings, improvements, fixtures, foundations,
assets and rights of any kind,

 

1 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 3 -

--------------------------------------------------------------------------------

 

whether tangible or intangible, real, personal or mixed, including contracts,
equipment, systems, books and records, proprietary rights, intellectual
property, Permits, rights under or pursuant to all warranties, representations
and guarantees, cash, accounts receivable, deposits and prepaid expenses.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit C or such other form as shall be approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Availability Period” means a period commencing on the Closing Date and ending
on the Availability Period End Date.

“Availability Period End Date” means the earlier of (a) the date of the
acceleration of the obligations pursuant to this Agreement, (b) Aggregation Date
and (c) the date that the Commitments have been fully utilized or terminated.

“B-Installment Payment” has the meaning set forth in the MEPCA.

“Backup Addendum” means Addendum No. 25 to the Backup Services Agreement, dated
as of the date hereof, by and among Provider, the Initial Backup Servicer, the
Administrative Agent and the Borrower.

“Backup Servicer” means the Initial Backup Servicer, and its successors and
assigns as Backup Servicer under the Backup Services Agreement.

“Backup Services Agreement” means that certain Master Backup Services Agreement,
dated as of June 15, 2016, by and between Provider and the Initial Backup
Servicer and as amended by that certain Amendment and Joinder Agreement by and
among Provider, the Initial Backup Servicer and Vivint Solar Servicing, LLC,
dated as of November 7, 2016.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means

(a)in relation to an EEA Member Country which has implemented, or which at any
time implements, Article 55 of Directive 2014/59/EU establishing a framework for
the recovery and resolution of credit institutions and investment firms (as
amended or re-enacted), the relevant implementing law or regulation (including
any regulation, rule, official directive, request or guideline (whether or not
having the force of law) of any governmental, intergovernmental or supranational
body, agency, department or of any regulatory, self-regulatory or other
authority or organization) as described in the EU Bail-In Legislation Schedule
from time to time; and

- 4 -

--------------------------------------------------------------------------------

 

(b)in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-Down and Conversion
Powers contained in that law or regulation.

“Bankruptcy Event” shall be deemed to occur with respect to any Person if (a)
such Person shall institute a voluntary case seeking liquidation or
reorganization under the Bankruptcy Law or shall consent to the institution of
an involuntary case thereunder against it; (b) such Person shall file a
petition, answer or consent or shall otherwise institute any similar proceeding
under any other applicable federal, State or other applicable law, or shall
consent thereto; (c) such Person shall apply for, or by consent there shall be
an appointment of, a receiver, liquidator, sequestrator, trustee or other
officer with similar powers for itself or any substantial part of its assets;
(d) such Person shall make an assignment for the benefit of creditors; (e) such
Person shall admit in writing its inability to pay its debts generally as they
become due; (f) if an involuntary case shall be commenced seeking the
liquidation or reorganization of such Person under the Bankruptcy Law or any
similar proceeding shall be commenced against such Person under any other
applicable federal, State or other applicable law and (i) the petition
commencing the involuntary case is not timely controverted; (ii) the petition
commencing the involuntary case is not dismissed within sixty (60) days of its
filing; (iii) an interim trustee is appointed to take possession of all or a
portion of the property, and/or to operate all or any part of the business of
such Person and such appointment is not vacated within sixty (60) days; or (iv)
an order for relief shall have been issued or entered therein; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers of such Person or of all or a part of its property, shall have been
entered; or (g) any other similar relief shall be granted against such Person
under any federal, State or other applicable law.

“Bankruptcy Law” means the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Base Case” means, with respect to each Advance Model, the resulting outputs
when set to run for the assumptions set forth in Appendix  9.

“Benefited Lender” has the meaning set forth in Section 2.5(b).

“Bill of Sale” means a Bill of Sale and Assignment between Seller and the
Borrower substantially in the form of Exhibit C attached to the MEPCA.

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

“Borrower LLC Agreement” means that Amended and Restated Limited Liability
Company Agreement of the Borrower, dated as of August 3, 2018.

“Borrower Materials” has the meaning set forth in Section 10.1(d).

“Borrower Member” means Vivint Solar Asset 1 Owner, LLC, a Delaware limited
liability company.

- 5 -

--------------------------------------------------------------------------------

 

“Borrower Member LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of the Borrower Member, dated as of August 3, 2018.

“Borrower Projects” means, as of any date of determination, all Projects owned
by the Borrower as of such date.

“Borrowing” means the borrowing of one or more Loans, as applicable, pursuant to
the terms of this Agreement.

“Borrowing Date” means that date on which a Borrowing occurs pursuant to the
terms herein.

“Borrowing Date Certificate” has the meaning set forth in Section 3.2(a).

“Borrowing Notice” has the meaning set forth in Section 2.1(a)(iii).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

“CADA” means the Collateral Agency and Depositary Agreement, dated as of the
Closing Date, among the Borrower, the Administrative Agent, the Collateral
Agent, the Depositary, the Securities Intermediary and, solely for the purposes
of Section 2.1, Section 6.2 and Article 7 thereof, the Lenders.

“Cancelled Project” has the meaning set forth in the MEPCA.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Flow Coverage Ratio” means, as of any Quarterly Date commencing with the
third Quarterly Date following the Closing Date, for the trailing six (6) month
period ending on such Quarterly Date, the quotient of (a) the sum of Net Cash
Flow actually received by Borrower for such period plus any proceeds of Loans
deposited in the Construction Reserve Account during such period (but excluding
interest earned on amounts in the Construction Reserve Account during such
period), divided by (b)(i) accrued interest due and payable as of such Quarterly
Date plus (ii) Mandatory Principal and Target Debt Sweep Amounts due and payable
as of such Quarterly Date (provided, for the avoidance of doubt, that such
Mandatory Principal and Target Debt Sweep Amounts will be calculated without
duplication of amounts that were due and payable on prior Schedule Payment
Dates).

“Cash Flow Coverage Ratio Certificate” means the certificate in the form of
Exhibit H, certifying that the Cash Flow Coverage Ratio Requirement has been
satisfied as of the most recent Quarterly Date.

- 6 -

--------------------------------------------------------------------------------

 

“Cash Flow Coverage Ratio Requirement” means, as of each Quarterly Date, the
Cash Flow Coverage Ratio is equal to or exceeds [***]2.

“Change in Control” shall be deemed to have occurred if:

(a)None of the Sponsor, Hannon Armstrong or a Qualified Purchaser, directly or
indirectly through the Borrower Member, has management control of the Borrower;

(b)Borrower Member shall cease to directly own, beneficially and of record, 100%
of the issued and outstanding Equity Interests in the Borrower; or

(c)the Class B Investor shall cease to directly own, beneficially and of record,
100% of the issued and outstanding Class B Interests of the Borrower Member.

“Change of Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Governmental Rule, any
change in any Governmental Rule or in the administration, interpretation,
implementation or the application or requirements thereof (whether such change
occurs in accordance with the terms of such Governmental Rule as enacted, as a
result of amendment, or otherwise), any change in the interpretation or
administration of any Governmental Rule by any Governmental Authority, or (b)
the making or issuance of any request, rule, guideline or directive (whether or
not having the force of law) of any Governmental Authority; for the avoidance of
doubt, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change of
Law”, regardless of the date enacted, adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 10.13.

“Class A Investors” means a member of the Borrower Member holding one or more
Class A Units (as defined in the Borrower Member LLC Agreement) in the Borrower
Member.

“Class B Interest” has the meaning set forth in the Borrower Member LLC
Agreement.

“Class B Investor” means Vivint Solar Asset 1 Class B, LLC, a Delaware limited
liability company.

“Class B Pledge Agreement” has the meaning set forth in the recitals to this
Agreement.

“Closing Date” means the date when each of the conditions precedent listed in
Section 3.1 has been satisfied (or waived in writing by the Lenders).

“Closing Index Spread” means [***]3%.

 

2 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 7 -

--------------------------------------------------------------------------------

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
pursuant thereto, as amended or as may be amended from time to time, and any
successor federal tax statute.

“Collateral” means all property of, and equity interests in the Loan Parties,
now owned or hereafter acquired upon which a Lien is or is purported to be
created by any Collateral Document.

“Collateral Accounts” means the Depositary Accounts and the Collections Account.

“Collateral Agent” has the meaning set forth in the introductory paragraph of
this Agreement.

“Collateral Documents” means the CADA, the Pledge Agreement, the Security
Agreement, the Class B Pledge Agreement, the Interparty Agreement, each Consent,
each collateral assignment, the Collections Account Control Agreement each other
control agreement and any other security documents, financing statements and
other documentation filed or recorded in connection with the foregoing.

“Collections Account” means the account of the Borrower established with the
Account Bank, which is subject to the Collections Account Control Agreement.

“Collections Account Control Agreement” means the Deposit Account Control
Agreement, dated as of the Closing Date, by and among the Borrower, Borrower
Member, KeyBank National Association and the Collateral Agent.  

“Commitment” means, at any time with respect to each Lender, the commitment of
such Lender to make Loans hereunder, expressed as a maximum aggregate principal
amount of the Loans to be made by such Lender hereunder as such amount may be
reduced from time to time pursuant to Sections 2.2(e), increased or modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.15.  The initial amount of each Lender’s Commitment is set forth on
Annex 3 hereto in the column headed “Initial Commitment,” or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Commitment,
as applicable.  

“Communications” has the meaning set forth in Section 10.1(c).

“Competitor” means any Person directly or through its Affiliates engaged in the
business of owning, managing, operating, maintaining or developing renewable
energy systems or other energy services for use in distributed generation
applications (whether residential or commercial) in the United States; provided,
that (x) a Person who is involved in such activities solely as a result of such
Person being engaged as a back-up servicer or transition manager (including
Wells Fargo Bank, National Association or U.S. Bank National Association) or as
a result of making passive investments (including tax equity investments) in
such activities or (y) each Lender party

- 8 -

--------------------------------------------------------------------------------

 

hereto as of the Closing Date, and each Affiliate of each such Lender, shall, in
each case, not be considered a “Competitor” hereunder.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consents” means each of (a) that certain MEPCA Consent and Agreement, dated as
of the date hereof, by and among the Seller, the Borrower and the Collateral
Agent and (b) that certain ASA/MSA Consent and Agreement, dated as of the date
hereof, by and among the Provider, the Borrower and the Collateral Agent.

“Construction Reserve Account” has the meaning set forth in the CADA.

“Construction Reserve Required Amount” has the meaning set forth in the CADA.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Credit Criteria” means the credit criteria for the Customers and Systems set
forth in Appendix 7.

“Customer” means a Person contractually obligated to make payments to the
Borrower under a Customer Agreement.

“Customer Agreement” means, with respect to any Project, the power purchase
agreement, lease agreement or other offtake agreement for the purchase and sale
of energy or lease of a solar energy system relating to such Project signed by
(x) a residential customer and (y) Borrower.

“Customer Payments” means, with respect to each Project, all payments made by
the Customer in accordance with its Customer Agreement.

“DBRS” means DBRS, Inc. and its successors thereto.

“Debt” of any Person at any date means, without duplication,

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments,

(b)the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guarantees, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person,

(c)net obligations of such Person under any Hedging Agreement,

- 9 -

--------------------------------------------------------------------------------

 

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than (i) trade accounts payable in the ordinary course of
business, (ii) any earn-out obligation until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP and (iii)
liabilities accrued in the ordinary course),

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse,

(f)all Attributable Indebtedness;

(g)all obligations of such Person in respect of Disqualified Equity Interests;
and

(h)to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For the purposes of clause (c) above, with respect to any Person, net
obligations under any Hedging Agreement on any date shall be deemed to be any
Swap Termination Amount payable by such Person as of such date.

“Debt Service Reserve Account” has the meaning set forth in the CADA.

“Debt Service Reserve Required Amount” has the meaning set forth in the CADA.

“Default” means any occurrence, circumstance or event, or any combination
thereof, which, with the lapse of time, the giving of notice or both, would
constitute an Event of Default under this Agreement.

“Default Rate” means, with respect to any Loan, the interest rate per annum
equal to the Applicable Interest Rate plus 2.0% per annum.

“Defaulting Lender” means, subject to Section 2.11(b) any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more of the conditions
precedent set forth in Sections 3.1 and 3.2 with respect to the relevant
Borrowing (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) have not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the

- 10 -

--------------------------------------------------------------------------------

 

Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, at any time following the date of
this Agreement, (i) become the subject of a proceeding under any Bankruptcy Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state, federal or national regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Deficient Project” has the meaning set forth in the MEPCA.  

“Depositary” means Wells Fargo Bank, National Association, as Depositary and
Securities Intermediary under the CADA.

“Depositary Accounts” has the meaning set forth in the CADA.

“Discharge Date” means the date when the outstanding Obligations (other than
unasserted contingent payment obligations that by their nature expressly survive
the termination of the Financing Documents) have been paid in full in cash and
all Commitments have been terminated.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a customarily defined change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior occurrence of the Discharge Date), (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Debt or any other Equity Interests that are described in the foregoing clauses
(a), (b) or (c), in whole or in part, in each case, prior to the date that is
ninety-one (91) days after the Loan Maturity Date.

“Distressed Customer Agreement” shall mean (a) any Customer Agreement where the
applicable Customer is more than [***]4 days past due on any amount due under
such Customer Agreement, (b) any Customer Agreement where (i) the Customer’s
interest in the underlying host Property for the applicable Project has been
sold or otherwise transferred without either the

 

4 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 11 -

--------------------------------------------------------------------------------

 

Customer purchasing the Project or the new owner assuming such Customer
Agreement and (ii) after [***] days following such transfer, the Borrower
reasonably determines that the current Customer will not make any purchase
payment due under the Customer Agreement and the new owner will refuse to assume
such Customer Agreement but for a modification to the electricity or lease rate,
annual escalator or term thereof, or (c) any Customer Agreement subject to a
dispute between the Borrower and the Customer which, in light of the facts and
circumstances known at the time of such dispute, and after [***] days following
the commencement of the dispute (without resolution), the Borrower reasonably
determines the Customer under such Customer Agreement could reasonably be
expected to stop making rent payments due under the Customer Agreement but for a
modification to the electricity or lease rate, annual escalator or term thereof.

“Dollars” and “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.

“Downside Case” means, [***] .

“Early Amortization Period” shall mean a period beginning on the third
consecutive Quarterly Date on which a Repayment Event is continuing until the
Quarterly Date upon which a Repayment Event is no longer continuing.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligibility Representations” means the representations set forth in Appendix 1.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, and (c)
any other Person (other than the Borrower, Sponsor or any of their respective
Affiliates or a natural person).

“Environmental Claim” means any and all obligations, liabilities, losses,
administrative, regulatory or judicial actions, suits, demands, decrees, claims,
liens, judgments, warning notices, notices of noncompliance or violation,
investigations, proceedings, removal or remedial actions or orders, or damages,
penalties, fees, out-of-pocket costs, expenses, disbursements, attorneys’ or
consultants’ fees, relating in any way to any Environmental Law or any Permit
issued under any such Environmental Law (hereafter, “Hazard Claims”), including
(a) any and all Hazard Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other

- 12 -

--------------------------------------------------------------------------------

 

actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Hazard Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the Release of Hazardous Materials or arising from injury to health, safety or
the environment.

“Environmental Law” means any and all federal, State, regional and local
statutes, laws (including common law), regulations, ordinances, judgments,
orders, codes or injunctions pertaining to the environment, human health or
safety (as affected by exposure to Hazardous Materials), or natural resources,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.) (“CERCLA”),
and the Superfund Amendments and Reauthorization Act of 1986, the Emergency
Planning and Community Right to Know Act (42 U.S.C. §§ 11001 et seq.), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901 et seq.), and
the Hazardous and Solid Waste Amendments Act of 1984, the Clean Air Act (42
U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act (also known as
the Clean Water Act) (33 U.S.C. §§ 1251 et seq.), the Toxic Substances Control
Act (15 U.S.C. §§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. §§ 300f
et seq.), the Endangered Species Act (16 U.S.C. §§ 1531 et seq.), the Migratory
Bird Treaty Act (16 U.S.C. §§ 703 et seq.), the Bald Eagle Protection Act (16
U.S.C. §§ 668 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. §§ 2701 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.),
and any similar or analogous state and local statutes or regulations promulgated
thereunder, and legally binding decisional law of any Governmental Authority, as
each of the foregoing may be amended or supplemented from time to time in the
future, in each case to the extent applicable with respect to the property or
operation to which application of the term “Environmental Laws” relates.

“Equity Interests” means shares of capital stock, partnership interests, limited
liability company interests or membership interests in a limited liability
company, beneficial interests in a trust or other equity interests in any
Person, and any option, warrant, commitment, preemptive rights or agreements of
any kind (including any members’ or voting agreements) entitling the holder
thereof to purchase or otherwise acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 or 303 of ERISA
or Section 412 or 430 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) a Reportable Event; (b) a withdrawal by the Borrower or
any member of the Controlled Group from an ERISA Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any member of the Controlled Group from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate an ERISA
Plan, the treatment of an ERISA Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate an ERISA Plan or

- 13 -

--------------------------------------------------------------------------------

 

Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any ERISA Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any member of the
Controlled Group; (g) the failure by the Borrower or any member of the
Controlled Group to meet the minimum funding requirements of Section 412 and 430
of the Code or Sections 302 and 303 of ERISA with respect to any ERISA Plan,
whether or not waived; (h) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any ERISA Plan; or (i) any other event in connection
with an ERISA Plan or Multiemployer Plan which, directly or indirectly, could
reasonably be expected to subject the Borrower to any material liability under
any statute, regulation or governmental order or which could obligate the
Borrower or any member of the Controlled Group to indemnify any Person against
such liability incurred under any such statute, regulation or order.

“ERISA Plan” means any employee pension benefit plan (as defined in Section 3(2)
of ERISA) other than a Multiemployer Plan that is both (a) maintained by the
Borrower or any member of the Controlled Group, or to which any of them
contributes or is obligated to contribute, for its employees or has made, or was
so maintained and in respect of which the Borrower or any member of the
Controlled Group could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated and (b) covered by Title IV of ERISA
or to which Section 412 of the Code applies.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” and “Events of Default” have the meanings given in Section
8.1.

“Event of Loss” shall mean (a) an event which causes all or a material portion
of any Asset of a Loan Party to be damaged, destroyed or rendered unfit for
normal use for any reason whatsoever (including any covered loss under a
casualty insurance policy) and (b) any compulsory transfer or taking, or
transfer under threat of compulsory transfer, of any Asset of a Loan Party
pursuant to the power of eminent domain, condemnation or otherwise.

“Excluded Project” means (a) a Project with respect to which the Eligibility
Representations are not, or are determined to have not been, true and correct on
the applicable Purchase Date for such Project, (b) a Deficient Project, or (c) a
Cancelled Project.

“Excluded Revenues” means amounts received by the Borrower in respect of (a)
contributions by the Borrower Member in connection with the purchase of
Projects, (b) proceeds from monetization of SRECs and upfront rebates, including
any proceeds from refundable State tax credits or proceeds from the
Massachusetts SMART rebate program, (c) proceeds from any Excluded Project, (d)
revenues from Deficient Projects or Cancelled Projects and (e) revenues from
Projects that, at the time of purchase, would cause the Borrower to fail to
satisfy the Credit

- 14 -

--------------------------------------------------------------------------------

 

Criteria, (f) [***]5 and (g) [***]; provided that amounts received from Projects
that caused the Borrower to fail to satisfy the Credit Criteria solely due to
such Projects’ failure to receive a PTO Letter by a certain date shall not be
Excluded Revenue after that date that such Projects receive a PTO Letter.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment under
Section 2.8(b) or (c)) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 2.4(d)(i) or Section
2.4(d)(iii), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.4(g) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“FDIC” means the Federal Deposit Insurance Corporation and its successors.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo Bank, National Association on such day on
such transactions as determined by the Administrative Agent.

 

5 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 15 -

--------------------------------------------------------------------------------

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fees” refers to all fees, costs and expenses payable in accordance with the
Financing Documents.

“Fee Letters” means each fee letter entered into by the Borrower and one or more
of the Agents in connection with this Agreement or the other Financing
Documents.

“Final Advance Model” has the meaning set forth in Section 2.1(a)(v)(B).

“Financing Documents” means this Agreement, the Notes, the Collateral Documents
and all other documents, agreements or instruments executed in connection with
the Obligations.

“Fitch” means Fitch Ratings Inc. and any successor thereto.

“Fixed Interest Rate” means, in respect of each Loan (other than the Term Loan),
the per annum interest rate that is equal to the term equivalent of (a) the US
swap rate for the weighted-average life of such Loan as of the Business Day
occurring two (2) Business Days prior to the Borrowing Date for such Loan plus
(b) the Applicable Margin.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FPA” means the Federal Power Act, as amended, and the regulations of FERC
issued thereunder.

“GAAP” means (a) generally accepted accounting principles in the United States
of America consistently applied or (b) upon mutual agreement of the parties,
internationally recognized generally accepted accounting principles,
consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, guideline, policy requirement or other governmental
restriction or any similar form of decision of or determination by, or any
interpretation or administration of any of the foregoing having the force of law
by, any Governmental Authority, whether now or hereafter in effect.

“Guarantee” of or by any Person means (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or

- 16 -

--------------------------------------------------------------------------------

 

services for the purpose of assuring the obligee in respect of such Debt or
other obligation of the payment or performance of such Debt or other obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Debt or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Debt or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Debt to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Hannon Armstrong” means Hannon Armstrong Sustainable Infrastructure Capital,
Inc.

“Hazard Claims” has the meaning set forth in the definition of “Environmental
Claim”.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions, that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.

“Hedging Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Financing Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 5.10(a).

- 17 -

--------------------------------------------------------------------------------

 

“Independent Engineer” means (a) Leidos Engineering, LLC or (b) any other
reputable, qualified engineering firm with substantial experience in the
residential solar industry that is not an Affiliate of the Borrower or the
Sponsor.

“Index Adjustment” means [***]6.

“Ineligible Project Amount” means, as of any Quarterly Date, an amount equal to
the product of (a) the Prepayment Rate multiplied by (b) (i) the reduction in
Portfolio Value resulting from or attributable to each Ineligible Project Event
(disregarding any proceeds received in respect of such Ineligible Project Event
and assuming that no Customer Payments will be received in respect of the
Project subject to such Ineligible Project Event)  that occurred during the
period between the two most recent Quarterly Dates minus (ii) in respect of each
Reeligible Project that has not previously been credited for the purposes of
determining an Ineligible Project Amount on a prior Quarterly Date, the increase
in Portfolio Value resulting from or attributable to the applicable Reeligible
Project ceasing to be the subject of an Ineligible Project Event (provided that
the Ineligible Project Amount shall not be less than zero).  

“Ineligible Project Event” means, with respect to any Project, such Project (i)
is determined to be an Excluded Project, a Deficient Project or a Cancelled
Project or (ii) is determined to have caused the Borrower to fail to satisfy the
Credit Criteria (other than the Credit Criteria set forth in clause (vi) of the
definition thereof) as of the Purchase Date for such Project.

“Information” has the meaning set forth in Section 10.17.

“Initial Backup Servicer” means Wells Fargo.

“Insurance Consultant” means (a) Moore-McNeil, LLC or (b) any other reputable,
qualified insurance consultant with substantial experience in the residential
solar industry that is not an Affiliate of the Borrower or the Sponsor.

“Interparty Agreement” means the Interparty Agreement, dated as of the Closing
Date, among Borrower Member, Borrower, the Class A Investors, the Class B
Investors, HA Galileo LLC, and the Collateral Agent.

“Investors” means the Class A Investors and Class B Investors.

“ITC” means the energy tax credit under Section 48 of the Code.

“ITC Basis Insurance Policy” has the meaning set forth in the MEPCA.

“ITC Basis Insurance Proceeds” means any proceeds received by Borrower under the
ITC Basis Insurance Policy.

 

6 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 18 -

--------------------------------------------------------------------------------

 

“ITC Loss Proceeds” means any amounts paid to Borrower by the Seller pursuant to
Section 4.4 of the MEPCA.

“Knowledge” means, with respect to a Loan Party, the actual knowledge after
reasonable inquiry of any Person set forth in Schedule 1.1(b) provided, however,
that for matters relating to a Customer, as of the relevant Borrowing Date for
the Project relating to such Customer “Knowledge of the Borrower” shall be
limited to the representations and warranties made by such Customer in the
Customer Agreement, without Seller undertaking further inquiry or due
diligence.  Any notice delivered to the any Loan Party (including to the
Provider as their agent) by a Secured Party shall provide such person with
Knowledge of the facts included therein.

“Kroll” means Kroll Bond Rating Agency Inc. and its successors thereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
For the avoidance of doubt, for purposes of Sections 2.4(d) and (g), the term
“Laws” includes FATCA.

“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation including any Governmental Rule, any requirement
or obligation under a Permit, and any determination of any Governmental
Authority in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its property is subject.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement.

“Lending Office” means the office in the United States of America designated as
such beneath the name of such Lender on Annex 2 or such other office of such
Lender as such Lender may specify in writing from time to time to the
Administrative Agent and the Borrower in accordance with this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease Obligation having substantially the same
economic effect as any of the foregoing).

“LLC Agreements” means, collectively, (a) the Borrower LLC Agreement and (b) the
Borrower Member LLC Agreement.

“Loan” and “Loans” means the loans made by the Lenders under this Agreement,
including the Term Loan.

“Loan Aggregation Notice” has the meaning set forth in Section 2.1(a)(v)(A).

- 19 -

--------------------------------------------------------------------------------

 

“Loan Aggregation Notice Date” has the meaning set forth in Section
2.1(a)(v)(A).

“Loan Maturity Date” means the earlier of (a) the date that is the twentieth
(20th) anniversary of the Aggregation Date, and (b) the date of acceleration of
the Loans pursuant to Section 8.2.

“Loan Parties” means the Borrower Member, the Class B Investor and the Borrower.

“Maintenance Services Agreement” means the Maintenance Services Agreement, dated
as of August 3, 2018, between Borrower and Provider.

“Make-Whole Amount” means, [***]7:

“Called Principal” means, with respect to any Loan, the principal of such Loan
that is to be prepaid pursuant to Section 2.1(f)(i) or Section 2.1(f)(ii)(B).

“Discounted Value” means, with respect to the Called Principal of any Loan, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Loan is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Loan,
0.50% plus the yield to maturity implied by (i) the yields reported, as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  In the case of each determination under clause (i) or clause
(ii), as the case may be, of the preceding sentence, such implied yield will be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the actively traded on the run U.S. Treasury
security with the maturity closest to and greater than such Remaining Average

 

7 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 20 -

--------------------------------------------------------------------------------

 

Life and (2) the actively traded on the run U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Loan.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest two decimal places) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest two decimal places) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Loan, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made on such Loan hereunder, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 2.1(f)(i) or Section 2.1(f)(ii)(B); and provided, further,
that the rate of interest with respect to the Called Principal that would be due
after the seventh (7th) anniversary of the Closing Date shall be deemed to
accrue at a rate per annum equal to the Applicable Interest Rate minus one
percent (1.00%).

“Settlement Date” means, with respect to the Called Principal of any Loan, the
date on which such Called Principal is to be prepaid pursuant to Section
2.1(f)(i) or Section 2.1(f)(ii)(B).

“Major Equipment” means solar panels and inverters, including, if applicable,
direct current module optimizers.

“Mandatory Payment” means, as of each Scheduled Payment Date, the sum of accrued
interest and principal on the Loans (including, without duplication, Mandatory
Principal and interest, any amounts required to be paid pursuant to Section
2.1(f)(ii) and any Target Debt Sweep Amount) that are due and payable in cash on
such Scheduled Payment Date.

“Mandatory Principal” means, as of each Scheduled Payment Date beginning with
the second Scheduled Payment Date occurring after the end of the Target Debt
Sweep Period, principal (other than accrued and unpaid Target Debt Sweep
Amounts) due and payable in cash on such Scheduled Payment Date in accordance
with the Amortization Profile.

“Margin Stock” has the meaning set forth in Regulation U.

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its

- 21 -

--------------------------------------------------------------------------------

 

Subsidiaries, taken as a whole; (b) material adverse effect on the ability of
the Loan Parties (taken as a whole) to fully and timely perform any of their
payment obligations under any Financing Document to which the Borrower or any of
the Loan Parties is a party; (c) material adverse effect on the rights and
remedies available to the Lenders or the Collateral Agent under any Financing
Document.

“Maximum Loan Size” has the meaning set forth in the definition of “Sizing
Parameters”.

“Maximum Rate” has the meaning set forth in Section 10.13.

“MEPCA” has the meaning set forth in the recitals to this Agreement.

“Monthly True-Up Certificate” has the meaning set forth in the MEPCA.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which the Borrower or any member of the Controlled Group
is making, or has an obligation to make, contributions, or has made, or has been
obligated to make, contributions within any of the preceding five (5) plan years
immediately preceding the Closing Date.

“Net Cash Flow” means, with respect to a period, an amount equal to Customer
Payments received by the Borrower generated by Borrower Projects (which shall
not include Excluded Revenues) minus the fees paid to the Agents and Operating
Expenses (as defined in the CADA) paid, in each case during such period;
provided, any projection of Net Cash Flow shall assume that Project Revenue
Reduction Events that are in effect at the time such projection is made will
remain in effect and that no cash flow shall be received from Projects subject
to Project Compensation Events.

“Non-Consenting Lender” has the meaning set forth in Section 9.12(i).

“Note” and “Notes” has the meanings given in Section 2.1(d).

“Notice of Default” has the meaning given in Section 5.2(c).

“Notice of Event of Default” has the meaning given in Section 5.2(c).

“Obligations” means and includes all loans, advances, debts, obligations, and
liabilities howsoever arising (and whether arising or incurred before or after
any Bankruptcy Event with respect to the Borrower or any other Person), owed by
such Loan Party to the Agents or the Secured Parties of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, pursuant to the terms of
this Agreement, or any of the other Financing Documents, including all
principal, interest, indemnity or reimbursement obligations, fees, charges,
expenses, attorneys’ fees and accountants fees chargeable to such Person in
connection with its dealings with such Person and payable by such Person under
this Agreement or any of the other Financing Documents.

- 22 -

--------------------------------------------------------------------------------

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operative Documents” means the Financing Documents, the LLC Agreements and the
Project Documents.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or Financing
Document).

“Other Documents” means, with respect to each Borrower Project, the Customer
Agreement and the interconnection agreement.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(b) or Section 2.8(c)).

“Outstanding Principal” means, as of any date of determination, the aggregate
amount of principal outstanding under all Loans on such date.

“Participant” has the meaning set forth in Section 9.14(a).

“Participant Register” has the meaning set forth in Section 9.14(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub. L. 107-56 (signed into law October 26, 2001), as amended from
time to time.

“Payment Account” has the meaning set forth in the CADA.

“PBGC” means the Pension Benefit Guaranty Corporation.

- 23 -

--------------------------------------------------------------------------------

 

“Permit” means any permit, franchise, lease, order, license, notice,
certification, approval, exemption, qualification, right or authorization from
or registration, notice or filing with any Governmental Authority.

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
Taxes not yet due or being contested in good faith and by appropriate
proceedings and in respect of which (i) appropriate reserves acceptable to the
Lenders have been established in accordance with GAAP, (ii) enforcement of the
contested Tax is effectively stayed for the entire duration of such contest and
(iii) any Tax determined to be due, together with any interest or penalties
thereon, is promptly paid after resolution of such conflict; (b) Liens arising
out of judgments or awards that do not otherwise constitute an Event of Default
so long as an appeal or proceeding for review is being prosecuted in good faith
and for the payment of which appropriate reserves have been established in
accordance with GAAP, bonds (with recourse to a Person other than the Borrower)
or other security have been provided or are fully covered by insurance, in each
case, as acceptable to the Lenders in such manner and amount as to reasonably
assure that any amounts determined to be due will be promptly paid in full when
such contest is determined; (c) Liens created under the Financing Documents; (d)
Liens arising as a matter of Law and (e) Liens permitted under the Project
Documents.

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, Governmental Authority or any other entity
whether acting in an individual, fiduciary or other capacity.

“Platform” has the meaning set forth in Section 10.1(d).

“Pledge Agreement” has the meaning set forth in the recitals to this Agreement.

“PML Study” has the meaning set forth in Section 5.17(b).

“Portfolio Report” means each of the operations reports and monthly operating
reports, as applicable, delivered under the Maintenance Services Agreement or
the Administrative Services Agreement.

“Portfolio Value” shall mean, as of the date of determination, the remaining
present value through the Loan Maturity Date of the projected Net Cash Flow in
accordance with the Advance Models, discounted at a rate of [***]8.

“Prepayment Rate” means [***].

“Project” means a System (but expressly excluding any storage component thereof)
installed on the rooftop of a Customer’s residential property and (a) used or to
be used to generate electricity for sale to such Customer or (b) leased to a
Customer, in each case under a Customer Agreement, the associated rights under
such Customer Agreement, and all other related rights to the extent applicable
thereto, including, without limitation, all parts and manufacturer’s warranties
and rights to access Customer data, and all Permits and real property

 

8 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 24 -

--------------------------------------------------------------------------------

 

rights and other rights with respect to such Customers’ real property contained
in such Customer Agreement necessary for the operation of the System and the
lease of the System to the Customer or sale of electricity pursuant to the
related Customer Agreement, as applicable, and all rights pursuant to any
related Environmental Attributes and Rebates (in each case, as defined in the
MEPCA).

“Project Compensation Amount” means, as of any Scheduled Payment Date, an amount
equal to the product of (i) the Prepayment Rate times (ii) the reduction in
Portfolio Value resulting from or attributable to each Project Compensation
Event (disregarding any proceeds received in respect of such Project
Compensation Event and assuming that no Customer Payments will be received in
respect of the Project subject to such Project Compensation Event) that occurred
during the period between the two most recent Quarterly Dates.

“Project Compensation Event” means with respect to any Project:

(a)the occurrence of an early termination of the Customer Agreement in respect
of such Project and payment of the termination payment by the Customer for such
Project in connection with such termination under and in accordance with the
Customer Agreement for such Project;

(b)such Project experiences an Event of Loss and is not repaired, restored,
replaced or rebuilt to substantially the same condition as existed immediately
prior to the Event of Loss within [***] days of such Event of Loss;

(c)future amounts due under a Customer Agreement for such Project have been
prepaid by the Customer for such Project; or

(d)the Customer in respect of such Project has purchased such Project in
accordance with the terms of the Customer Agreement for such Project.

“Project Documents” means the Project Documents set forth in Appendix 2 hereto
(as well as any successor, substitute or replacement documents therefor), and
the Transaction Documents.

“Project Locations” has the meaning set forth in the MEPCA.

“Project Revenue Reduction Amount” means, [***]9.  

“Project Revenue Reduction Event” means with respect to any Project:

(a)the Customer for such Project becomes more than [***] days past due on any
amount due under the Customer Agreement for such Project (provided, for the
avoidance of doubt, that at such time such Customer is performing its
obligations under such Customer Agreement in accordance with the terms thereof,
such Project shall not be deemed to be subject to a Project Revenue Reduction
Event);

 

9 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 25 -

--------------------------------------------------------------------------------

 

(b)the occurrence of an early termination of the Customer Agreement in respect
of such Project (without a replacement being entered into that would cause the
Project to meet the Eligibility Representations) and  the Customer for such
Project fails to make a termination payment under and in accordance with the
terms of the Customer Agreement for such Project by the date that is [***] days
after such termination; or

(c)the Customer Agreement for such Project is a Distressed Customer Agreement
and such Distressed Customer Agreement is amended to modify the electricity or
lease rate, annual escalator or term thereof.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Proportionate Share” means, at any time with respect to each Lender, the
percentage obtained by dividing the outstanding principal amount of the Loans
and Commitments of such Lender at such time by the Outstanding Principal and
Commitments of all Lenders at such time.

“Provider” means Vivint Solar Provider, LLC, a Delaware limited liability
company.

“Provider Default” means (a) the delivery by the Borrower to Provider of a
written notice of the termination of the Provider as the “Provider” as such term
is defined in the Administrative Services Agreement or the Maintenance Services
Agreement, or (b) the termination of the Provider as the “Provider” as such term
is defined in the Administrative Services Agreement or the Maintenance Services
Agreement or any other event that would with the giving of notice, passage of
time or both would result in the termination of the Provider as the “Provider”
as such term is defined in the Administrative Services Agreement or the
Maintenance Services Agreement. A Provider Default may be cured (x) if the
grounds for removal are rescinded in writing by Borrower Member or cease to
exist or (y) by the appointment of a Qualified Manager as replacement “Provider”
on terms materially similar to the terminated Service Agreements (including the
applicable Backup Services Agreement) and where such removal and replacement
would not otherwise have a Material Adverse Effect.  The Initial Backup Servicer
is acknowledged to be an acceptable replacement “Provider” in respect of the
Administrative Services Agreement and each Person set forth of Appendix 8 is
acknowledged to be an acceptable replacement “Provider” in respect of the
Maintenance Services Agreement.

“PRRE Percentage” shall mean, [***]10.

“PRRE Threshold” means the lesser of (a) the greater of (i) [***] percent
([***]%) and (ii) the product of [***] percent ([***]%) multiplied by [***] that
have elapsed in full since [***] following the Closing Date and (b) fifteen
percent ([***]%).

“PTO Letter” has the meaning set forth in the MEPCA.

“Public Lender” has the meaning set forth in Section 10.1(d).

 

10 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 26 -

--------------------------------------------------------------------------------

 

“PUHCA” means the Public Utility Holding Company Act of 2005 and all the
implementing rules regulations of FERC issued thereunder.

“Purchase Date” has the meaning set forth in the MEPCA.

“Qualified Appraiser” has the meaning set forth in the MEPCA.

“Qualified Manager” means a Person that (a) has the Requisite Experience, and
(b) either (i) has (A) a credit rating of “[***]” or higher by S&P and “[***]”
or higher by Moody’s, in each case, with a neutral or positive outlook, or (B) a
tangible net worth of at least $[***], or (ii has a direct or indirect parent
with (A) a credit rating of “[***]” or higher by S&P and “[***]” or higher by
Moody’s, in each case, with a neutral or positive outlook, or (B) a tangible net
worth of at least $[***]; provided, that such Person can satisfy the Requisite
Experience by engaging a third party service provider who has the Requisite
Experience.

“Qualified Purchaser” means a Person that purchases the direct or indirect
Equity Interests in Borrower Member or Provider, as applicable, that is a
Qualified Manager and which has certified at the time it acquires such direct or
indirect Equity Interests that it intends to hold such interests and not treat
them “as available for sale” or equivalent for accounting purposes.

“Quarterly Date” means the last Business Day of the first month occurring after
the end each calendar quarter, commencing with the quarter in which the initial
Borrowing Date occurs.

“Ratings Agency” means any of S&P, Moody’s, Fitch, Kroll or DBRS.

“Recipient” means (a) an Agent, (b) any Lender or (c) any other Secured Party,
as applicable.

“Reeligible Project” shall mean, as of any Scheduled Payment Date, a Borrower
Project that (a) was previously the subject of an Ineligible Project Event and
in respect of which a prepayment was made under Section 2.1(f)(ii)(F) on a prior
Scheduled Payment Date and (b) is no longer the subject of an Ineligible Project
Event.

“Register” has the meaning set forth in Section 9.15(c).

“Regulation T” means Regulation T of the Federal Reserve Board as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

- 27 -

--------------------------------------------------------------------------------

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of Hazardous Materials in, into, onto or
through the environment or from or through any facility, property or equipment.

“Removal Effective Date” has the meaning set forth in Section 9.6(b).

“Repayment Event” means, as of [***]11, the Cash Flow Coverage Ratio is less
than [***].

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived.

“Representatives” has the meaning set forth in Section 10.17.

“Required Lenders” means, (a) prior to the Availability Period End Date, the
Lenders holding more than 50% of the Commitments then in effect and (b) after
the Availability Period End Date, the Lenders holding more than 50% of the
Outstanding Principal.  The Loans and Commitments of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.

“Requisite Experience” means a Person that has, for a period of at least [***]
consecutive years within the [***] years immediately prior to the date of
determination operated at least (a) [***] megawatts of energy generation
facilities (of which at least [***] megawatts are residential or commercial
solar distributed generation capacity) or (b) [***] megawatts of total aggregate
solar distributed generation capacity (of which at least [***] megawatts are
residential or commercial solar distributed generation capacity).

“Resignation Effective Date” has the meaning set forth in Section 9.6(a).

“Responsible Officer” means (i) with respect to any Loan Party, (a) Chief
Executive Officer, President, Chief Commercial Officer, Chief Financial Officer,
or Chief Legal Officer and Vice President, Capital Markets and (b) any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent, and
(ii) with respect to any Agent or the Depositary, any officer in the corporate
trust office of any Agent or the Depositary, including any president, vice
president, executive vice president, assistant vice president, treasurer,
secretary, assistant secretary, corporate trust officer or any other officer
thereof customarily performing functions similar to those performed by the
individuals who at the time shall be such officers, respectively, or to whom any
matter is referred because of such officer’s knowledge of or familiarity with
the particular subject, and, in each case, having direct responsibility for the
administration of this Agreement and the other Financing Documents to which such
Person is a party. Any document delivered hereunder that is signed by a
Responsible Officer of any Loan Party, as the case may be, shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party, as applicable, and such

 

11 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 28 -

--------------------------------------------------------------------------------

 

Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party, as applicable. Any notice delivered to any Loan Party by a
Secured Party shall provide such Person with Knowledge of the facts included
therein.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) on or with respect to any Equity Interests in the
Borrower, or any other payment (whether in cash, securities or other property on
account of any Equity Interest in the Borrower), including any sinking fund or
similar deposit or any payment, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
Borrower or any payments in respect of any management or development fees;
provided, that distributions of Excluded Revenues shall not constitute
“Restricted Payments”.

“Revenue Account” has the meaning set forth in the CADA.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Country” means a country or territory that is the subject of
country-wide or territory-wide Sanctions broadly prohibiting dealings with such
country or territory (currently, Cuba, Iran, North Korea, Syria, and the Crimea
region of Ukraine).

“Sanctioned Person” means any Person:  (a) identified on a Sanctions List;
(b)  organized, operating from, or ordinarily resident in, or the government or
any agency or instrumentality of the government of, any Sanctioned Country; (c)
owned or controlled by, or acting for or on behalf of, directly or indirectly,
any Person described in the foregoing clause (a) or (b); or (d) otherwise the
subject or target of Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered, or enforced from time to time by the United States.

“Sanctions Authority” means:  (a) the U.S. government, including OFAC and the
U.S. Department of State; (b) the United Nations Security Council; (c) the
European Union and each of its member states; or (d) the United Kingdom,
including Her Majesty’s Treasury.

“Sanctions List” means any Sanctions-related list of designated Persons
maintained by any Sanctions Authority, including, without limitation, the
Specially Designated Nationals and Blocked Persons List maintained by OFAC.

“Scheduled Payment Date” means each Quarterly Date, or if any such day is not a
Business Day, the immediately succeeding Business Day.

“Scheduled Payment Date Report” means a report delivered by the Borrower at
least three (3) Business Days before each Scheduled Payment Date pursuant to
Section 5.15, substantially in the form of Exhibit D, and certified by a
Responsible Officer of the Borrower, which shall, among other things, (a) report
in reasonable detail on the Target Debt Sweep Amount and any other Mandatory
Payment payable on such Scheduled Payment Date, each other withdrawal and
payment to be made from the Revenue Account and the other Collateral Accounts
and each withdrawal and payment made from the Collateral Accounts during the

- 29 -

--------------------------------------------------------------------------------

 

quarter ending on such Scheduled Payment Date and (b) contain the Borrower’s
good faith, reasonable and detailed calculation of the Cash Flow Coverage Ratio
as of such Scheduled Payment Date.

“Secured Parties” means (a) if applicable, the Agents, (b) the Lenders, and (c)
if applicable, the Depositary.

“Security Agreement” has the meaning set forth in the recitals to this
Agreement.

“Seller” has the meaning set forth in the recitals to this Agreement.

“Service Agreements” means the Administrative Services Agreement and the
Maintenance Services Agreement.

“Sizing Parameters” means, as of each Borrowing Date, the maximum amount of
Loans that, if provided to the Borrower and, as of such Borrowing Date,
aggregated with Outstanding Principal, would be equal to (i) in the case of each
Borrowing Date other than in respect of the Loan on the Aggregation Date,
[***]12% and (ii) in the case of the Borrowing of the Loan on the Aggregation
Date, if any, [***]%, in each case of the amount of Loans that would meet the
applicable Amortization Profile (the “Maximum Loan Size”), assuming Net Cash
Flows as modeled in the Advance Model delivered in connection with such
Borrowing Date or the Final Advance Model delivered in connection with the
Aggregation Date.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person generally is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Sponsor” means Vivint Solar, Inc., a Delaware corporation.

“Spread Adjustment” [***]13.

“SREC” means the definition “SRECs”, “RECs” or “Renewable Energy Credits”, as
applicable, given in the applicable Project Documents, but in any event,
includes credits, credit

 

12 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 30 -

--------------------------------------------------------------------------------

 

certificates, green tags or similar environmental or green energy attributes
(such as those for greenhouse gas reduction or the generation of green power or
renewable energy) created by a Governmental Authority of any state or local
jurisdiction and/or independent certification board or group generally
recognized in the electric power generation industry, and generated by or
associated with any System or electricity produced therefrom.

“Standstill Period” has the meaning set forth in the Interparty Agreement.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Supplemental Reserve Account” has the meaning set forth in the CADA.

“Supplemental Reserve Required Amount” has the meaning set forth in the CADA.

“Swap Termination Amount” means, in respect of any one or more Hedging
Agreements entered into by any Person, after taking into account the effect of
any legally enforceable netting agreement relating to such Hedging Agreements,
for any date on or after the date such Hedging Agreements have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s).

“System” means an electric generating photovoltaic system including photovoltaic
panels, racks, wiring and other electrical devices, conduit, weatherproof
housings, hardware, one or more inverters, remote monitoring system,
communication system, connectors, meters, disconnects, and optionally, battery
storage equipment and energy management equipment, but excluding the Customer’s
electrical distribution equipment

“System Information” means the information listed on Appendix 3, which shall be
in form, substance and content substantially the same as the tranche data file
provided by the Loan Parties to the Lenders during due diligence and on the
Closing Date.

“Target Debt Balance” means, as of any Quarterly Date during the Target Debt
Sweep Period, the target Loan balance for such Quarterly Date determined in
accordance with the Amortization Profile and set forth in Schedule 2.1(f); as
such Schedule 2.1(f) is updated on each Borrowing Date to account for the Loan
Borrowed on such Borrowing Date.  

“Target Debt Sweep Amount” means, as of each Scheduled Payment Date occurring
during the Target Debt Sweep Period, an amount that will cause the Outstanding
Principal (after giving effect to any payment of principal of Loans and any
prepayments made on such Scheduled Payment Date) to be equal to the
then-applicable Target Debt Balance as of the most recent Quarterly Date.

- 31 -

--------------------------------------------------------------------------------

 

“Target Debt Sweep Period” means the period from and including the Availability
Period End Date through and including the first Scheduled Payment Date that
occurs after the end of the Standstill Period.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning set forth in Section 2.1(a)(vii).

“Total Loan Commitment” means One Hundred Thirty Million Dollars ($130,000,000).

“Transaction Documents” means the MEPCA, the Backup Services Agreement, the
Backup Addendum, the Administrative Services Agreement, the Maintenance Services
Agreement, that certain Guaranty, dated as of August 3, 2018, made by Sponsor in
favor of Borrower and each Bill of Sale.

“True-Up Report” has the meaning set forth in the MEPCA.

“UCC” means the Uniform Commercial Code of the jurisdiction the law of which
governs the document in which such term is used or which governs the creation or
perfection of the Liens granted thereunder.

“Undrawn Fee Amount” means, on the applicable Undrawn Fee Payment Date, an
amount (if positive) equal to:

(a)[***]14;

(b)[***]; and

[***]“Undrawn Fee Payment Date” means each of [***] or, if any such day is not a
Business Day, the immediately preceding Business Day.

“Undrawn Fees” has the meaning set forth in Section 2.3(a).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.4(g)(ii)(B)(3).

“VSLR Party” means each of Provider and Seller.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

14 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 32 -

--------------------------------------------------------------------------------

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Rules of Interpretation

.  Except as otherwise expressly provided, the rules of interpretation set forth
below shall apply to this Agreement and the other Financing Documents:

(a)The singular includes the plural and the plural includes the singular.  The
definitions of terms apply equally to the singular and plural forms of the terms
defined.

(b)A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

(c)A reference to a Person includes its successors and permitted assigns and, in
the case of Governmental Authorities, Persons succeeding to their respective
functions and capacities.

(d)The words “include,” “includes” and “including” are not limiting.

(e)A reference in a document to an Article, Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated.  Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document.  In the event of any conflict between the provisions of this Agreement
(exclusive of the Exhibits, Schedules, Annexes and Appendices thereto) and any
Exhibit, Schedule, Annex or Appendix thereto, the provisions of this Agreement
shall control.

(f)References to any document, instrument or agreement (i) shall include all
exhibits, schedules and other attachments thereto, (ii) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time, provided such amendment, modification or supplement
was made in compliance with this Agreement.

(g)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any document shall refer to such document as a whole and not to any
particular provision of such document.

(h)References to “days” shall mean calendar days, unless the term “Business
Days” shall be used.  References to a time of day shall mean such time in New
York, New York, unless otherwise specified.

(i)The Financing Documents are the result of negotiations between, and have been
reviewed by the Borrower, the Agents, each Lender and their respective
counsel.  Accordingly, the Financing Documents shall be deemed to be the product
of all parties thereto, and no ambiguity shall be construed in favor of or
against the Borrower, the Agents or any Lender.

- 33 -

--------------------------------------------------------------------------------

 

(j)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “will” and “shall” shall be
construed to have the same meaning and effect.

(k)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding.”

(l)Accounting terms have the meanings assigned to them by GAAP, as applied by
the accounting entity to which they refer.

(m)Unless otherwise specified in this Agreement, whenever a payment or
performance of an action is required to be made pursuant to this Agreement on a
day that is not a Business Day, such payment or performance shall be made on the
next succeeding Business Day.

(n)If, at any time after the Closing Date, a Ratings Agency shall change its
respective system of classifications, then any Ratings Agency “rating” referred
to herein shall be considered to be at or above a specified level if it is at or
above the new rating which most closely corresponds to the specified level under
the old rating system.

(o)“or” is not exclusive.

(p)All references to “$” are to United States dollars unless otherwise
indicated.

(q)References to “writing” include printing, typing, lithography and other means
of reproducing words in a tangible visible form.

(r)If a Scheduled Payment Date occurs on a Quarterly Date, references to “most
recent Quarterly Date” with respect to such Scheduled Payment Date shall refer
to such Scheduled Payment Date.

ARTICLE 2

THE CREDIT FACILITY

2.1Loan Facility

.

(a)Loan Facility.

(i)Availability.

 

(A)

Subject to the terms and conditions set forth herein, each Lender agrees,
severally and not jointly, to make one or more Loans to the Borrower, from time
to time during the Availability Period, in an aggregate principal amount that
will not result in such Lender’s Loans exceeding its Commitment.

- 34 -

--------------------------------------------------------------------------------

 

 

(B)

Notwithstanding the foregoing, (x) there shall be no more than one (1) Borrowing
per calendar month and no such Borrowing shall exceed Fifty Million Dollars
($50,000,000.00) in aggregate principal amount and (y) the total principal
amount of all Loans outstanding hereunder shall not exceed the sum of the
Commitments.

 

(C)

Each Loan made by a Lender under this Agreement shall reduce such Lender’s
proportionate share of the Commitment available hereunder.

 

(D)

Amounts borrowed hereunder and repaid pursuant to Section 2.1(f) may not be
reborrowed under this Section 2.1(a).

 

(E)

Notwithstanding any provision to the contrary, any Borrowing must occur on a
date that is a Business Day.

(ii)Loan Sizing; Minimum Draw Amount.  Notwithstanding anything to the contrary
in Section 2.1(a)(i), the aggregate amount of each Borrowing (A) shall be in a
maximum principal amount no greater than the then-applicable Maximum Loan
Size  (B) shall not cause the Outstanding Principal (including the amounts of
the requested Borrowing) to exceed the Commitment and (C) shall exceed
$2,500,000  or such lesser amount as equal to the remaining Commitment.

(iii)Borrowing Notice.  The Borrower shall request Loans by delivering to the
Lenders with a copy to the Administrative Agent an irrevocable written notice in
the form of Exhibit B-1 (or such other form as may be approved by the
Administrative Agent at the instructions of the Lenders), appropriately
completed and signed by a Responsible Officer of the Borrower (a “Borrowing
Notice”) by no later than 12:00 p.m., New York time, at least five (5) Business
Days before the requested date of each Borrowing.

(iv)The Advance Model.  In connection with any Borrowing Notice, the Borrower
shall also deliver to the Administrative Agent and the Lenders simultaneously
with such Borrowing Notice the updated actualized Advance Model.

(v)Loan Aggregation Notice.  

 

(A)

The Borrower shall request the aggregation of all Loans into a single Loan (such
Loan, the “Term Loan”) by delivering to the Administrative Agent an irrevocable
written notice in the form of Exhibit B-2 (or such other form as may be approved
by the Administrative Agent at the instructions of the Lenders), appropriately
completed and signed by a Responsible Officer of the Borrower (the “Loan
Aggregation Notice”) by no later than 12:00 p.m., New York time, at least two
(2) Business Days before the Aggregation Date (such date of delivery, the “Loan
Aggregation Notice Date”).  

- 35 -

--------------------------------------------------------------------------------

 

 

(B)

Together with the Loan Aggregation Notice, the Borrower shall submit to the
Administrative Agent, the Lenders and the applicable Ratings Agency a final
actualized Advance Model (the “Final Advance Model”) that takes into account the
actual characteristics of all Borrower Projects as of the Aggregation Date.

 

(C)

If the Maximum Loan Size (as determined in accordance with the Final Advance
Model) is greater than the principal amount of the Outstanding Principal as of
the Loan Aggregation Notice Date, then the Borrower may, but shall not be
obligated to, subject to the satisfaction of the conditions precedent set forth
in Section 3.2, draw any undrawn Commitment in an amount equal to the difference
between the Maximum Loan Size minus the Outstanding Principal as of the  Loan
Aggregation Notice Date, and such Loan will be aggregated, together with the
other Loans outstanding on the Loan Aggregation Notice Date, into the Term Loan.

(b)Interest Provisions Relating to Loans.

(i)Interest Rate.  Subject to Section 2.4(c), the Borrower shall pay interest
(including interest accruing after the commencement of an insolvency proceeding
under applicable Bankruptcy Law) on the unpaid principal amount of each Loan
from the date of the funding of such Loan until the Loan Maturity Date at the
Applicable Interest Rate.

(ii)Interest Payment Dates.  Interest on the unpaid principal amount of each
Loan shall be payable in arrears on each Scheduled Payment Date with respect to
such Loan and upon prepayment of any Loans as and to the extent provided in
Section 2.1(f) and at maturity (whether by acceleration or otherwise); provided
that interest payable pursuant to Section 2.4(c) shall be payable on demand.

(iii)Interest and Undrawn Fee Computations.  Interest on the Loans and any
Undrawn Fees will be calculated on the basis of a year of 360 days with twelve
(12) thirty day months, and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.  

(iv)Interest Account and Interest Computations.  The Administrative Agent shall
record in an account or accounts maintained by the Administrative Agent on its
books (A) the Applicable Interest Rate for the Loans; (B) the date and amount of
each principal and interest payment on each Loan; and (C) such other information
as the Administrative Agent may determine is necessary for the computation of
interest payable by the Borrower hereunder consistent with the basis
hereof.  The Borrower agrees that all computations by the Administrative Agent
of interest shall be deemed prima facie to be correct in the absence of manifest
error.

(c)Principal Payments of Loans.  The Borrower shall pay to each Lender the
principal of such Lender’s outstanding Loan at par and without payment of the
Make-Whole

- 36 -

--------------------------------------------------------------------------------

 

Amount on each Scheduled Payment Date commencing on the first Scheduled Payment
Date that occurs after the Standstill Period in accordance with installment
amounts set forth for such date in the Amortization Profile.  All outstanding
principal of, and all unpaid interest, fees and costs payable hereunder with
respect to each of the Loans shall be due and payable in full at par and without
payment of the Make-Whole Amount on the Loan Maturity Date.

(d)Promissory Notes.

(i)Evidence of Debt.  The Loans made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall constitute prima facie evidence
of the accuracy of the information contained therein.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Payment by the
Administrative Agent to the Lenders in accordance with the terms hereof shall
not require presentment of any Note.

(ii)Execution and Delivery of Notes.  Upon the request of any Lender, the
Borrower shall duly execute and deliver to such Lender a promissory note
substantially in the form of Exhibit A (each, a “Note”), in favor of such Lender
in a principal amount equal to such Lender’s Loan, with blanks appropriately
completed in conformity herewith.  Each Lender is hereby authorized, at its
option, either (i) to endorse on the schedule attached to each of its Notes (or
on a continuation of such schedule attached to such Note and made a part
thereof) an appropriate notation evidencing the date, amount and maturity of its
Loan and payments with respect thereto or (ii) to record the date, amount and
maturity of its Loan and payments with respect thereto in its books and records
as contemplated by Section 2.1(d)(i).  Such schedule or such books and records,
as the case may be, shall constitute prima facie evidence of the accuracy of the
information contained therein; provided that the failure of any Lender to make
such notations or maintain such records or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Loans in accordance
with the terms of this Agreement.

(iii)The Lenders and any transferees or assignees thereof after the Closing Date
will be required to provide to the Administrative Agent or its agents all
information, documentation or certifications reasonably requested by the
Administrative Agent to permit the Administrative Agent to comply with its tax
reporting obligations under applicable laws, including any applicable cost basis
reporting obligations.

(e)Loan Funding.

(i)Notice.  The Borrowing Notice, the Advance Model, Loan Aggregation Notice,
and the Final Advance Model, shall be delivered to the Administrative Agent and

- 37 -

--------------------------------------------------------------------------------

 

the Lenders, as applicable, in accordance with Section 2.1(a).  The
Administrative Agent shall promptly notify each Lender of the date of each
requested Borrowing and such Lender’s Proportionate Share of the requested
Borrowing.

(ii)Pro Rata Loans.  All Loans shall be made on a pro rata basis by the Lenders
in accordance with their respective Proportionate Share, with the Borrowing of
Loans to be comprised of a Loan by each Lender equal to such Lender’s
Proportionate Share of the Borrowing.

(iii)Administrative Agent Account.  No later than 12:00 p.m., New York time on
the date of the requested Borrowing, if the applicable conditions precedent
listed in Sections 3.1 and 3.2 have been satisfied or waived, each Lender shall
make available the Loans requested in the Borrowing Notice in Dollars and in
immediately available funds to the Administrative Agent at its account in the
United States identified in Annex 1.

(f)Prepayments.

(i)Voluntary Prepayment of Loans.  The Borrower may, at its option, prepay, all
outstanding Loans in whole or in part.  Any partial prepayment hereunder shall
be in a minimum aggregate amount of One Million Dollars ($1,000,000) and in an
integral multiple of One Million Dollars ($1,000,000); provided, however, that
any prepayment pursuant to this Section 2.1(f)(i) shall not result in any
release of Collateral without further action of the Collateral Agent
pursuant  to the terms of the Financing Documents.  Each voluntary prepayment of
Loans under this Section 2.1(f)(i) shall be subject to the payment of Make-Whole
Amount.

(ii)Mandatory Prepayments.  [***]15:

 

(A)

Repayment Event. [***];

 

(B)

Incurrence of Debt. [***];

 

(C)

Loans Exceed Commitment. [***];

 

(D)

Target Debt Sweep. [***];

 

(E)

Aggregation Date. [***].

 

(F)

Ineligible Project Events. [***].

 

(G)

Project Revenue Reduction Events. [***].

 

(H)

Project Compensation Events. [***].

 

15 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 38 -

--------------------------------------------------------------------------------

 

(iii)Terms of Prepayments.

 

(A)

All voluntary and mandatory prepayments of Loans under this Section 2.1(f) shall
be accompanied by accrued and unpaid interest on the principal amount to be
prepaid to but excluding the date of payment.

 

(B)

The Borrower shall give the Administrative Agent and the Lenders at least three
(3) Business Days’ notice of any voluntary prepayment under Section 2.1(f)(i)
and any mandatory prepayment under Section 2.1(f)(ii)(B).  Each notice of
voluntary prepayment or applicable notice mandatory prepayment shall (x) specify
the prepayment date, and (y) be accompanied by a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and the applicable Make-Whole
Amount.

 

(C)

Amounts prepaid pursuant to Sections 2.1(f)(i) and 2.1(f)(ii) shall be applied
on a pro rata basis to the remaining scheduled installments of the outstanding
Loans.  Each prepayment shall be paid to the Lenders in accordance with their
respective pro rata share of the outstanding principal amount of such Loans.

2.2Commitments

.

(a)Generally.  Subject to the terms and conditions set forth herein, each Lender
agrees, severally and not jointly, to make one or more Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount that will not result in such Lender’s Loans exceeding its Commitment.

(b)Scheduled Commitment Termination Date.  Unless previously terminated, the
Commitments shall automatically terminate on the Availability Period End Date.

(c)Voluntary Termination or Reduction of Commitments.  The Borrower may, at any
time, terminate, or from time to time reduce, the Commitments; provided, that
each partial reduction of the Commitments shall be in an amount that is Five
Million Dollars ($5,000,000.00) or a larger multiple of Five Million Dollars
($5,000,000.00).

(d)Notice of Voluntary Termination or Reduction.  The Borrower shall notify the
Lenders with a copy to the Administrative Agent of any election to terminate or
reduce the Commitments under this Section 2.2 at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Each notice delivered by the Borrower
pursuant to this Section 2.2 shall be irrevocable.

(e)Effect of Termination or Reduction.  Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Proportionate
Share of the Commitments.

- 39 -

--------------------------------------------------------------------------------

 

2.3Fees

.

(a)Undrawn Fee.  On each Undrawn Fee Payment Date, the Borrower shall pay to the
Administrative Agent, for the account of each applicable Lender, a commitment
fee for each such Lender (the “Undrawn Fees”) in an amount equal to the Undrawn
Fee Amount.

(b)Fee Letters.  On the Closing Date and thereafter, the Borrower shall pay to
the Administrative Agent, the Collateral Agent, the Depositary and any other
parties thereto (for their respective accounts) such fees in the amount and at
the times set forth in the Fee Letters.

2.4Other Payment Terms

.

(a)Place and Manner.  All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 p.m., New York time, on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Proportionate
Share (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 12:00 p.m., New York time,
shall be deemed received on the next succeeding Business Day (it being
understood that the Administrative Agent, at the direction of the Lenders, may
deem payments received after such time on any day to be received on the date
due) and any applicable interest or fee shall continue to accrue.

(b)Date.  Unless otherwise specified in this Agreement, whenever any payment due
hereunder shall fall due on a day other than a Business Day, such payment shall
instead be due on the next succeeding Business Day, and such extension of time
shall be included in the computation of interest or fees, as the case may be.

(c)Default Interest.  If any amounts required to be paid by the Borrower under
this Agreement or any other Financing Document (including principal or interest
payable on any Loan, and any fees or other amounts payable to the Agents or any
Lender) remain unpaid after such amounts are due, whether by acceleration or
otherwise, the Borrower shall pay interest on the aggregate, outstanding balance
of such overdue amount from the date due until the amounts are paid in full at a
per annum rate equal to the Default Rate.  Such Default Rate shall apply
automatically without the need for any notice from the Administrative Agent or
any Lender; provided that the foregoing shall not be intended to modify any
other notice obligation hereunder including the notice provisions applicable to
Events of Default.

(d)Net of Taxes, Etc.

 

(i)

(A)Taxes.  Any and all payments by or on account of any obligation of any Loan
Party under any Financing Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of an applicable

- 40 -

--------------------------------------------------------------------------------

 

 

Withholding Agent) require the deduction or withholding of any Tax from any such
payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding, upon the basis or the
information and documentation to be delivered pursuant to subsection (g) below.

 

(B)

If such Withholding Agent shall be required by any applicable Laws to withhold
or deduct any Taxes from any such payment, then (1) such Withholding Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation received
pursuant to subsection (g) below, (2) such Withholding Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (3) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 2.4(d)) the applicable Recipient receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

(ii)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (i) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, including Other Taxes.

(iii)Indemnity.

 

(A)

The Borrower shall indemnify each Agent and each Lender for the full amount of
Indemnified Taxes (including any Indemnified Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.4(d)) arising from the
execution, delivery or performance of its obligations or from receiving a
payment hereunder, or enforcing this Agreement or any Financing Document,
payable or paid by, or required to be withheld or deducted from a payment to,
such Agent or Lender, or any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally asserted (including indemnifying the
Administrative Agent in its capacity as Withholding Agent); provided, that the
Borrower shall not be obligated to indemnify any Agent or Lender for any
penalties, additional interest or expense relating to Indemnified Taxes arising
from such Agent’s or Lender’s gross negligence or willful misconduct as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.  A certificate as to the amount of such payment or

- 41 -

--------------------------------------------------------------------------------

 

 

liability delivered to the Borrower by an Agent or Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  Payments by the
Borrower pursuant to this indemnification shall be made within ten (10) days
from the date such Agent or Lender makes written demand therefor.  The Borrower
shall, and does hereby indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 2.4(d)(iii)(B) below.

 

(B)

Each Lender shall, and does hereby, severally indemnify, and shall make payment
in respect thereof within ten (10) days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.13(b) relating to the maintenance of
a Participant Register and (z) the Administrative Agent or the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Financing Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Financing
Document against any amount due to the Administrative Agent under this clause
(B).

(iv)Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent (at the direction of Lenders), as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 2.4(d), the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

- 42 -

--------------------------------------------------------------------------------

 

(v)Treatment of Certain Refunds.  If any Agent or Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party pursuant to this Section
2.4(d) (including by the payment of additional amounts pursuant to this Section
2.4(d)), it shall pay to such Loan Party an amount equal to such refund (but
only to the extent of the indemnity payments made under this Section 2.4(d) with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses related thereto (including taxes) of such Agent or Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such Loan Party, upon the request of such Lender
or Agent, shall repay to such Lender or Agent the amount paid over pursuant to
this paragraph (v) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender or Agent is
required to repay such refund to such Governmental Authority; provided that the
Loan Party shall not be obligated to reimburse an Agent or any Lender for any
penalties, additional interest or other charges arising from such Agent’s or
Lender’s gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction.  Notwithstanding
anything to the contrary in this paragraph (v), in no event will a Lender or
Agent be required to pay any amount to the Loan Party pursuant to this paragraph
(v) the payment of which could place such Lender or Agent in a less favorable
net after-tax position than such Lender or Agent would have been in if the tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such tax had never been paid.  This paragraph shall not
be construed to require any Agent or Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Loan Party or any other Person.

(vi)Survival of Obligations.  The obligations included in this Section 2.4(d)
shall survive the termination of this Agreement and the repayment and discharge
of the Obligations of the Loan Parties.

(e)Application of Payments.

(i)Except as otherwise provided herein (including in Section 7.1), payments made
under this Agreement and the other Financing Documents shall be applied in
accordance with Sections 3.3(d), 3.3(e) and 3.3(f) of the CADA.

(ii)The Administrative Agent shall promptly distribute to each Lender its
Proportionate Share of each payment of principal, payments, fees and any other
amounts received by the Administrative Agent for the account of the Lenders
under the Financing Documents.  The payments made for the account of each Lender
shall be made, and distributed to it, for the account of such Lender’s Lending
Office.

- 43 -

--------------------------------------------------------------------------------

 

(f)[Reserved].

(g)Withholding Exemption Certificates.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Financing Document shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.4(g)(ii)(A), 2.4(g)(ii)(B) and 2.4(g)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing,

 

(A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the applicable Withholding Agent) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Financing Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (whichever is applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Financing
Document,

- 44 -

--------------------------------------------------------------------------------

 

executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (whichever is
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) an executed certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (whichever is applicable); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by one or more of the following executed forms
from each of the Foreign Lender’s direct or indirect partners/members, or
Participants, or any Participant’s direct or indirect partners/members, as
appropriate: IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (whichever is
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership for U.S. federal income tax purposes and one or more direct or
indirect partners/members of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner/member;

 

(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the applicable Withholding Agent) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

- 45 -

--------------------------------------------------------------------------------

 

 

(D)

if a payment made to a Lender under any Financing Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(E)

The Administrative Agent shall deliver to the Borrower on or prior to the date
on which it becomes a party to this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower), an executed copy of IRS Form W-9.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.4(g) expires or becomes obsolete or
inaccurate in any respect, it shall promptly update such form or certification
or notify the Borrower and the Administrative Agent in writing of its legal
inability to do so.

(iv)Wells Fargo Bank, National Association, both in its individual capacity and
in its capacity as the Administrative Agent and the Withholding Agent, has no
liability to any Loan Party, the Lenders or any other Person in connection with
any tax withholding amounts paid or withheld from any payment pursuant to
applicable Law or arising from any Loan Party’s or a Lender’s failure, as
applicable, to timely provide an accurate, correct and complete IRS Form W-9, an
appropriate IRS Form W-8 or such other documentation contemplated under this
Agreement.

(v)Upon request from an applicable Withholding Agent, the Borrower will provide
such additional information that it may have to assist such Withholding Agent in
making any withholdings or informational reports to the extent such information
is necessary for the Withholding Agent to comply with its taxwithholding
obligations under applicable Law.

2.5Pro Rata Treatment

.

(a)Except as otherwise provided herein (i) each Borrowing, each payment of
Undrawn Fees and each reduction of the Commitments shall be made or shared among
the

- 46 -

--------------------------------------------------------------------------------

 

Lenders pro rata according to their respective applicable Commitments and (ii)
each payment or prepayment of principal of any Borrowing and each payment of
interest on the Loans shall be made for the account of the Lenders pro rata in
accordance with the respective principal amounts of their outstanding
Loans.  Each Lender agrees that in computing each Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent shall, at the direction
of the affected Lender, round each Lender’s percentage of such Borrowing to the
next higher or lower whole Dollar amount.

(b)Sharing of Payments, Etc.  If any Lender (a “Benefited Lender”) shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) on account of Loans (or interest thereon) owed to it,
in excess of its ratable share of payments on account of such Loans obtained by
all Lenders entitled to such payments, such Lender shall forthwith purchase from
the other Lenders such participations in the Loans, as the case may be, as shall
be necessary to cause such Benefited Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such Benefited Lender, such purchase from
such Lender shall be rescinded and each other Lender shall repay to the
Benefited Lender the purchase price to the extent of such recovery together with
an amount equal to such other Lender’s ratable share (according to the
proportion of (i) the amount of such other Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the Benefited Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.5(b) may, to the
fullest extent permitted by Laws, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation; provided, that the provisions of this Section 2.5(b) shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or any payment obtained by a
Lender as consideration for the assignment of sale of a participation in any of
its Loans to any assignee or participant, other than to a Loan Party or any of
their Affiliates (as to which provisions of this Section 2.5(b) apply).

2.6Change of Circumstances

.

(a)Increased Costs.  If, after the date of this Agreement, any Change of Law:

(i)shall impose, modify or deem applicable any reserve, special deposit,
customary loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, credit extended or
participated in ,by any Lender;

(ii)shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

- 47 -

--------------------------------------------------------------------------------

 

(iii)shall impose on any Lender any other condition, costs or expenses (other
than Taxes) affecting this Agreement or Loans made by such Lender or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount), then,
upon request of such Lender or other recipient, the Borrower shall promptly, but
in no event later than ten (10) Business Days after receipt of written demand
therefor by such Lender or other Recipient, pay to such Lender or other
Recipient such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reductions suffered.

(b)Capital Requirements.  If any Lender determines that any Change of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or other Recipient
setting forth the amount or amounts necessary to compensate such Lender or other
Recipient or its holding company, as the case may be, as specified in Section
2.6(a) or Section 2.6(b) and delivered to the Borrower, shall be conclusive
absent manifest error.  The Borrower shall pay such Lender or other Recipient,
as the case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section 2.6 shall not
constitute a waiver of such Lender’s or other Recipient’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or other Recipient, as the case may be, notifies the Borrower of the
Change of Law giving rise to such increased costs or reductions, and of such
Lender’s or other Recipient’s intention to claim compensation therefor (except
that, if the Change of Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

2.7[Reserved.]

- 48 -

--------------------------------------------------------------------------------

 

2.8Mitigation of Obligations; Replacement of Lenders

.

(a)Any Lender may designate a Lending Office other than that set forth in Annex
2 and may assign all of its interests under the Financing Documents, and its
Notes (if any), to such Lending Office; provided, that such designation and
assignment do not at the time of such designation and assignment increase the
reasonably foreseeable liability of the Borrower under Section 2.4(d), Section
2.6(a) or Section 2.6(b).

(b)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.6(a) or Section 2.6(b), or requires the Borrower to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.4(d),
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.4(d), Section 2.6(a) or Section 2.6(b), as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(c)Replacement of Lenders.  If any Lender requests compensation under
Section 2.6(a) or Section 2.6(b), or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.4(d) and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.8(b), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.15), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.4(d), Section 2.6(a) or Section 2.6(b)) and
obligations under this Agreement and the related Financing Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.15;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Financing
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.6(a) or Section 2.6(b) or payments required to be made

- 49 -

--------------------------------------------------------------------------------

 

pursuant to Section 2.4(d), such assignment will result in a reduction in such
compensation or payments thereafter;

(iv)such assignment does not conflict with applicable Law; and

(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.9[Reserved]

.

2.10[Reserved]

.

2.11Defaulting Lenders

.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.12(d).

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.2 shall be applied at such time or
times as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, third, if so determined by the
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such

- 50 -

--------------------------------------------------------------------------------

 

Loans were made at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)Undrawn Fees.  No Defaulting Lender shall be entitled to receive any
Undrawn Fee for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(b)Defaulting Lender Cure.  If the Borrower provides notice in writing to the
Administrative Agent that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent (acting at the direction of the Lenders) may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Commitments, whereupon, such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE 3

CONDITIONS PRECEDENT

3.1Conditions Precedent to the Closing Date

.  The obligation of each Lender to make Loans and the effectiveness of this
Agreement are subject to the prior satisfaction of each of the following
conditions, in each case to the satisfaction of each of the Lenders (unless
waived pursuant to Section 9.12(d)) on or prior to the Closing Date:

(a)Financing Documents. Delivery to the Administrative Agent and each of the
Lenders of each of the following Financing Documents, each duly executed and
delivered by the parties thereto:

(i)this Agreement;

(ii)the CADA;

(iii)the Pledge Agreement;

- 51 -

--------------------------------------------------------------------------------

 

(iv)the Class B Pledge Agreement;

(v)the Security Agreement;

(vi)the Collections Account Control Agreement;

(vii)the Consents; and

(viii)the Notes (if requested by a Lender).

(b)Representations and Warranties. Each representation and warranty set forth in
Section 4.1 is true and correct in all material respects as of the Closing Date,
other than those representations and warranties which are modified by
materiality by their own terms, which shall be true and correct in all respects
as of the Closing Date (unless such representation or warranty relates solely to
an earlier date, in which case it shall have been true and correct in all
material respects as of such earlier date).

(c)No Default or Event of Default. As of the Closing Date, no event shall have
occurred and be continuing or would result from the consummation of the
transactions contemplated by this Agreement on the Closing Date that would
constitute a Default or an Event of Default under this Agreement.

(d)Secretary’s Certificates, Officer’s Certificate and Legal Opinions. Delivery
to the Administrative Agent and each Lender of the following:

(i)a secretary’s certificate, satisfactory in form and substance to each Lender,
from each Loan Party, signed by an authorized Responsible Officer of such Loan
Party and dated as of the Closing Date, attaching and certifying as to the
Organizational Documents of such Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), and attaching and certifying as to the resolutions of
the governing body of such Loan Party, the good standing, existence or its
equivalent of such Loan Party and of the incumbency of one or more Responsible
Officers of such Loan Party;

(ii)a certificate executed by a Responsible Officer of the Borrower certifying
to (A) the representations and warranties made by each Loan Party in each
Financing Document to which it is a party being true and correct in all material
respects as of the Closing Date, other than those representations and warranties
which are modified by materiality by their own terms, which shall be true and
correct in all respects as of the Closing Date (unless such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date), (B) the
absence of a Default or an Event of Default, (C) the absence of any (x) Provider
Default under either Service Agreement, (y) material breach by or event of
default with respect to any Loan Party of any Project Documents to which it is a
party or (z) breach of any Other Documents that could have a Material Adverse
Effect, (D) the absence of any Bankruptcy Event with respect to any Loan Party,
(E) no Material Adverse Effect has occurred and is continuing as of the Closing
Date and, to Borrower’s Knowledge, no event or circumstance exists that could
reasonably be expected to result in

- 52 -

--------------------------------------------------------------------------------

 

a Material Adverse Effect, and (F) the satisfaction (or waiver by each Lender)
of all conditions precedent to the Closing Date in accordance with the terms and
conditions hereof; and

(iii)an opinion, dated as of the Closing Date, of Latham & Watkins LLP, counsel
to the Loan Parties, in form and substance reasonably acceptable to the Agents
and each Lender.

(e)Collateral Documents. The Collateral Documents shall have been duly executed
and delivered by each Loan Party that is to be a party thereto, together with
(x) certificates representing all issued and outstanding Equity Interests of the
Borrower, accompanied by undated stock powers executed in blank and
(y) documents and instruments to be recorded or filed that the Lenders may deem
reasonably necessary to perfect, record and file in the appropriate
jurisdictions.

(f)Lien Searches. The Administrative Agent, the Collateral Agent and the Lenders
shall have received (A) searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party, (B) copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (C) copies of tax lien, judgment and
bankruptcy searches in such jurisdictions.

(g)UCC Financing Statements. The UCC financing statements relating to the
Collateral being secured as of the Closing Date shall have been duly filed in
each office and in each jurisdiction where required in order to create and
perfect the first-priority Lien and security interest set forth in the
Collateral Documents.  The Borrower shall have properly delivered or caused to
be delivered to the Collateral Agent all Collateral that requires perfection of
the Lien and security interest described above by possession or control,
including delivery of original certificates representing all issued and
outstanding Equity Interests in the Borrower, along with blank transfer powers
and proxies.

(h)Payment of Fees. All amounts required to be paid to or deposited with the
Administrative Agent, the Collateral Agent, the Depositary or any Lender under
this Agreement, the Fee Letters (as of the Closing Date), or any other Financing
Document, or under any separate agreement with such parties, and all taxes, fees
and other costs payable in connection with the execution, delivery and filing of
the documents and instruments required to be filed pursuant to this Section 3.1,
shall have been paid in full (or in connection with such taxes, fees (other than
fees payable to the Lenders or the Agents) and costs, the Borrower shall have
made other arrangements acceptable to the Agents, the Depositary or such
Lender(s), as the case may be, in their sole discretion).

(i)KYC. The Agents and Lenders shall have received all such documentation and
information requested by the Agents and the Lenders that is necessary (including
the names and addresses of the Borrower, taxpayer identification forms, name of
officers/board members, documents and copies of government-issued identification
of the Borrower and each other Loan Party (or owners thereof) for the Agents and
the Lenders to identify the Borrower and each other Loan Party (or owners
thereof)  in accordance with the requirements of the Patriot Act (including the
“know your customer” and similar regulations thereunder).

- 53 -

--------------------------------------------------------------------------------

 

(j)Establishment of Accounts. The Collateral Accounts required to be open as of
the Closing Date under the CADA shall have been opened in the name of the
Borrower.

(k)Payment of Expenses. The expenses incurred and invoiced as of or prior to the
Closing Date shall have been paid by the Borrower or its Affiliates in
accordance with Section 10.4.

(l)Consents and Approvals. The Borrower shall have obtained all approvals (to
the extent required to have been obtained by such time) and all consents, in
each case that are necessary for its entry into the Financing Documents,
Transaction Documents and Project Documents to which it is a party and
implementation of the transactions contemplated in the Financing Documents,
Transaction Documents and Project Documents, each of which is listed on Schedule
3.1(l).

(m)Transaction Documents. Delivery to the Administrative Agent and each of the
Lenders of each of the Transaction Documents then in effect, each duly executed
and delivered by the parties thereto.

(n)Advance Model. The Administrative Agent and each Lender shall have received
the template Advance Model, in each case in form and substance reasonably
satisfactory to each Lender.

(o)Independent Engineer Report. The Administrative Agent and each Lender shall
have received a report from the Independent Engineer and, if such report is not
addressed to the Administrative Agent and the Lenders, a reliance letter from
the Independent Engineer, each in form and substance satisfactory to each
Lender.

(p)Appraisal. The Administrative Agent and each Lender shall have received an
appraisal from the Qualified Appraiser in respect of solar energy generating
systems of the type and size substantially similar to the Systems that the
Borrower reasonably anticipates to purchase under the MEPCA for each Project
Location where the Systems will be located and a reliance letter from the
Qualified Appraiser, each in form and substance satisfactory to each Lender.

(q)Insurance Report and Certificates. The Administrative Agent and each Lender
shall have received (i) an insurance report from the Insurance Consultant,
including an opinion as to the adequacy of the insurance maintained by the
Borrower, and if the insurance report is not addressed to the Administrative
Agent and the Lenders, a reliance letter from the Insurance Consultant in form
and substance satisfactory to each Lender and (ii) an insurance certificate from
the Borrower’s insurance broker identifying the underwriters, types of
insurance, applicable insurance limits and policy terms consistent with such
insurance report and evidence, including customary insurance certificates, that
all insurance required to be obtained and maintained pursuant to the Operative
Documents has been obtained and all premiums thereon have been paid in full.

(r)No Provider Default. No Provider Default shall have occurred and be
continuing.

- 54 -

--------------------------------------------------------------------------------

 

3.2Conditions Precedent to Each Borrowing

.  The obligation of each Lender to make any Loans is subject to the prior
satisfaction of the following conditions (unless waived pursuant to Section
9.12(d)):

(a)Borrowing Date Certificate. Delivery of a certificate executed by a
Responsible Officer of the Borrower in the form of Exhibit G (with a copy to the
Administrative Agent), dated as of the Borrowing Date (a “Borrowing Date
Certificate”):

(i)certifying that all representations and warranties made by each Loan Party
under the Financing Documents are true and correct in all material respects as
of such Borrowing Date, other than those representations and warranties which
are modified by materiality by their own terms, which shall be true and correct
in all respects as of such Borrowing Date (unless such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date); provided,
however, that with respect to each Project, the Borrower shall only be required
to make the Eligibility Representations for such Project as of the first
Borrowing Date on or after the date such Project becomes subject to the
Financing Documents;

(ii)certifying that no Default or Event of Default has occurred and is
continuing or will result from the Borrowing of such Loan;

(iii)certifying that no Material Adverse Effect has occurred and is continuing
since the Closing Date, and, to the Borrower’s Knowledge, no event or
circumstance exists that could reasonably be expected to result in a Material
Adverse Effect has occurred and is continuing;

(iv)certifying to the absence of any Bankruptcy Event with respect to Borrower
and Borrower Member;

(v)certifying as to the absence of any (x) Provider Default, (y) material breach
by or event of default with respect to any Loan Party of any Project Documents
to which it is a party or (z) breach of any Other Documents that could have a
Material Adverse Effect;

(vi)certifying that each such Project is located in a Project Location; and

(vii)certifying that each Project that is the subject of the requested Borrowing
and each Customer for each such Project, as applicable, satisfies the Credit
Criteria.

(b)Borrowing Notice. Delivery to the Administrative Agent of a Borrowing Notice
in accordance with Section 2.1(a)(iii) that is subsequently reviewed, accepted
and approved by the Lenders and the amount of the Loans being requested shall be
greater than Two Million Five Hundred Thousand Dollars ($2,500,000) or such
lesser amount as is then remaining under the Commitment.

(c)True-Up Certificate. Delivery to the Lenders (with a copy to the
Administrative Agent) of the Monthly True-Up Certificate received by the
Borrower with respect to the Projects

- 55 -

--------------------------------------------------------------------------------

 

purchased by the Borrower and to be financed by such Borrowing, and evidence of
payment by the Borrower to the Seller of the A-Installment Payment with respect
to each such Project.

(d)Liens. All Liens contemplated to be created and perfected in favor of the
Collateral Agent pursuant to the Collateral Documents shall have been so
created, perfected and filed in the applicable jurisdictions, including in
respect of any Project that becomes subject to this Agreement on or prior to the
Borrowing of such Loan.

(e)Payment of Fees. All amounts required to be paid to or deposited with any
Secured Party hereunder or under any other Financing Document, and all taxes,
fees and other costs payable in connection with the execution, delivery,
recordation and filing of the documents and instruments required to be filed as
a condition precedent to Section 3.1 and this Section 3.2, shall have been paid
in full (or shall be paid concurrently with the occurrence of such Borrowing) or
arrangements for the payment thereof from the Loans shall have been made, which
arrangements shall be acceptable to the Agents and the Lenders.

(f)DSR Funded to Required Amount. After giving effect to such proposed
Borrowing, the Debt Service Reserve Account shall be funded, or an Acceptable
DSR Letter of Credit has been posted, in an aggregate amount greater than or
equal to the Debt Service Reserve Required Amount.

(g)Construction Reserve Funded to Required Amount. After giving effect to such
proposed Borrowing, the Construction Reserve Account shall be funded in an
amount greater than or equal to the Construction Reserve Required Amount.

(h)Supplemental Reserve Funded to Required Amount. After giving effect to such
proposed Borrowing, the Supplemental Reserve Account  shall be funded in an
amount greater than or equal to the Supplemental Reserve Required Balance (as
defined in the CADA).

(i)No Provider Default. No Provider Default shall have occurred and be
continuing.

(j)No Change in Control. No Change in Control shall have occurred, unless such
Change in Control has been approved by the Required Lenders.

(k)Purchase Date. The Purchase Date shall have occurred and the A-Installment
Payment shall have been made, in each case with respect to each Project to be
financed by such Borrowing.

(l)Advance Model. The Administrative Agent and each Lender shall have received
an updated actualized Advance Model that shall have incorporated the Borrowing
and each new Project that is the subject of the requested Borrowing, in form and
substance reasonably satisfactory to the Lenders.

(m)Rating. The Administrative Agent and each Lender shall have received a
Ratings Agency letter dated as of (i) the Aggregation Date in the case of a
Borrowing on the Aggregation Date or (ii) a date not more than the three months
prior to the Borrowing Date in the case of a Borrowing of all other Loans, in
each case demonstrating a credit rating of BBB or higher from such Ratings
Agency.

- 56 -

--------------------------------------------------------------------------------

 

(n)Project Documents and Transaction Documents. Delivery to the Administrative
Agent and each of the Lenders of each of the Project Documents then in effect
and any updates to the Transaction Documents since the Closing Date or the prior
Borrowing Date, in each case each duly executed and delivered by the parties
thereto.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1Representations and Warranties

.  Borrower represents, to each Agent and the Lenders as of the date such
representations are given, including each Borrowing Date and the Closing Date:

(a)Organization.

(i)The Borrower (A) is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware; (B) is duly
qualified, authorized to do business and in good standing in each other
jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary; (C) has all requisite limited
liability company power and authority to own or lease the property it purports
to own or lease and to carry on its business as now being conducted and as
proposed to be conducted under the Operative Documents to which it is a party;
and (D) has all requisite limited liability company power and authority to
execute, deliver and perform its obligations under each of the Operative
Documents and each other agreement or instrument contemplated thereby to which
it is a party and to borrow hereunder.

(ii)The Borrower Member (A) is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware; (B) is
duly qualified, authorized to do business and in good standing in each other
jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary; (C) has all requisite limited
liability company power and authority to own or hold its interest in the
Borrower and to carry on its business as now being conducted and as proposed to
be conducted by it under the Operative Documents in respect of the Projects; and
(D) has all requisite limited liability company power and authority to execute,
deliver and perform its obligations under each of the Operative Documents and
each other agreement or instrument contemplated thereby to which it is a party.

(iii)The only holder of Equity Interests in the Borrower is the Borrower Member
and (A) there are no outstanding Equity Interests with respect to the Borrower
and (B) there are no outstanding obligations of the Borrower to repurchase,
redeem, or otherwise acquire any membership or other equity interests in the
Borrower or to make payments to any Person, such as “phantom stock” payments,
where the amount thereof is calculated with reference to the fair market value
or equity value of the Borrower.  The Borrower is authorized to issue and has
issued only one class of membership interests.

(b)Authorization; No Conflict; Defaults.  

- 57 -

--------------------------------------------------------------------------------

 

(i)Each Loan Party has duly authorized, executed and delivered each Operative
Document to which it is a party, and neither such entity’s execution and
delivery thereof nor the performance thereof (A) will be in conflict with or
result in a breach of such entity’s Organizational Documents as amended,
supplemented or modified; (B) will violate any other material Legal Requirement
applicable to or binding on such Loan Party or any of its respective properties;
(C) will result in any breach of or constitute any default under, or result in
or require the creation of any Lien (other than Permitted Liens) upon any of the
Collateral under any agreement or instrument to which it is a party or by which
it or any of the Collateral may be bound or affected; or (D) will require the
consent or approval of or filings with any Person, which has not already been
obtained or made, as applicable, and which consent or approval is in full force
and effect.

(ii)No Default or Event of Default has occurred and is continuing under any
Financing Document.

(c)Enforceability.  Each Financing Document to which a Loan Party is a party is
a legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and subject to general
equitable principles (regardless of whether enforceability is considered in a
proceeding in equity or at law).

(d)ERISA.  Neither the Borrower nor, except as would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
any member of the Controlled Group sponsors, maintains, administers, contributes
to, participates in, or has any obligation to contribute to or any liability
under, any ERISA Plan.  The Borrower does not have any employees.  Without
limiting the generality of the foregoing, except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, there has been no and there is not reasonably expected to be any
ERISA Event.

(e)Taxes.  All U.S. federal, state and local tax returns, information statements
and reports, and all other material tax returns, information statements or
reports, in each case, related to Taxes, of any Loan Party required to be filed
have been timely filed (or any such Person has timely filed for a valid
extension and such extension has not expired), and all material Taxes (including
any payments in lieu of Taxes) upon such Persons and upon their properties,
Assets, income, profits, businesses and franchises which are due and payable
have been timely paid except to the extent the same are being contested in
accordance with Section 5.8.  All such returns, information statements and
reports are true and accurate in all material respects.  There are no Liens for
Taxes (other than Liens for Taxes not yet due and payable) on any Assets of any
Loan Party, no unresolved written claim or proposed adjustment has been asserted
with respect to any Taxes of any Loan Party, no waiver or agreement by any Loan
Party is in force for the extension of time for the assessment or payment of any
Tax or regarding the application the statute of limitations for any Taxes or tax
returns, and no request for any such extension or waiver is currently
pending.  There is no pending or, to the Knowledge of the Borrower, threatened
audit or investigation by any Governmental Authority of any Loan Party with
respect to Taxes.  No Loan Party is a party to or bound by any Tax sharing
arrangement with any Person or any other agreement pursuant to which it is
liable for the Taxes of another Person (including

- 58 -

--------------------------------------------------------------------------------

 

any Affiliate of a Loan Party), other than the Financing Documents and the
Transaction Documents.  No Loan Party has any liability for Taxes of any Person
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local, or foreign law) or as a transferee or successor.  No power of attorney
currently in force has been granted with respect to Taxes of any Loan Party.  No
written claim has been made by any Governmental Authority and received by any
Loan Party in a jurisdiction where such Loan Party does not file a tax return
that it is or may be subject to taxation in that jurisdiction.  No Loan Party
has engaged in any “listed transaction” as defined in Treasury Regulation
Section 1.6011-4 or made any disclosure under Treasury Regulation Section
1.6011-4.  Other than as set forth in the Advance Model, all real property,
personal property, sales, use and similar taxes imposed upon any Project (or for
which the Borrower may become liable as a result the purchase of any Project) or
the sale or generation of the energy produced by any Project are payable by the
applicable residential customer, or are fully reimbursable to the Borrower by
such residential customer, under its Customer Agreement.  Borrower Member is a
U.S. Person, the Borrower is treated for U.S. federal income tax purposes as
disregarded as an entity separate from Borrower Member (as described in U.S.
Treasury Regulations Section 301.7701-2(c)(2)(i)), and neither the execution and
delivery of the Financing Documents nor the consummation of any of the
transactions contemplated by such Financing Documents will affect such
status.  No election has been filed to treat the Borrower as an association
taxable as a corporation for federal income tax purposes.

(f)Business. The Borrower has not conducted any business other than acquisition,
construction, installation, lease, ownership of, and sale of energy from, and
the operation, management, maintenance and financing of, the Projects and
activities related or incident thereto (including those contemplated by the
Operative Documents).  The Borrower does not have any outstanding Debt or other
material liabilities other than as permitted pursuant to Section 6.3 and as
scheduled on Schedule 4.1(f). Borrower is not a party to or bound by any
material contract other than the Operative Documents, this Agreement and the
other Financing Documents.

(g)Collateral.  Each Collateral Document will, upon execution and delivery
thereof, be effective to create in favor of the Collateral Agent for the benefit
of the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, the Collateral described therein to the extent intended to be
created thereby and (i) when financing statements in appropriate form are filed
in the appropriate offices and (ii) upon the taking of possession or control by
the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required hereunder), the Liens created by the
Collateral Documents shall constitute fully perfected Liens on, and security
interests in (to the extent intended to be created thereby), all right, title
and interest of the grantors in such Collateral to the extent perfection can be
obtained by filing financing statements or taking control, in each case subject
to no Liens other than Permitted Liens.

(h)Investment Company, Holding Company Act.  Borrower is not an “investment
company” within the meaning of, or is regulated as an “investment company”
under, the Investment Company Act of 1940.

(i)Federal Reserve Regulations.  No Loan Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or

- 59 -

--------------------------------------------------------------------------------

 

carrying Margin Stock, and no part of the proceeds of the Loans will be used by
any Loan Party to purchase Margin Stock, or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or otherwise in violation of
Regulation T, U or X.

(j)Financial Statements.  The Borrower represents that (x) the most recent
financial statements (including the notes thereto) delivered in respect of the
Borrower pursuant to Section 5.3 fairly present in all material respects the
financial condition of the Borrower as of the date thereof and have been
prepared in accordance with GAAP applied on a consistent basis, subject to the
audit and normal year-end adjustments and the absence of footnotes and
associated disclosures, (y) such financial statements and notes thereto disclose
all direct or contingent material liabilities of the Borrower as of the dates
thereof and (z) except as disclosed to the Lenders in writing, there has
occurred no Material Adverse Effect since the date of the most recent financial
statements delivered pursuant to Section 5.3.

(k)Project Documents.  With respect to each of the Project Documents, (w) true,
complete and correct copies of all Project Documents as currently in effect have
been delivered via electronic data room to the Lenders by the Borrower, (x) each
Project Document is a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law), (y) none of the Project
Documents has been materially amended or modified since the effective date of
such Project Document other than as set forth in Appendix 2 or permitted by
Section 6.10 and copies of all such amendments and modifications have been
delivered to the Lenders and (z) no material default or event of default has
occurred and is continuing under any Project Document to which the Borrower is a
party.

(l)Litigation.  There are no instituted, pending or, to the Loan Parties’
Knowledge, threatened actions, suits or proceedings of any kind, including
actions, suits or proceedings by or before any Governmental Authority, against a
Loan Party or any business, property or rights of a Loan Party as to which, if
adversely determined against such Loan Party, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(m)Disclosure.  To the Borrower’s Knowledge, all written information that has
been made available by any of the Loan Parties to any Secured Party in
connection with the transactions contemplated by this Agreement and the other
Operative Documents (such information to be taken as a whole, including, without
limitation, updated or supplemented information), or that has been furnished by
any of the Loan Parties to any third party in connection with the preparation
and delivery by such third party of a report or certificate to any Secured
Party, is complete and correct in all material respects, and does not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading under the circumstances in which they are made; provided, however,
that in each case no representation or warranty is made with respect to
projections, assumptions or other forward-looking statements provided by or on
behalf of the Loan Parties with respect to the Advance Models other than as
provided in Section 4.1(s).

(n)[Reserved].

- 60 -

--------------------------------------------------------------------------------

 

(o)Subsidiaries; Equity Interests.  Borrower Member has no Subsidiaries or other
Equity Interests other than those in Borrower, and Borrower has no Subsidiaries
or other Equity Interests.

(p)Capital Structure.  The Equity Interests of Borrower have been duly
authorized and validly issued, and are fully paid and non-assessable.  There is
no existing option, warrant, call, right, commitment or other agreement to which
Borrower is a party requiring, and there is no membership interest, partnership
interest, or other Equity Interests of Borrower outstanding which upon
conversion or exchange would require, the issuance by Borrower of any additional
membership interests, partnership interests or other Equity Interests of
Borrower or other securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest, a partnership
interest or other Equity Interest of Borrower.

(q)Compliance with Law.  Each Loan Party has complied in all material respects
with all applicable Legal Requirements, including consumer protection laws but
not including Environmental Laws which are addressed under Section 4.1(v)
or  Anti-Bribery and Anti-Corruption Laws, Anti-Terrorism and Money Laundering
Laws and Regulations or Sanctions, which are addressed under Section 4.1(u),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(r)No Other Bank Accounts.  The Borrower does not have any deposit or securities
accounts other than the Collateral Accounts and the Payment Account.

(s)Projections.  The Borrower has disclosed to the Lenders the assumptions that
each Advance Model is based on (other than the assumptions set forth in Appendix
9) and the forecasts and other projections in the Advance Models submitted to
the Lenders (i) are based on good faith estimates and commercially reasonable
assumptions as to all factual matters material thereto and (ii) are generally
consistent with the Project Documents, and other adjustments as approved by the
Lenders; provided, however, that (A) none of the Advance Models, nor the
assumptions set forth therein are to be viewed as facts and that actual results
during the term of the Loans may differ from the Advance Model, and that the
differences may be material, and (B) the Borrower believed in good faith that
each Advance Model as of the relevant date of delivery was reasonable and
attainable.

(t)Solvency.  Immediately after the consummation of the transactions to occur on
the Closing Date and immediately following the making of each Loan and after
giving effect to the application of the proceeds thereof, the Borrower is
Solvent.

(u)Foreign-Asset Control Regulations.  

(i)Each of the Loan Parties has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by it and its Subsidiaries,
and their respective directors, officers, employees and agents, with applicable
Anti-Bribery and Anti-Corruption Laws, applicable Anti-Terrorism and Money
Laundering Laws and Regulations and applicable Sanctions.

(ii)No Loan Party or any of its Subsidiaries or, to the Loan Party’s knowledge,
any of their respective directors, officers, respective employees or agents:  

- 61 -

--------------------------------------------------------------------------------

 

(A) is a Sanctioned Person; (B) is engaged or intends to engage in the future in
any unlawful dealings with, involving or for the benefit of, any Sanctioned
Person in violation of Sanctions; or (C) will directly or knowingly use any part
of any proceeds of the Loans or lend, contribute, or otherwise make available
such proceeds (1) to fund or facilitate any unlawful activities or business of,
with or involving any Sanctioned Person in violation of Sanctions or (2) in any
other manner that would constitute or give rise to a violation of applicable
Sanctions by any Loan Party, any of its Subsidiaries, the Administrative Agent
or any Lender.

(iii)No Loan Party or any of its Subsidiaries or, to the Loan Party’s knowledge,
any of their respective directors, officers, employees or agents has taken or
will take any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity; any officer or employee of a public international
organization; any person acting in an official capacity for or on behalf of any
of the foregoing; or any political party, party official, or candidate for
political office) to improperly influence an official action, secure an improper
advantage or in any manner that would constitute or give rise to a violation of
applicable Anti-Bribery and Anti-Corruption Laws.

(iv)No Loan Party or any of its Subsidiaries or, to the Loan Party’s knowledge,
any of their respective directors, officers, employees or agents is or has been,
in the past five (5) years, subject to any action, proceeding, litigation, claim
or investigation by a Governmental Authority with regard to any actual or
alleged violation of applicable Sanctions, applicable Anti-Bribery and
Anti-Corruption Laws or applicable Anti-Terrorism and Money Laundering Laws and
Regulations.

(v)Environmental Compliance.  Each Project is, and has been developed,
constructed and operated, in material compliance with all applicable
Environmental Laws and Permits; no notice of violation of such Environmental
Laws or Permits has been issued by any Governmental Authority with respect to
any Project which has not been resolved or which is reasonably expected, in the
aggregate across all such notices of violation for all Projects, to have a
Material Adverse Effect; there is no pending or, to the Borrower’s Knowledge,
threatened action, charge, claim, demand, suit, proceeding, petition,
governmental investigation or arbitration in respect of any Environmental Laws
or Permits against any Loan Party or (as it relates to the Projects) VSLR Party
or with respect to any Project which could reasonably be expected, in the
aggregate across all such actions, charges, claims, demands, suits, proceedings,
petitions, governmental investigations and arbitrations, to have a Material
Adverse Effect; there has been no Release of any Hazardous Material by a Loan
Party on, from or related to any Project that has resulted in or could
reasonably be expected, in the aggregate across all such Releases, to result in
a Material Adverse Effect; and no action has been taken by any Loan Party or
VSLR Party that would cause any Project not to be in material compliance with
all applicable Environmental Laws or Permits pertaining to Hazardous Materials.

(w)Knowledge Individuals.  Each of the individuals listed on Schedule 1.1(b) is
a Responsible Officer, who is responsible for the management and administration
of the Borrower.

- 62 -

--------------------------------------------------------------------------------

 

(x)EEA Financial Institution. The Borrower  is not an EEA Financial Institution.

(y)Consents.  All consents, approvals and filings then required to be obtained
or made by Seller and each Affiliates of Seller (other than Loan Parties) to
execute, deliver and perform the Operative Documents to which it is a party have
been obtained or made and are in full force and effect.

(z)Permits.  As of each Borrowing Date, all Permits required under the Customer
Agreements or otherwise for each System that is the subject of Borrowing on such
Borrowing Date to generate electricity (i) for sale to the Customer, or (ii)
pursuant to the lease of such System to the Customer, as applicable, have been
obtained and are in full force and effect (except for the applicable PTO Letter
for such Project and the final building inspection approval for such Project,
which, in each case, may or may not have been obtained).   As of each Borrowing
Date, none of the Loan Parties nor any of their Affiliates have received written
notice from any Governmental Authority regarding any revocation, withdrawal,
suspension, cancellation or termination of any such Permit, except where such
revocation, withdrawal, suspension, cancellation or termination would not
materially adversely affect the Borrower’s ability (or the ability of any of the
Borrower’s direct or indirect owners) to claim ITCs, amortization and
depreciation deductions for such Projects.

(aa)Insurance.  As of each Borrowing Date, all policies of insurance required to
be maintained with respect to the Borrower Projects that are the subject of
Borrowing on such Borrowing Date under Section 5.17 (Insurance) are in full
force and effect and have been paid in full or are not in arrears.  No notice of
cancellation has been received with respect to such policies and the Borrower is
in compliance in all material respects with all conditions contained in such
policies; and

(bb)Title.  As of each Borrowing Date, with respect to each Project that is the
subject of Borrowing on such Borrowing Date, the Borrower has good and valid
legal and beneficial title to such Project, including all of the assets and
properties (tangible and intangible) constituting any part of such Project, and
all of such assets and properties are free and clear of all Liens or
encumbrances other than Permitted Liens.

(cc)Real Property Rights.  As of each Borrowing Date, the Customer under the
applicable Customer Agreement has provided to Borrower and its contractors a
right to access the property where such System is or will be installed.

(dd)Intellectual Property.  As of each Borrowing Date, the Borrower owns or has
a valid license to all intellectual property that is necessary to install,
operate and maintain each Borrower Project that is the subject of Borrowing on
such Borrowing Date.  There are no pending or, to the Knowledge of Borrower,
threatened, claims, actions, judicial or other adversary proceedings, or
disputes (i) directly against the Borrower concerning any item of such
intellectual property, (ii) directly against any such license or (iii) that
would have a Material Adverse Effect on the Borrower or each Borrower Project
that is the subject of Borrowing on such Borrowing Date, taken as a whole with
all Borrower Projects.

- 63 -

--------------------------------------------------------------------------------

 

(ee)No Condemnation.  As of each Borrowing Date, to the Knowledge of the
Borrower, no condemnation is pending or threatened with respect to any such
Borrower Project that is the subject of Borrowing on such Borrowing Date, or any
portion thereof material to the ownership or operation of any such Borrower
Project, and no unrepaired casualty exists with respect to any such Borrower
Project or any portion thereof material to the ownership or operation of any
such Borrower Project or the sale of electricity therefrom.

(ff)Project Warranties. To the Knowledge of the Borrower, all warranties
relating to the Systems in the Borrower Projects from any manufacturer of any
Major Equipment therein are in full force and effect in all material respects.

(gg)Approved Equipment. Projects with any Major Equipment not manufactured by an
Approved Manufacturer do not exceed [***]16 ([***]%) of the STC DC nameplate MW
of all Borrower Projects.

(hh)Qualifying Facility Status.

(i)Each Borrower Project is, or will be as applicable, a qualifying small power
production facility in accordance with 18 C.F.R. Part 292 and is exempt from:
(1) the Public Utility Holding Company Act of 2005 and from State laws and
regulations respecting the rates and the financial and organizational regulation
of electric utilities as set forth in 18 C.F.R. Section 292.602(b) and (c),
respectively; and (2) from all Sections of the Federal Power Act except for
those set forth in 18 C.F.R. Sections 292.601(2) through (5).

(ii)As of each Borrowing Date, none of the Secured Parties nor any Affiliate (as
that term is defined in Section 1261(1) of PUHCA, 42 U.S.C. § 16451(1)) of any
of them will, solely as a result of Borrower’s construction, ownership, leasing
or operating of the Borrower Projects, the sale or transmission of electricity
from the Borrower Projects or the entering into any Operative Document or any
transaction contemplated hereby or thereby, be subject to, or not exempt from,
regulation under the FPA or PUHCA or under State laws and regulations respecting
the rates or the financial or organizational regulation of electric utilities,
except that (A) if any of the Secured Parties otherwise is a “holding company”
as defined in PUHCA, the purchase, acquisition or taking by such Secured Party
of a security (as defined in Section 3(16) of the FPA, 16 U.S.C. § 796(17)) of
the Borrower, because Borrower is or may become an “electric utility company” as
defined in PUHCA, may be subject to Section 203(a)(2) of the FPA, 16 U.S.C. §
824(b)(a)(2) (provided that such Secured Party may be eligible for a blanket
authorization granted pursuant to 18 C.F.R. § 33.1(c), if such acquisition meets
the criteria of a blanket authorization), and (B) upon exercise by a Secured
Party of certain remedies allowed under the Financing Documents, such Secured
Party and its Affiliates (as that term is defined in Section 1262(1) of PUHCA,
42 U.S.C. § 16451(1)) may become subject to regulation under the FPA or PUHCA,
to the extent such entity

 

16 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 64 -

--------------------------------------------------------------------------------

 

becomes an owner or operator of, or controls, the Borrower, or any Borrower
Project’s FERC jurisdictional facilities or contracts, if any.

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that until the Discharge Date, it shall:

5.1Use of Proceeds

.  Use the proceeds of the Loans solely (a) to make A-Installment Payments and
B-Installment Payments under the MEPCA in respect of Project which are not
Excluded Projects, (b) to pay all or a portion of the Final True-Up Amount (as
defined in the MEPCA) under the MEPCA, (c) to fund the Construction Reserve
Account, the Supplemental Reserve Account and the Debt Service Reserve Account,
(d) to pay fees (including the Undrawn Fees), costs and expenses as permitted
under this Agreement (including, for the avoidance of doubt, fees, costs and
expenses under the Services Agreements) or (e) solely with respect to any Loan
drawn on the Aggregation Date, if any, to make a Restricted Payment to Borrower
Member in accordance with Section 6.6.

5.2Notices

.  Promptly, upon acquiring notice or giving notice, as the case may be, or
obtaining Knowledge thereof, give written notice to the Administrative Agent and
each Lender of:

(a)the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit, litigation, Environmental Claim,
investigation or proceeding, whether at law or in equity by or before any
Governmental Authority or any other material written notice from a Governmental
Authority with respect to any Loan Party, any Financing Document, any Project
Document or any Guarantee, except to the extent that such action, suit,
litigation, investigation, proceeding or notice could not reasonably be expected
to have a Material Adverse Effect;

(b)any dispute or disputes between the Borrower and any Person, which could
reasonably be expected to have a Material Adverse Effect and that involve (i)
claims against the Borrower or the Borrower Projects, (ii) injunctive or
declaratory relief, or (iii) revocation, material modification, or suspension of
any applicable Permit or imposition of additional material conditions with
respect thereto;

(c)the occurrence of a Default or Event of Default (and any notice thereof shall
be entitled, respectively, “Notice of Default” or “Notice of Event of Default”);

(d)any matter which has, or would be reasonably expected to have, a Material
Adverse Effect;

(e)(i) the occurrence of, or notice given or received by a Loan Party in respect
of, any breach, default or claim under a Project Document, (ii) notice of any
event of default or termination given to or received by Borrower under any
Project Document, together with a copy of any such notice, and (iii) the
occurrence of, or notice given or received by a Loan Party in

- 65 -

--------------------------------------------------------------------------------

 

respect of any breach, default or claim under any Project Document that could
have a Material Adverse Effect;

(f)the adoption of or participation in any ERISA Plan, or intention to adopt or
participate in any ERISA Plan, by the Borrower, or the occurrence of any ERISA
Event;

(g)The occurrence of a Provider Default; and

(h)any material change to any Affiliate’s underwriting, appraisal or Project
development policies or processes, solely to the extent that such change renders
invalid the assumptions used in the preparation of the previous report of the
Independent Engineer provided to the Lenders.

5.3Portfolio Reports; Financial Statements

.  Deliver to each Lender:

(a)No later than ten (10) days following the date of delivery of such reports,
any performance, financial or status reports, including any Portfolio Report,
delivered or required to be delivered to each Investor under the Project
Documents.

(b)Within thirty (30) days of the end of each fiscal quarter, to the extent not
included in the reports delivered pursuant to Section 5.3(a), a report in the
form attached as Exhibit I, which shall include (i) reporting on an aggregate
basis across all Projects of actual production data against budgeted production
data, (ii) details accounts receivable aging taken directly from the source
system including that maintained by any third party servicer, (iii) a zip code
for each Project and (iv) the estimated first-year energy generation data for
each Project for the year commencing on the date such Project was granted
permission to operate.

(c)As soon as available but no later than sixty (60) days after the close of
each quarterly fiscal period, quarterly (and year-to-date) unaudited financial
statements of the Borrower prepared in accordance with GAAP and certified by the
chief financial officer of the Borrower as of the end of such period, including
a balance sheet and the related statement of income, stockholders’ or member’s
equity and cash flows, in each case setting forth comparative figures for the
corresponding periods from the prior year, to the extent available; provided,
that no quarterly financial statements shall be due with respect to the fourth
quarter of the fiscal year; provided, further, that no quarterly financial
statements of the Borrower shall be due with respect to the third quarter of
2018.

(d)As soon as available but no later than one hundred fifty (150) days after the
close of each applicable fiscal year, the audited financial statements,
including a balance sheet and the related statement of income, stockholders’ or
member’s equity and cash flows, and any footnotes thereto, in each case setting
forth comparative figures for the prior year, to the extent available, of the
Borrower, as certified by Deloitte Touche Tohmatsu, Ernst & Young, KPMG
International or PricewaterhouseCoopers, or another nationally-recognized
independent certified public accountant selected by Borrower and reasonably
acceptable to the Lenders.

(e)Concurrently with any delivery of a Draft Withdrawal/Transfer Certificate (as
defined in the CADA) which specifies a distribution to be made to Borrower
Member in accordance with Section 3.3(d) or Section 3.3(e) of the CADA or
otherwise on each Scheduled

- 66 -

--------------------------------------------------------------------------------

 

Payment Date, a certificate signed by an authorized Responsible Officer of the
Borrower (i) certifying that such Responsible Officer has made or caused to be
made a review of the transactions and financial condition of the Borrower during
the relevant fiscal period and that, to the knowledge of such Responsible
Officer, no Default or Event of Default exists or if any such event or condition
existed or exists, the nature thereof and the corrective actions that the
Borrower has taken or proposes to take with respect thereto and (ii) setting
forth the Cash Flow Coverage Ratio as of the most recent Quarterly Date,
including computations in reasonable detail satisfactory to the Lenders
demonstrating such Cash Flow Coverage Ratio.

(f)Within three (3) Business Days after each Quarterly Date, a Cash Flow
Coverage Ratio Certificate in respect of such Quarterly Date.

5.4Reports; Other Information

.

(a)Deliver to the Lenders copies of any material documents and reports furnished
to the Borrower by a Governmental Authority or by any counterparty to a Project
Document (other than reports already delivered pursuant to Section 5.3(a)), or
furnished by the Borrower to such Governmental Authority or such counterparty.

(b)Deliver to the Lenders (with a copy to the Administrative Agent) promptly
after receipt thereof a copy of any “management letter” received by the Borrower
from its independent accounts and management’s response thereto.

(c)Promptly, from time to time, deliver such other information regarding the
operations, business affairs and financial condition of the Borrower or any
other Loan Party, or compliance with the terms of any Operative Document, as any
Lender may reasonably request.

(d)Delivery to the Administrative Agent of a Scheduled Payment Date report which
shall, among other things, detail any Mandatory Payment payable on such
Scheduled Payment Date, other payments under the Revenue Account waterfall and
the applicable Cash Flow Coverage Ratio, together with reasonable supporting
calculations as applicable.

5.5Maintenance of Existence

.  Except as otherwise expressly permitted under this Agreement: (a) do or cause
to be done all things required to maintain and preserve and keep in full force
its existence as a Delaware limited liability company; (b) take all reasonable
action required to maintain all material rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, (c)
perform all of its material obligations under the Project Documents to which it
is a party; and (d) to engage only in the activities permitted by the Operative
Documents, and activities related or incident thereto, except, in the cases of
clause (b) above, where the failure to take such actions could not reasonably be
expected to have a Material Adverse Effect.

5.6Books, Records, Access

.

(a)The Borrower shall maintain books, accounts and records in accordance with
GAAP and in material compliance with applicable Laws and the regulations of any
Governmental Authority having jurisdiction thereof.

- 67 -

--------------------------------------------------------------------------------

 

(b)At any time during normal business hours and upon reasonable written notice
to the Borrower, but so long as no Event of Default has occurred and is
continuing, no more frequently than twice per calendar year, subject to Section
10.17, and to the extent permitted by applicable Laws, permit any
representatives and independent contractors of the Administrative Agent (on
behalf of the Lender) and any Lender (including an Independent Engineer) to
visit the premises of the Borrower, Borrower Member or Sponsor, inspect all of
the Borrower’s books, accounts, records and properties and make copies thereof
and to discuss its affairs, finances and accounts with its directors, officers,
the Independent Engineer and independent public accountants (subject to such
accountants’ customary policies and procedures). Notwithstanding anything to the
contrary in this Section 5.6(b), none of the Borrower, Borrower Member or
Sponsor shall be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney client or
similar privilege or constitutes attorney work-product.

(c)The Borrower shall reimburse the Administrative Agent and Lenders for
reasonable out-of-pocket expenses incurred in connection with Section 5.6(b) by
the Administrative Agent and Lenders and their respective Representatives
limited to, so long as no Event of Default has occurred, two inspections per
year; provided, that notwithstanding anything to contrary herein, any expenses
incurred pursuant to Section 5.6(b) by the Administrative Agent or any Lender
during the continuance of an Event of Default shall be for the account of the
Borrower and not subject to any limitations set forth herein or elsewhere.

5.7Preservation of Rights; Further Assurance

.

(a)(i) Maintain in full force and effect, preserve, protect and defend the
material rights of each Loan Party and (ii) take all actions necessary to
prevent termination or cancellation (except as required by the Operative
Documents) by, and enforce against, other parties the material terms of each
Project Document, including enforcement of any claims with respect thereto,
except in each case to the extent the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b)Preserve and maintain the security interests granted under the Collateral
Documents and undertake all actions that are necessary or appropriate to (i)
maintain the Collateral Agent’s security interest in the Collateral in full
force and effect at all times (including the priority thereof), (ii) preserve
and protect the Collateral and (iii) protect and enforce the Borrower’s rights
and title and the rights of the Collateral Agent and the other Secured Parties
to the Collateral, including the making or delivery of all filings and
recordations, the payment of all fees and other charges and the issuance of
supplemental documentation.

(c)From time to time as reasonably requested by any Lender, execute,
acknowledge, record, register, deliver and/or file all such notices, statements,
instruments and other documents (including any financing statement, continuation
statement, certificate of title or estoppel certificate) as are necessary or
appropriate to carry out the interest and purposes of the Financing

- 68 -

--------------------------------------------------------------------------------

 

Documents or necessary to maintain the Collateral Agent’s perfected security
interest in the Collateral to the extent and in the priority required pursuant
to the Collateral Documents.

5.8Payment of Claims, Taxes and Other Government Changes

.

(a)Pay, or cause to be paid, (i) all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by Law have or may become a Lien upon any of its properties or Assets
(hereinafter referred to as the “Claims”) and (ii) all Taxes, assessments and
governmental charges of any kind that may at any time be lawfully due or levied
against or with respect to it, its properties or Assets (including any Project,
and including, in each case, all material Taxes, assessments and charges
lawfully made by any Governmental Authority for public improvements that may be
secured by a Lien on such Project), in each instance before any penalty or fine
is incurred with respect thereto; provided that the foregoing shall not be
deemed to require that a Loan Party pay any such Tax or other liability that is
imposed on a residential customer under its Customer Agreement or that a
residential customer is contractually obligated to pay under its Customer
Agreement, provided further, however, that the Borrower may, by appropriate
proceedings, contest or cause to be contested in good faith any such claims,
Taxes, assessments and other charges and, in such event, may, if permitted by
applicable Laws, permit the claims, Taxes, assessments or other charges so
contested to remain unpaid during any period, including appeals, when the
Borrower is in good faith contesting or causing to be contested the same by
appropriate proceedings, so long as (a) appropriate reserves have been
established by the Borrower in accordance with GAAP, or other provision for the
payment thereof reasonably satisfactory to the Administrative Agent (acting on
the written instructions of the Required Lenders) shall have been made, (b)
enforcement of the contested claim, Tax, assessment or other charge is
effectively stayed pursuant to applicable Laws for the entire duration of such
contest and (c) any claim, Tax, assessment or other charge determined to be due,
together with any interest or penalties thereon, is promptly paid after
resolution of such contest.

(b)The Borrower shall at all times be classified as a disregarded entity for
U.S. federal income tax purposes.

5.9Compliance With Laws; Instruments, Etc

.  Comply in all respects, with all Permits and Laws, including consumer
protection laws and Environmental Laws, but excluding Anti-Bribery and
Anti-Corruption Laws, Anti-Terrorism and Money Laundering Laws and Regulations
and Sanctions which are addressed in Section 5.18 and without limitation to
Section 6.19, and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except (i) if the failure to comply therewith could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) that the Borrower may contest good faith by appropriate
proceedings conducted in good faith the validity or application of any such
Laws.

5.10Indemnification

.

(a)Without duplication of the Borrower’s obligations under Section 2.4(d) or
Section 2.6, the Borrower agrees to indemnify each Secured Party (other than the
Depositary, who is indemnified under Section 6.2 of the CADA) and each Related
Party of any of the foregoing

- 69 -

--------------------------------------------------------------------------------

 

Persons (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all fees, losses, claims, damages,
liabilities, costs and related expenses, including reasonable counsel fees,
charges and disbursements of counsel to the Agents and court costs, incurred by
or asserted against any Indemnitee arising out of, connected with, or as a
result of (i) the execution or delivery of this Agreement or any other Financing
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the transactions contemplated hereby and thereby or any
amendment, supplement, or modification thereto and any agreement entered into by
Sponsor or any Loan Party in connection therewith, (ii) the use of the proceeds
of the Loans, (iii) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or (iv)
any actual or alleged presence or Release of Hazardous Materials on any property
currently or formerly owned, leased or occupied by the Borrower, or any
Environmental Claim related in any way to the Borrower, whether or not caused by
or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee including those incurred in connection with any
action, claim or suit brought to enforce the Indemnitee’s right to
indemnification; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from such Indemnitee’s gross
negligence, bad faith or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee (other than the Agents) for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Financing Document, if the Borrower or
such Loan Party has obtained a final or non-appealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. Notwithstanding
the foregoing, any indemnification relating to Taxes, other than Taxes resulting
from any non-Tax claim, shall be covered by Sections 2.4(d) and 2.6 and shall
not be covered by this Section 5.10.

(b)To the extent that the Borrower fails to pay any amount required to be paid
by them to the Administrative Agent or the Collateral Agent under Section
5.10(a) or Section 10.4(a), each Lender severally agrees to pay to the
Administrative Agent and the Collateral Agent, as the case may be, such Lender’s
Proportionate Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such.

(c)To the extent permitted by applicable Laws, the Borrower and Lenders shall
not assert and hereby waive any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any
transaction contemplate hereby or by the other Financing Documents, any Loan or
the use of the proceeds thereof.

(d)The provisions of this Section 5.10 shall remain operative and in full force
and effect regardless of the expiration of the term or assignment of this
Agreement, the resignation or

- 70 -

--------------------------------------------------------------------------------

 

removal of any Agent, the consummation of the transactions contemplated hereby,
the repayment of any of the Loans, the expiration of the Commitments, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Financing Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender.  Any amounts due and
payable by the Borrower under this Section 5.10 shall be payable on demand by
the applicable Indemnitee, but in no event later than ten (10) Business Days
after receipt of an invoice for such amounts from such Indemnitee; provided,
however, that such Indemnitee shall promptly refund such amount to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 5.10.  

5.11Revenue Account

.  Borrower shall promptly deposit or cause to be deposited all income, fees,
revenue and other funds payable to Borrower into the Revenue Account or, in the
case of Customer Payments, the Collections Account for further application to
the Revenue Account in accordance with the CADA; provided, that that Borrower
shall be permitted to immediately distribute any Excluded Revenues to Borrower
Member upon receipt thereof. The Borrower shall deposit capital contributions
and the proceeds of Loans that are expected to be used to fund A-Installment
Payments or B-Installment Payments under the MEPCA into the Project Purchase
Account (as defined in the CADA).

5.12Rating Letter. (a) On the first Quarterly Date of each calendar year,
Borrower shall deliver to the Lenders (with a copy to the Administrative Agent)
a letter from a Ratings Agency with respect to the Loans and dated as of a date
within the prior three (3) calendar months and (b) on the Aggregation Date,
Borrower shall deliver to the Lenders (with a copy to the Administrative Agent)
a letter from a Ratings Agency with respect to the Term Loan  demonstrating a
credit rating of [***]17 or higher and dated as of the Aggregation Date.

5.13Separateness Provisions; Required Provisions in LLC Agreements

.  The LLC Agreement of the Borrower shall include, and the Borrower shall
comply with the provisions set forth in Appendix 4.

5.14Performance of Agreements

.  The Borrower shall duly and punctually perform, observe and comply in all
material respects with all of the terms, provisions, conditions, covenants and
agreements on its part to be performed, observed and complied with hereunder and
under the Transaction Documents and the other Project Documents to which it is a
party, and Borrower shall prudently exercise and enforce their material rights,
authorities and discretions under the Transaction Documents and the other
Project Documents to which it is a party.

5.15Scheduled Payment Date Report

.  At least three (3) Business Days prior to each Scheduled Payment Date, the
Borrower shall deliver or cause to be delivered to the Administrative Agent and
the Lenders a fully executed and complete Scheduled Payment Date Report.

5.16Amendments; Other Agreements

.  Promptly after the execution and delivery thereof, the Borrower shall furnish
to the Lenders (with a copy to the Administrative Agent)

 

17 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 71 -

--------------------------------------------------------------------------------

 

copies of (a) all material waivers, amendments, supplements or modifications of
any Project Document and, subject to any applicable Laws and within four (4)
Business Days of the execution and delivery thereof, any amendment, supplement
or modification thereto and (b) all waivers, amendments, supplements or
modifications of any Other Documents and any additional material contracts or
agreements to which the Borrower becomes a party after the Closing Date, in the
case of this clause (b), to the extent such waivers, amendments, supplements or
modifications could reasonably be expected to have a Material Adverse Effect.

5.17Insurance

.

(a)At its sole cost and expense, procure and maintain, or cause to be procured
and maintained (including making changes to coverage and carriers) the casualty,
general liability (including product liability), property damage and/or other
types of insurance set forth in Schedule 5.17; provided that if any such
insurance is not available on commercially reasonable terms, only such insurance
shall then be required to be carried pursuant to this Section 5.17 as is then
available on commercially reasonable terms; provided, however, that if such
insurance subsequently becomes available on commercially reasonable terms the
Borrower shall acquire and maintain the insurance set forth in Schedule
5.17.  All notices to the Administrative Agent delivered pursuant to this
Section 5.17 shall be delivered to the Administrative Agent at its address set
forth in Section 10.1.

(b)The Borrower shall deliver to the Lenders (with a copy to the Administrative
Agent), on the Aggregation Date, a probable maximum loss study (the “PML
Study”), in form and substance reasonably acceptable to the Required Lenders,
including an analysis of earthquakes and named windstorms in respect of all
Purchased Projects. The PML Study will include, among others, the expected loss
for the 1/500-year scenario for each category of earthquake and name windstorm.
The Borrower shall maintain earthquake coverage and/or named windstorm coverage
at the level of 125% of the result of the PML Study.

5.18Foreign Asset Control Regulations

.  (a) Conduct its businesses in compliance with all Anti-Bribery and
Anti-Corruption Laws, Anti-Terrorism and Money Laundering Laws and Regulations
and Sanctions, (b) maintain policies and procedures reasonably designed to
promote and achieve compliance by the Borrower and its respective directors,
officers, employees and agents acting in connection with the Borrower’s business
(if any) with such laws.

5.19Backup Servicer

.  The Borrower shall maintain at all times, a backup servicer with respect to
the management, administration and servicing of all the Borrower Projects on
terms and conditions reasonably acceptable to the Administrative Agent at the
direction of the Required Lenders.  The Administrative Agent (acting at the
direction of the Required Lenders) acknowledges and agrees that it and the
Lenders have approved the Backup Services Agreement.

- 72 -

--------------------------------------------------------------------------------

 

ARTICLE 6

NEGATIVE COVENANTS

Borrower covenants and agrees that until the Discharge Date it shall not:

6.1Analysis Account. Designate the Collections Account as the “Analysis Account”
as defined in the Collections Account Control Agreement.

6.2Limitations on Liens

.  (a) Create or assume any Lien on any of its property assets or revenue,
whether now owned or hereafter acquired, except for Permitted Liens or (b)
suffer to exist any Lien on any of its property assets or revenues, whether now
owned or hereafter acquired, except for Permitted Liens.

6.3Indebtedness

.  Incur, create, assume or permit to exist any Debt except for Debt created
under the Financing Documents.

6.4Sale or Lease of Assets

.  Directly or indirectly sell, lease, assign, transfer or otherwise dispose of
any of its Property or Assets (including any portion of any Equity Interest
owned by the Borrower), whether now owned or hereafter acquired except:

(a)the granting of Liens to the Collateral Agent;

(b)the sale, assignment, transfer, or other disposition of SRECs or
Environmental Attributes (as defined in the MEPCA);

(c)any transfer of a Project to a Customer or designee under and in accordance
with the terms of a Customer Agreement in an Approved Form;

(d)transfers of amounts constituting Excluded Revenues;

(e)any Restricted Payment in accordance with Section 6.6; or

(f)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the sale by the Borrower in an arm’s length transaction;
provided that (i) the consideration for such sale is paid entirely in cash and
is paid directly into the Revenue Account, and (ii) such sale will be
non-recourse to the Borrower, or any Loan Party not fully disposed as part of
such sale, and the Borrower and the remaining Loan Parties will cease to have
any obligation, liability or responsibility in respect of any disposed Loan
Party.

6.5Changes

.  Conduct any business other than the acquisition and ownership of subsidiaries
which engage in the acquisition, ownership, leasing and financing of the
Borrower Projects and activities related or incident thereto (including those
contemplated by the Operative Documents but excluding the engineering,
development, construction or creation of Borrower Projects), hire or become an
employer of an employee or assume or incur any obligation under or in connection
with any ERISA Plan.

- 73 -

--------------------------------------------------------------------------------

 

6.6Distributions

.  Directly or indirectly, make or declare any Restricted Payment or incur any
obligation (contingent or otherwise) to do so, except for Restricted Payments on
a Scheduled Payment Date from Borrower to Borrower Member from any monies
remaining in the Revenue Account after giving effect to the withdrawals and
transfers specified in Section 3.3(d)(i) through (x) or Section 3.3(e)(i)
through (xiii) of the CADA, as applicable, and upon satisfaction of the
following conditions:

(a)no Default or Event of Default has occurred and is continuing or would be
caused thereby;

(b)no Repayment Event has occurred and is continuing; and

(c)(A) the Construction Reserve Account has been fully funded in an amount at
least equal to the Construction Reserve Required Amount, (B) the Debt Service
Reserve Account has been fully funded, or an Acceptable DSR Letter of Credit has
been posted, in an amount at least equal to the Debt Service Reserve Required
Amount and (C) the Supplemental Reserve Account has been fully funded in an
amount at least equal to the Supplemental Reserve Required Amount.

6.7Investments

.  Make or permit to remain outstanding any advances or loans or extensions of
credit to, or purchase, redeem or own any Equity Interests in, or any assets
constituting an ongoing business from, or make or permit any other investment
in, any Person.

6.8Federal Reserve Regulations

.  Apply any part of the proceeds of any Loan to the purchasing or carrying of
any Margin Stock.

6.9Fundamental Changes

.  Liquidate or dissolve, or sell or lease or otherwise transfer or dispose of,
all or any substantial part of its property, assets or business, or combine,
merge or consolidate with or into any other entity (in each case, whether in one
transaction or a series of transactions) other than the sale of assets as
permitted by Section 6.4.

6.10Amendments; Other Agreements

.

(a)Without the prior written consent of the Required Lenders, (i) terminate or
cancel, exercise any right or remedy under or pursuant to any breach or default
of, (ii) materially amend, modify, supplement or consent to any change in any
provision of or (iii) materially waive any material default under, material
breach of, material condition, closing deliverable or other required item under,
or the performance of a material obligation by any Person, in each case, under
any (x) Other Documents, except to the extent that such actions could not
reasonably be expected to have a Material Adverse Effect or otherwise adversely
impact Net Cash Flow or Portfolio Value (other than in respect of Distressed
Customer Agreements) and  or (y) Transaction Documents unless such amendment,
consent or waiver is either approved in writing by the Administrative Agent
(acting at the direction of the Required Lenders) or immaterial; provided,
however, that no prior written consent by the Required Lenders shall be required
in the case of any amendment, modification or supplement to or waiver under
Other Documents or any Transaction Documents solely to (A) correct a manifest
error therein that is not material or (B) to increase the aggregate amount of an
Investor’s commitment; provided, further, (1) the Borrower shall be permitted to
enter into an agreement to amend or modify the electricity or lease rate, annual
escalator or term of any Distressed Customer Agreement only, so long as such

- 74 -

--------------------------------------------------------------------------------

 

amendment or modification is made in good faith for a commercially reasonable
purpose and is intended to maximize the long-term economic value of the Customer
Agreement as against its value if such amendment or modification had not been
entered into (as reasonably determined by the Borrower in good faith and in
light of the facts and circumstances known at the time of such amendment or
modification) and (2) for any Customer Agreement for which the Borrower
reasonably determines the Customer under such Customer Agreement could
reasonably be expected to stop making payments due under the Customer Agreement,
the Borrower may enter into a delayed payment plan to adjust the timing of
payments under such Customer Agreement for up to twelve (12) months.

(b)Amend, modify, supplement or consent to any change in any provision of the
LLC Agreements, except to the extent that such actions could not reasonably be
expected to materially and adversely affect the Administrative Agent or the
Lenders.

(c)Amend, modify, supplement or consent to any change in any Approved Form
Agreement unless (i) such amendments, modifications, supplements or changes do
not (w) reallocate risk from the Customer to the Borrower or any of its
Affiliates, or (x) reduce any payment obligations of the Customer, (y) reduces
the creditworthiness standards with which the Customer must comply, or (z)
otherwise materially increase the risk profile of the Lenders and (ii) the
Borrower has promptly (and in any event within five (5) Business Days) provided
copies of such amendments, modifications, supplements or changes to the
Administrative Agent.

6.11Name and Location; Fiscal Year

.  Change its name, its state of business, accounting policies (except as
permitted by GAAP) or its fiscal year without the Administrative Agent’s (acting
at the direction of the Required Lenders) prior written consent.

6.12Assignment

.  Assign its rights hereunder or under any other Operative Document.

6.13Reserved.

6.14Accounts

.  Establish or maintain any deposit, securities or other account in its own
name other than the Collateral Accounts and the Payment Account.

6.15Transaction with Affiliates

.  Engage in any transactions with any of its Affiliates except (a) transactions
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Loan Party than could be obtained on arm’s-length basis
from unrelated third parties, or (b) transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 6.15 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect.

6.16Limitation on Restrictions on Liens

.  Enter into, or allow Borrower to enter into, any agreement, instrument or
other undertaking that restricts or limits the ability of any Loan Party to
create, incur, assume or suffer to exist Liens on the property of such Person
for the benefit of the Agents and Lender with respect to the Obligations of the
Loan Parties or the Financing Documents, except, in each case, the Operative
Documents in existence on the Closing Date, to the extent reviewed and approved
by the Lenders.

6.17Hedging Agreement

.  Enter into any Hedging Agreement.

- 75 -

--------------------------------------------------------------------------------

 

6.18Operations and Maintenance in Partnership

.  Vote to terminate or to appoint a new operations and maintenance provider, or
consent to the appointment of a new operations and maintenance provider;
provided, that if any vote or appointment is required within a certain time
period under the applicable Project Document, if the Required Lenders do not
consent (unless such consent was reasonably withheld) within such time period,
then the Borrower may vote or appoint or consent to a new operations and
maintenance provider or administrative services provider in order to comply with
the terms of the applicable Project Documents; provided, further, that the
consent of the Required Lenders may not be unreasonably withheld if the new
operations and maintenance provider or administrative services provider meets
the standards set forth in the applicable Project Documents.

6.19Sanctions Laws

.  Directly or indirectly, use any part of the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds: (a) in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to improperly influence official action or secure an improper
advantage; (b) in any manner that would constitute or give rise to a violation
of applicable Anti-Bribery and Anti-Corruption Laws or applicable Anti-Terrorism
and Money Laundering Laws and Regulations; (c) to fund or facilitate any
activities or business of, with or involving any Sanctioned Person in violation
of applicable Sanctions; or (d) in any manner that would constitute or give rise
to a violation of applicable Sanctions by any Loan Party, any of its
Subsidiaries, the Administrative Agent or any Lender.

ARTICLE 7

ACCOUNTS; APPLICATION OF FUNDS

7.1Accounts; Application of Funds in Accounts

.

(a)On or prior to the Closing Date, the Borrower shall cause the Depositary
Accounts to be established at Depositary and the Collections Account to be
established at the Account Bank.

(b)The Borrower shall, and shall cause Provider, to (i) promptly transfer any
customer payments consisting of checks representing Customer Payments into the
Collections Account, (ii) promptly deposit any recurring Customer ACH or debit
card payments that are due to Borrower to the Collections Account upon receipt
of such payment, (iii) identify the payor of any non-recurring Customer ACH or
credit card payments as soon as reasonably practicable and cause all such
amounts that have been identified as being payable to Borrower to be deposited
into the Collections Account as soon as reasonably practicable and (iv) hold all
amounts received by or on behalf of Borrower separately allocated for Borrower,
separate from any VSLR Parties’ assets and to ensure that any agents engaged to
collect and hold amounts on behalf of Borrower hold such assets separate from
their own assets.

- 76 -

--------------------------------------------------------------------------------

 

(c)The Borrower shall cause funds on deposit in the Depositary Accounts and the
Collections Account to be applied in the manner, at the times and in the order
of priority as set forth in the CADA.

ARTICLE 8

EVENTS OF DEFAULT; REMEDIES

8.1Events of Default

.  The occurrence of any of the following events shall constitute an event of
default (individually, an “Event of Default,” and collectively, “Events of
Default”) hereunder:

(a)Failure to Make Payments.  Any Loan Party shall fail to pay, in accordance
with the terms of this Agreement, (i) any Mandatory Principal with respect to
any Loan on the date that such Mandatory Principal is due and payable (other
than on the Loan Maturity Date), whether at a Scheduled Payment Date or at a
date fixed for prepayment (including under Section 2.1(f)(ii), unless otherwise
provided therein) or by declaration or otherwise or any interest on any Loan or
other amount payable hereunder (other than such interest or amount payable on
the Loan Maturity Date) within five (5) Business Days after the date that such
payment is due or (ii) any principal with respect to any Loan or any interest on
any Loan or other amount payable hereunder on the Loan Maturity Date.

(b)Judgments.  There is entered against any Loan Party any one or more final
judgments or orders for the payment of money and the aggregate amount of all
such judgments or orders for all such parties equals or exceeds $10,000,000 (to
the extent not covered by a valid and binding policy of insurance issued by an
independent third party as to which the insurer has been notified of such
judgment or order and has not denied coverage) and such judgments or orders
shall not have been satisfied, vacated, discharged or stayed or bonded to the
reasonable satisfaction of the Lenders pending an appeal for a period of sixty
(60) consecutive days;

(c)Misstatements.  Any representation, warranty, certification or statement of
trust made or deemed made by a Loan Party in the Financing Documents, any
amendment or modification thereof or waiver thereto, or in any certificate or
financial statement furnished pursuant thereto to any Agent or Secured Party
pursuant to this Agreement or any other Financing Document, shall prove to have
been inaccurate or misleading in any material respect as of the date made or
deemed made, and such misstatement or inaccuracy could reasonably be expected to
materially adversely affect the interests of the Lenders, and, if curable, such
misstatement or inaccuracy remains unremedied for sixty (60) days; provided,
that an Event of Default shall not arise solely as a result of a
misrepresentation with respect to a Borrower Project that render such Borrower
Project an Excluded Project.

(d)Bankruptcy.  Any Loan Party shall become subject to a Bankruptcy Event.

(e)ERISA.  (i) The Borrower shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any ERISA
Plan (that is not excepted under Section 408 of ERISA and regulatory guidance
thereunder) resulting in a Material Adverse Effect to the Borrower; (ii) an
ERISA Event shall occur with respect to any

- 77 -

--------------------------------------------------------------------------------

 

ERISA Plan which results in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect; or (iii) the Borrower or any
member of the Controlled Group fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect.

(f)Breach of Terms of Financing Agreements.

(i)Any Loan Party shall fail to perform or observe any covenant set forth in
Section 5.2, Section 5.5(a), Section 5.18, or Article 6 of this Agreement.

(ii)Any Loan Party shall fail to perform or observe any other covenant (other
than those specified in Section 8.1(a) or Section 8.1(f)(i)) to be performed or
observed by it hereunder or under any other Financing Document and not otherwise
specifically provided for elsewhere in this Section 8.1, and such failure shall
continue unremedied for a period of thirty (30) days after the Borrower becomes
aware of such failure; provided, that if (x) such failure can be remedied, (y)
such failure cannot reasonably be remedied within such thirty (30)-day period,
and (z) the Borrower commences cure of such failure within such thirty (30)-day
period and thereafter diligently seeks to remedy the failure, then an “Event of
Default” shall not be deemed to have occurred until the earlier of (A) such time
as Borrower ceases reasonable efforts to cure such failure and (B) sixty (60)
calendar days following such failure.

(g)Security.  Any of the Collateral Documents, once executed and delivered,
(i) shall fail to provide the Collateral Agent (on behalf of the Secured
Parties) a first priority perfected security interest (subject only to Permitted
Liens) in all of the Collateral (except to the extent that any such perfection
or priority results from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents), (ii) shall cease to be in full force
and effect, or (iii) the validity or the applicability thereof to the
Obligations to be secured or guaranteed thereby or any part thereof shall be
disaffirmed by or on behalf of any Loan Party.

(h)Change in Control.  A Change in Control shall have occurred.

(i)Invalidity of Financing Documents.  Any material provision of any Financing
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or upon
the occurrence of the Discharge Date, shall cease to be in full force and
effect, or any Loan Party shall contest in writing the validity or
enforceability of any provision of any Financing Document, or any Loan Party
shall deny in writing that it has any or further liability or obligation under
any Financing Document (other than as a result of repayment in full of the
Obligations and termination of the Commitments), or any Loan Party shall purport
in writing to revoke or rescind any Financing Document.

(j)Transaction Documents.  Any Loan Party shall fail to observe or perform any
of its obligations under or otherwise breaches any representation, warranty,
term or condition of the

- 78 -

--------------------------------------------------------------------------------

 

Transaction Documents applicable to it which could reasonably be expected to
have a Material Adverse Effect, which breach or default shall continue
unremedied for the lesser of (i) the applicable cure period for such breach or
default set forth in the applicable Transaction Document and (ii) a period of
thirty (30) days after the Borrower becomes aware of such breach or default,
subject to an extension of up to thirty (30) days if (x) such breach or default
can be remedied, (y) such breach or default cannot reasonably be remedied within
such thirty (30)-day period, and (z) the Borrower commences cure of such breach
or default within such thirty (30)-day period and thereafter diligently seeks to
remedy the breach or default.

(k)Services Agreements.  Any material amendment, modification or waiver of
either of the Administrative Services Agreement or the Maintenance Services
Agreement shall be executed by Borrower and Provider without the prior written
consent of the Administrative Agent (acting at the instruction of the Required
Lenders), including any amendment, modification or waiver which would alter or
modify the scope of services to be provided by, or compensation to be provided
to, Provider.

(l)Provider Event of Default. (A) Either (i) Borrower has delivered a
termination notice to the Provider under either of the Administrative Services
Agreement or the Maintenance Services Agreement or (ii) Provider shall cease to
be directly or indirectly owned by either the Sponsor or a Qualified Purchaser
which, in either case, directly or indirectly owns, beneficially and of record,
at least [***]18% of the issued and outstanding Equity Interests in Borrower
Member and (B) no successor servicer (including Wells Fargo as “Backup Servicer”
under the Backup Services Agreement) has been appointed to replace the Provider
within ninety (90) days after the delivery of such termination notice, which
period may be extended up to sixty (60) additional days so long as such
transition is diligently pursued under the Backup Services Agreement; provided,
that for purposes of clause (ii), a Person shall be deemed to meet the Requisite
Experience test in the definition of Qualified Purchaser if substantially the
same employees of the Provider remain employed by the Provider in substantially
their same roles.

8.2Remedies

.

(a)If any Event of Default (other than any event described in Section 8.1(d))
shall have occurred and be continuing, the Administrative Agent shall, upon the
direction of the Required Lenders, by notice to the Borrower:

(i)immediately terminate the Commitments of each Lender and the obligation of
each Lender to make Loans; and

(ii)declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Borrower accrued hereunder and under any other
Financing Document, shall become forthwith due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other
Financing Document to the contrary notwithstanding.

 

18 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 79 -

--------------------------------------------------------------------------------

 

(b)If any Event of Default described in Section 8.1(d) shall have occurred and
be continuing:

(i)the Commitments of each Lender and the obligation of each Lender to make
Loans shall automatically terminate (if not previously terminated or expired);
and

(ii)the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Borrower
accrued hereunder and under any other Financing Document, shall automatically
become due and payable without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Financing Document to the contrary
notwithstanding.

(c)Upon the occurrence and during the continuance of any Event of Default, in
addition to the exercise of remedies set forth in Sections 8.2(a) and 8.2(b),
(i) the Agents,  upon direction from the Required Lenders, shall immediately
exercise exclusive control of or over any or all of the Collateral Accounts,
including taking any and all actions necessary or advisable in pursuance of the
foregoing, such as issuing any notice of exclusive control contemplated by the
applicable control agreements and (ii) each Secured Party shall be, subject to
the terms of the Financing Documents and the Interparty Agreement, entitled to
exercise the rights and remedies available to such Secured Party under and in
accordance with the provisions of the other Financing Documents to which it is a
party or any applicable Laws.

(d)Notwithstanding the foregoing, the ability of the Collateral Agent to
exercise remedies hereunder shall at all times be subject to the terms of the
Interparty Agreement.

ARTICLE 9

THE AGENTS; AMENDMENTS; ASSIGNMENTS

9.1Appointment and Authority

.  Each of the Lenders hereby irrevocably appoints Wells Fargo Bank, National
Association to act on its behalf as Administrative Agent and Collateral Agent
(in accordance with the terms of the CADA), respectively, hereunder and under
the other Financing Documents and authorizes the Administrative Agent and
Collateral Agent, respectively, to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent and Collateral
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article 9 are solely
for the benefit of the Administrative Agent, Collateral Agent, and the Secured
Parties, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Financing Documents (or any other similar term)
with reference to the Administrative Agent or Collateral Agent is not intended
to denote or connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

9.2[Reserved]

.  

- 80 -

--------------------------------------------------------------------------------

 

9.3Exculpatory Provisions

.  The Administrative Agent (which term as used in this sentence and the last
sentence in Section 10.5 shall include reference to each of its affiliates, and
its own and its affiliates’ officers, directors, employees, representatives and
agents) shall not have any duties or obligations except those expressly set
forth herein and in the other Financing Documents, and its duties hereunder
shall be administrative in nature.  Without limiting the generality of the
foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Financing Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, may expose the Administrative Agent to liability or that is contrary to
any Financing Document or applicable Laws, including for the avoidance of doubt
any action that may be in violation of the automatic stay under any Bankruptcy
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Bankruptcy Law;

(c)shall not, except as expressly set forth herein and in the other Financing
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d)shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in any Financing Document, or in any
certificate or other document referred to or provided for in, or received by any
of them under, any Financing Document, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Financing
Document or any other document referred to or provided for in any Financing
Document to monitor the status of a Lien on or performance of the Collateral or
for any failure by the Borrower or any other Person to perform any of its
obligations under any Financing Document;

(e)shall not be required to initiate or conduct any litigation or collection
proceedings under any Financing Document; and

(f) shall not be responsible for any action taken or omitted to be taken by it
under any Financing Document or under any other document or instrument referred
to or provided for in any Financing Document or in connection with any Financing
Document, except for its own gross negligence or willful misconduct.  Without
limiting the generality of the foregoing, in any circumstance where
Administrative Agent is required to exercise discretion, the Administrative
Agent may, at its option, seek to obtain instructions or directions from the
Required Lenders (written or otherwise), and the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers.

- 81 -

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any event,
default, Default, Event of Default or information, or be required to act upon
any event, default, Default, Event of Default or information (including the
sending of notice) unless and until notice describing such event, default,
Default, Event of Default or information is given in writing to a Responsible
Officer of the Administrative Agent by the Borrower or a Lender.  Absent such
written notice, the Administrative Agent shall have no duty to ascertain whether
any such event or default (including any Event of Default) shall have occurred.

Knowledge of the Administrative Agent shall not be attributed or imputed to
Wells Fargo’s other roles in the transaction and knowledge of the Collateral
Agent and the Depositary shall not be attributed or imputed to each other or to
the Administrative Agent (other than those where the roles are performed by the
same group or division within Wells Fargo or otherwise share the same
Responsible Officers), or any affiliate, line of business, or other division of
Wells Fargo (and vice versa).

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Financing Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Financing Document or any other agreement, instrument or document or (E) the
satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Delivery of any reports, information and documents to the Administrative Agent
provided for herein or any other Financing Document is for informational
purposes only (unless otherwise expressly stated), and the Administrative
Agent’s receipt of such or otherwise publicly available shall not constitute
actual or constructive knowledge or notice of any information contained therein
or determinable from information contained therein, including the Borrower’s
compliance with any of its representations, warranties or covenants hereunder
(as to which the Administrative Agent is entitled to rely exclusively on
officer’s certificates). The Administrative Agent shall not have actual notice
of any default or any other matter unless a Responsible Officer of the
Administrative Agent receives actual written notice of such default or other
matter.

The right of the Administrative Agent to perform any permissive or discretionary
act enumerated in this Agreement or any related document shall not be construed
as a duty.

The Administrative Agent may rely and shall be protected in acting or refraining
from acting upon any document believed by it to be genuine and to have been
signed or

- 82 -

--------------------------------------------------------------------------------

 

presented by the proper Person.  The Administrative Agent need not investigate
any fact or matter stated in any document. The Administrative Agent need not
investigate or re-calculate, evaluate, certify, verify or independently
determine the accuracy of any numerical information, report, certificate,
information, statement, representation or warranty or any fact or matter stated
in any such document and may conclusively rely as to the truth of the statements
and the accuracy of the information therein.

Before the Administrative Agent takes any discretionary action or refrains from
taking any action under this Agreement or any other Financing Document, it may
require an officer's certificate or an opinion of counsel, the costs of which
(including the Administrative Agent’s reasonable attorney’s fees and expenses)
shall be paid by the Borrower.  The Administrative Agent shall not be liable for
any action it takes or omits to take in good faith in reliance on such officer's
certificate or opinion of counsel.

No provision of this Agreement or any other Financing Document shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial or other liability in the performance of any of its duties hereunder
or thereunder, or in the exercise of any of its rights or powers.

The Administrative Agent shall not be personally liable with respect to any
action it takes, suffers or omits to take in good faith in accordance with a
direction received by it from the Required Lenders in accordance with this
Agreement or any other Financing Document or for any action taken, suffered or
omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement or any other
Financing Document, except to the extent of any loss that is a result of the
Administrative Agent’s gross negligence or willful misconduct.

The Administrative Agent shall not be liable for any action or inaction of any
Loan Party, the Collateral Agent, the Depositary, any Lender, or any other party
(or agent thereof) to this Agreement or any Financing Document and may assume
compliance by such parties with their obligations under this Agreement or any
other Financing Document, unless a Responsible Officer of the Administrative
Agent shall have received written notice to the contrary.

Notwithstanding anything to the contrary herein or otherwise, under no
circumstance will the Administrative Agent be liable for special, punitive,
indirect, or consequential loss or damage of any kind whatsoever (including lost
profits), whether or not foreseeable, even if the Administrative Agent is
actually aware of or has been advised of the likelihood of such loss or damage.

The Administrative Agent shall not be responsible or liable for delays or
failures in performance resulting from acts beyond its control.  Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.

- 83 -

--------------------------------------------------------------------------------

 

The Administrative Agent shall have no duty to see to, or be responsible for the
correctness or accuracy of, any recording, filing or depositing of this
Agreement or any agreement referred to herein, or any financing statement or
continuation statement evidencing a security interest, or to see to the
maintenance of any such recording or filing or depositing or to any rerecording,
refilling or re-depositing of any thereof.

Except for action expressly required of the Administrative Agent under this
Agreement and under the other Financing Documents to which the Administrative
Agent is intended to be a party, the Administrative Agent shall in all cases be
fully justified in failing or refusing to take discretionary action under this
Agreement and under the other Financing Documents that, in its opinion or the
opinion of its counsel, may reasonably expose the Administrative Agent to
liability or that is contrary to any Financing Document or applicable Law.

- 84 -

--------------------------------------------------------------------------------

 

9.4Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to conclusively rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants, market consultants, independent engineers and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith in accordance with the advice of such counsel,
accountants or experts.  As to any matters not expressly provided for by any
Financing Document, the Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under any Financing Document
in accordance with instructions given by the Required Lenders or, if provided in
this Agreement, in accordance with the instructions given by the Required
Lenders or all Lenders as is required in such circumstance, and such
instructions of such Lenders and any action taken or failure to act pursuant to
such instructions shall be binding on all of the Lenders.

9.5Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Financing Document by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article 9 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent may employ agents, sub-agents
and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any sub-agents or attorneys-in-fact appointed by it with due care.

9.6Resignation of Administrative Agent

.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders or shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such

- 85 -

--------------------------------------------------------------------------------

 

resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Laws, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.4(d)(vi) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Financing Documents (if not already discharged
therefrom as provided above in this Section 9.6).  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Financing Documents, the provisions of
this Article and Sections 10.4 and 5.10 shall continue in effect for the benefit
of such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

- 86 -

--------------------------------------------------------------------------------

 

9.7Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Financing Document or any related
agreement or any document furnished hereunder or thereunder.

9.8Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Bankruptcy Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations of the Loan
Parties that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.3 and 10.4) allowed in such
judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.3 and 10.4.

Nothing contained herein shall be deemed to authorize or obligate the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize or obligate
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.

- 87 -

--------------------------------------------------------------------------------

 

9.9Collateral Matters

.  Without limiting the provisions of Section 9.8, the Lenders irrevocably
authorize the Administrative Agent, upon written direction from the Lenders:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Financing Document (i) upon the Discharge Date, (ii) that is
sold or otherwise disposed of or to be sold or otherwise disposed of  as part of
or in connection with any sale or other disposition permitted hereunder or under
any other Financing Document, or (iii) subject to Section 9.12, if approved,
authorized or ratified in writing by the Required Lenders; and

(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Financing Document to the holder of any Lien on
such property that is permitted by Section 6.2.

9.10Indemnification

.  Without limiting the obligations (including, but not limited to, the
Obligations) of the Borrower hereunder, each Lender agrees to indemnify each of
the Agents, ratably in accordance with its Proportionate Share for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable and documented out-of-pocket attorneys’ fees and expenses, and court
costs) which may at any time be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of this Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof or of any such other documents including those incurred in connection
with any action, claim or suit brought to enforce the Agents’ right to
indemnification; provided, however, that no Lender shall be liable for any of
the foregoing to the extent they arise solely from the relevant Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  The Agents shall be fully
justified in refusing to take or to continue to take any action hereunder unless
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Without limitation of the foregoing, each
Lender agrees to reimburse the relevant Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
such Agent in connection with the preparation, execution, administration or
enforcement of, or legal advice in respect of rights or responsibilities under,
the Operative Documents, to the extent that such Agent is not reimbursed
promptly for such expenses by the Borrower.

9.11No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Financing Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the services regarding
this Agreement provided by the Administrative Agent and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
(ii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Financing
Documents; (b) (i) each of the Administrative Agent and each Lender is and has
been acting solely as a principal and,

- 88 -

--------------------------------------------------------------------------------

 

except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (ii) neither the
Administrative Agent nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Financing Documents; and
(c) the Administrative Agent and the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.  To the fullest extent permitted by Laws, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

9.12Amendments

.

(a)Generally. No amendment or waiver of any provision of this Agreement or any
other Financing Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall effect any of the changes described in clauses (b), (c), and/or
(d) of this Section 9.12 without the additional consent(s) required therein.

(b)Consent of Affected Lenders. No amendment, waiver or consent described in
clause (a) of this Section 9.12 shall, without the written consent of each
Lender affected thereby:

(i)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2);

(ii)postpone any date fixed by this Agreement or any other Financing Document
for or reduce or forgive the amount of any payment or mandatory prepayment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Financing Document; or

(iii)reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or any fees or other amounts payable hereunder or under any
other Financing Document to the Lenders (or change the timing of payment of such
fees or other amounts), or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Interest Rate that would result in a reduction of any interest
rate on any Loan or any fee payable hereunder; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

(c) [Reserved].

- 89 -

--------------------------------------------------------------------------------

 

(d)Consent of All Lenders. No amendment, waiver or consent described in clause
(a) of this Section 9.12 shall, without the written consent of each Lender:

(i)waive any condition set forth in Sections 3.1 or 3.2;

(ii)change any provision of this Section or the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder;

(iii)change the definition of “Eligible Assignee”; or

(iv)release all or substantially all the Collateral, or release any Loan Party
from such Person’s obligations under this Agreement or any Collateral Document,
or permit the release of any funds from the Collateral Accounts, in each case,
unless in accordance with the Financing Documents.

(e)Consent of Administrative Agent. No amendment, waiver or consent described in
clause (a) of this Section 9.12 shall, without the written consent of the
Administrative Agent (in addition to the Lenders required above), affect the
rights or duties of the Administrative Agent or Collateral Agent under this
Agreement or any other Financing Document.

(f)Fee Letters.  The Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

(g)Defaulting Lenders.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender, and (z) the interest, principal and maturity of Loans made by
such Defaulting Lender may not be modified without the Defaulting Lender’s
consent.

(h)Errors and Omissions.  The Administrative Agent and the Borrower may amend
any Financing Document to correct administrative errors or omissions, or to
effect administrative changes that are not adverse to any
Lender.  Notwithstanding anything to the contrary contained herein, such
amendments shall become effective without any further consent of any other party
to such Financing Document.

(i)Non-Consenting Lenders.  In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Financing Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section
9.12(b) or all Lenders in accordance with the terms of Section 9.12(d) and (iii)
the

- 90 -

--------------------------------------------------------------------------------

 

Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed
to be a “Non-Consenting Lender”. If any Lender becomes a Non-Consenting Lender,
then the Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 9.15 (with
the assignment fee to be paid by the Borrower in such instance) its Commitment
and its outstanding Loans, if any, to one or more Eligible Assignees; provided,
that (A) neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person,
(B) on the date of such assignment, the replacement Lender shall pay to the
Non-Consenting Lender an amount equal to the sum of (1) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of such
Non-Consenting Lender and (2) an amount equal to all accrued, but theretofore
unpaid fees, if any, owing to such Non-Consenting Lender pursuant to Section 2.3
and (C) on the date of such assignment, the Borrower shall pay any amounts
payable to such Non-Consenting Lender pursuant to Section 2.6.

9.13Withholding Tax

.

(a)If the forms or other documentation required by Section 2.4(g) are not
delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to any Lender not providing such forms or
other documentation, an amount equivalent to the applicable withholding tax.

(b)If the Internal Revenue Service or any authority of the United States of
America or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify promptly the Administrative Agent fully for all amounts paid,
directly or indirectly, by such Person as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs, and any out-of-pocket expenses.

9.14Participations

.

(a)Each Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other Persons (each, a
“Participant”) in all or a portion of its rights and obligations under this
Agreement and the other Financing Documents (including all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement and the other Financing Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating banks or
other Persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.4(d) and 2.6, to the same extent as if they were Lenders
and (iv) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans and
to approve any amendment,

- 91 -

--------------------------------------------------------------------------------

 

modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers with respect to matters requiring consent
of all Lenders pursuant to Section 9.9).  To the extent permitted by Laws, each
participating bank or other Person shall also be entitled to the benefits of
Section 10.2 as though it were a Lender; provided, that such participating bank
or other Person agrees to be subject to Section 2.5(b) as though it were a
Lender.  Other than as otherwise specified in this clause (a), no participating
bank or other Person shall have any other rights under this Agreement, including
direct rights against any Loan Party nor any rights to any remedies and shall
not be considered for any purpose to be a party to this Agreement.  In no event
shall a Loan Party be responsible for any costs or expenses of any counsel
engaged by a participating bank or other Person that has acquired a
participation from a Lender.

(b)Any Lender that sells a participation, acting solely for this purpose as an
agent of the Borrower, shall maintain a register in which it enters the name and
address of each participant, and the principal amount (and stated interest) of
each participant’s interest in the Loans under the Financing Documents (the
“Participant Register”); provided, that no Lender shall have an obligation to
disclose the Participant Register (including the identity of any participant or
any information relating to a participant’s interest in any commitments, loans
or its other obligations under any Financing Document) to any Person except to
the extent that such disclosure is necessary to establish that the Loans or
other obligations under this Agreement are in registered form for tax purposes
under section 5f. 103-1(c) of the United States Treasury Regulations and section
1.163-5(b) of the proposed United States Treasury Regulations (or any amended or
successor version).  The entries in the Participant Register shall be conclusive
absent manifest error, and the Lender maintaining the Participant Register shall
treat each Person whose name is recorded in the register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent, in its
capacity as such, shall have no responsibility for maintaining a Participant
Register.

(c)Any Lender or participant may, in connection with any participation or
proposed participation pursuant to this Section 9.14, disclose to the
participant or proposed participant any information relating to the Loan Parties
or their respective Affiliates furnished to such Lender by or on behalf of the
Loan Parties; provided, that, prior to any such disclosure of information
designated by the Borrower as confidential, each such participant or proposed
participant shall execute an agreement whereby such participant shall agree
(subject to customary exceptions) to preserve the confidentiality of such
confidential information on terms no less restrictive than those applicable to
the Lenders pursuant to Section 10.17.

9.15Assignments

.

(a)(i) Prior to the Availability Period End Date, each Lender may assign to one
or more Eligible Assignees all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with prior written notice to the
Administrative Agent and, unless an Event of Default has occurred and is
continuing, prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed) and (ii) after the Availability
Period End Date, each Lender may assign to one or more Eligible Assignees all or
a portion of its interests, rights

- 92 -

--------------------------------------------------------------------------------

 

and obligations under this Agreement (including all or a portion of its Loans at
the time owing to it) with prior written notice to the Administrative Agent and,
only if such assignment is to a Competitor and unless an Event of Default has
occurred and is continuing, the prior written consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed); provided,
however, in the case of clause (ii) above that if such assignment is to a
Lender, an Affiliate of a Lender or an Approved Assignee, no consent of the
Borrower shall be required; provided, further,  in each case, that (x) the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in an
integral multiple of, and not less than One Million Dollars ($1,000,000) (or, if
less, the entire remaining amount of such Lender’s Commitment or Loans), (y) the
parties to each assignment shall (A) execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system
acceptable to the Administrative Agent or (B) if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance, and, in each case, shall pay to the Administrative
Agent a processing and recordation fee of Three Thousand Five Hundred Dollars
($3,500) (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), and (z) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent (1) written notice designating one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable Laws, including Federal and state securities laws and (2) all
applicable tax forms.  Upon acceptance and recording pursuant to clause (a) of
this Section 9.15, from and after the effective date specified in each
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.4(d), 2.6, 5.9, 5.10 and 10.4, as well as to any
Undrawn Fees accrued for its account and not yet paid).

(b)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any Lien or adverse claim and
that its Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
subclause (i) above, such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the other
Financing Documents, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Financing
Document or any other instrument or document furnished pursuant hereto, or the
financial condition of the Borrower or any other Loan Party or the performance
or observance by the Borrower or any other Person of any of its obligations
under this Agreement, any other Financing Document or any other instrument or
document furnished pursuant hereto, or thereto, or in connection therewith;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this

- 93 -

--------------------------------------------------------------------------------

 

Agreement and the other Financing Documents, together with copies of the most
recent financial statements delivered pursuant to Section 5.3 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Secured Party and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Columbia, Maryland, a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment
thereof, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error and the Borrower, each Lender and the
Agents may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Collateral Agent and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d)Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the processing and
recordation fee referred to in Section 9.15(a), if applicable, and the written
consent, if required, of the Borrower, to such assignment and any applicable tax
forms, the Administrative Agent shall (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register.  No
assignment shall be effective unless it has been recorded in the Register as
provided in this clause (d).

(e)At the assigning Lender’s option, the Borrower shall execute and deliver to
such new lender a new Note in the form attached hereto as Exhibit A, in a
principal amount equal to the Loans being assigned, and the Borrower shall
execute and exchange with the assigning Lender a replacement note for any Note
in an amount equal to amount of the Loans retained by the Lender, if any.

(f)Any Lender may, in connection with any assignment or proposed assignment
pursuant to this Section 9.15, disclose to the assignee or proposed assignee any
information relating to the Loan Parties or their respective Affiliates
furnished to such Lender by or on behalf of the Loan Parties; provided, that,
prior to any such disclosure of information designated by the Borrower as
confidential, each such assignee or proposed assignee shall execute an agreement

- 94 -

--------------------------------------------------------------------------------

 

whereby such assignee shall agree (subject to customary exceptions) to preserve
the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 10.17.

9.16Assignability to Federal Reserve Bank or Central Bank

.

(a)Any Lender may at any time assign all or any portion of its rights under this
Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided, that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(b)Any Lender or its direct or indirect parent may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank in the jurisdiction of such
Lender or its direct or indirect parent, and this Section 9.16 shall not apply
to any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto; and provided, further, that any payment in respect of
such pledge or assignment made by the Borrower to or for the account of the
pledging or assigning Lender in accordance with the terms of this Agreement
shall satisfy the Borrower’s obligations hereunder in respect of such pledged or
assigned Loans to the extent of such payment.

9.17Collateral Agency Agreement and Depositary Agreement.

  

(a)On the Closing Date, each of the Agents is hereby directed to enter into the
CADA in its capacity as Administrative Agent on behalf of the Lenders, and
Collateral Agent on behalf of the Secured Parties, as applicable, and the
Lenders hereby authorize and direct the Administrative Agent to execute and
deliver the foregoing agreement on behalf of the Lenders, and the Secured
Parties hereby authorize and direct the Collateral Agent to execute and deliver
the foregoing agreement on behalf of the Secured Parties.  On the Closing Date,
the Collateral Agent is hereby directed to enter into the Interparty Agreement
in its capacity as Collateral Agent on behalf of the Secured Parties, and the
Secured Parties hereby authorize and direct the Collateral Agent to execute and
deliver the foregoing agreement on behalf of the Secured Parties

(b)Each of the Lenders and Secured Parties hereby acknowledges that it has
received and reviewed a copy of each of the CADA and the Interparty Agreement,
and agrees to be bound by the terms thereof.  Without limiting the generality of
the foregoing, each Lender (and each Person that becomes a Lender hereby
(a) authorizes and directs the Administrative Agent to designate and appoint
Wells Fargo Bank, National Association to act as the initial collateral agent
and the initial depositary of such Lender under the Financing Documents pursuant
to the CADA and (b) authorizes and directs each Agent to execute the CADA and
the other Financing Documents to which it is a party and the Interparty
Agreement, in each case, on behalf of such Lender and agrees that the Agents may
take such actions on behalf of such Lender as are contemplated by the terms of
the CADA and the Interparty Agreement, as applicable.

- 95 -

--------------------------------------------------------------------------------

 

9.18Merger

.  Any entity into which the Administrative Agent may be merged or converted or
with which it may be consolidated or any entity resulting from any merger,
conversion or consolidation to which the Administrative Agent shall be a party,
or any entity succeeding to the business of the Administrative Agent or its
corporate trust operations, shall be the successor of the Administrative Agent
hereunder without the execution or filing of any paper with any party hereto or
any further act on the part of any of the parties hereto except where an
instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding; provided, however,
that such successor must be a U.S. Person.

9.19Wells Fargo

.  The parties expressly acknowledge and consent to Wells Fargo acting in the
multiple capacities of Administrative Agent, Collateral Agent and
Depositary.  Wells Fargo may, in such multiple capacities, discharge its
separate functions fully, without hindrance or regard to conflict of interest
principles or other breach of duties to the extent that any such conflict or
breach arises from the performance by Wells Fargo of express duties set forth in
the Financing Documents in any of such capacities, all of which defenses, claims
or assertions are hereby expressly waived by the other parties hereto except in
the case of negligence (other than errors in judgment) and willful misconduct by
Wells Fargo.

ARTICLE 10

MISCELLANEOUS

10.1Addresses; Notices

.

(a)Any communications between the parties hereto or notices provided herein to
be given may be given to the following addresses:

To the Borrower:

Vivint Solar Asset 1 Project Company, LLC

c/o Vivint Solar, Inc.

1800 W Ashton Blvd

Lehi, UT 84043

Attn: [***]19

Facsimile: [***]

Email: [***]

With a copy to:

Vivint Solar, Inc.

1800 W Ashton Blvd

Lehi, UT 84043

Attn:  [***]

 

19 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 96 -

--------------------------------------------------------------------------------

 

Facsimile: [***]Email: [***]With a copy to:

BAL INVESTMENT & ADVISORY, INC.

555 California Street, 4th Floor,

CA5-705-04-01

San Francisco, CA 94104

Attn:  Contracts Administration

Phone No.:  [***]

Fax No.:  [***]

Email:  [***]

 

With a copy to:

 

BAL Investment & Advisory, Inc.

One Financial Plaza, 2nd Floor,

RI1-537-02-02

Providence, RI 02903

Attn:  [***]

Phone No.:  [***]

Fax No.:  [***]

Email:  [***]

With a copy to:

HA Galileo LLC

1906 Towne Centre Blvd., Ste. 370
Annapolis, MD 21401

Attn: General Counsel and Asset Management

Tel: [***]

Fax: [***]

Email: [***][***]

 

 

To the Administrative Agent or Collateral Agent:

Administrative Agent/Collateral Agent Office:

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

- 97 -

--------------------------------------------------------------------------------

 

Attention: [***]20

E-mail: [***]

Other Notices as Administrative Agent/Collateral Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc.):

 

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: [***]

E-mail: [***]

 

To the Lenders:  at such address and fax number as set forth in Annex 2 or as
each Lender may provide in writing to the Borrower and the Administrative Agent.

(b)All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered as properly given (i) if
delivered in person; (ii) if sent by a nationally recognized overnight delivery
service; (iii) in the event overnight delivery services are not readily
available, if mailed by first class mail, postage prepaid, registered or
certified with return receipt requested; or (iv) if sent by telecopy or
electronic mail with a confirmation of receipt.  Notice so given shall be
effective upon receipt by the addressee, except that communication or notice so
transmitted by telecopy or other direct written electronic means shall be deemed
to have been validly and effectively given on the day (if a Business Day and, if
not, on the next following Business Day) on which it is transmitted if
transmitted before 4:00 p.m., recipient’s time, and if transmitted after that
time, on the next following Business Day; provided, however, that if any notice
is tendered to an addressee and the delivery thereof is refused by such
addressee, such notice shall be effective upon such tender.  Any party shall
have the right to change its address for notice hereunder to any other location
by giving thirty (30) days’ written notice to the other parties in the manner
set forth hereinabove.

(c)The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that notwithstanding
anything to the contrary in clause (b) above, it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Financing
Documents or to the Lenders under Article 5, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Borrowing Notice or a notice pursuant to Section 2.1(a)(iii), (ii)
relates to the payment of any principal or other amount due under this Agreement
prior to the scheduled date therefor, (iii) provides a Notice of Default or
Notice of Event of Default under this Agreement or any other Financing Document
or (iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being

 

20 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 98 -

--------------------------------------------------------------------------------

 

referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Financing Documents
but only to the extent requested by the Administrative Agent.

(d)The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws ; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.” The
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Financing Documents and
(2) notification of changes in the terms of the Financing Documents; provided,
however, that the parties acknowledge and agree that the Fee Letters contain
sensitive proprietary information and shall not be marked, treated as, or
considered “PUBLIC” in any respect.  Notwithstanding anything herein to the
contrary, any and all Borrower Materials are subject to the confidentiality
provisions of Section 10.17.

(e)Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Laws, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(f)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-

- 99 -

--------------------------------------------------------------------------------

 

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS
IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION
WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE
AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON
STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM, ANY OTHER ELECTRONIC
PLATFORM OR ELECTRONIC MESSAGING SERVICE OR THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL NON-APPEALABLE
RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(g)The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Financing Documents.  Each Lender agrees that receipt of notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Financing Documents.  Each
Lender agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.

(h)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give notice or other communications pursuant to any Financing Document
in any other manner specified in such Financing Document.

10.2Right to Set-Off

.  If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, except to the extent
prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of any Loan Party against any of and all the obligations of any Loan
Party now or hereafter existing under this Agreement and other Financing
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Financing Document and
although such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section
10.2 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

10.3Delay and Waiver

.  No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege

- 100 -

--------------------------------------------------------------------------------

 

hereunder or under any other Financing Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Financing Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other
Financing Document, the authority to enforce rights and remedies hereunder and
under the other Financing Documents against the Loan Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.2 for the benefit of
all the Lenders; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Financing Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.2 (subject to the terms
of Section 2.5), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Bankruptcy Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Financing Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.5, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.4Costs, Expenses and Attorney’s Fees

.  The Borrower shall pay all reasonable costs and out-of-pocket expenses (a)
incurred by the Agents and their Affiliates, Depositary and any Lender in
connection with the preparation, negotiation, closing and costs of administering
this Agreement and the other Financing Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated and regardless
of whether any Borrowing Date occurs) or in connection with any amendments,
modifications or waivers of the provisions hereof and thereof, including the
reasonable fees, out-of-pocket expenses and disbursements of counsel for the
Agents or (b) incurred by the Agents and their Affiliates, Depositary  or any
Lender in connection with the enforcement or protection of its rights under this
Agreement and the other Financing Documents or in connection with the Loans or
the performance of this Agreement.

10.5Entire Agreement

.  This Agreement, the Fee Letters and the other Financing Documents constitute
the entire contract between the parties relative to the subject matter hereof
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the Parties. There are no unwritten oral agreements among the
parties with respect to the subject matter hereto. Any other previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement and the other Financing Documents.  Nothing in this Agreement or
in the other Financing Documents, expressed or implied, is intended to confer
upon any Person (other than the parties hereto and thereto, their respective
successors and assigns permitted hereunder and, to the extent expressly
contemplated hereby, the

- 101 -

--------------------------------------------------------------------------------

 

Related Parties of each of the Agents and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Financing Documents.

10.6Governing Law

.  THIS AGREEMENT, THE OTHER FINANCING DOCUMENTS, AND ANY INSTRUMENT OR
AGREEMENT REQUIRED HEREUNDER (TO THE EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN)
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

10.7Severability

.  In case any one or more of the provisions contained in this Agreement or any
other Financing Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall enter into good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

10.8Headings

.  Article, Section and paragraph headings and the table of contents used herein
have been inserted in this Agreement as a matter of convenience for reference
only and are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

10.9Accounting Terms

.  All accounting terms not specifically defined herein shall be construed in
accordance with GAAP and practices consistent with those applied in the
preparation of the financial statements submitted by the Borrower to the
Administrative Agent and Lenders pursuant to this Agreement, and (unless
otherwise indicated) all financial data submitted pursuant to this Agreement
shall be prepared in accordance with such principles and practices consistently
applied.

10.10No Partnership, Etc

.  The Agents, the Lenders and the Borrower intend that the relationship between
them shall be solely that of creditor and debtor.  Nothing contained in this
Agreement, the Notes or in any of the other Financing Documents shall be deemed
or construed to create a partnership, tenancy-in-common, joint tenancy, joint
venture or co-ownership by or between or among the Agents, the Lenders and the
Borrower or any other Person.  Neither the Agents nor the Lenders shall be in
any way responsible or liable for the debts, losses, obligations or duties of
the Borrower or any other Person with respect to the Borrower Projects or
otherwise.  All obligations to pay real property or other taxes, assessments,
insurance premiums, and all other fees and charges arising from the ownership,
operation or occupancy of the Borrower Projects and to perform all obligations
under other agreements and contracts relating to the Borrower Projects shall be
the sole responsibility of the Borrower.

10.11Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY BASED

- 102 -

--------------------------------------------------------------------------------

 

HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
FINANCING DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.11.

10.12Consent to Jurisdiction; Service of Process

.

(a)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York, sitting in the Borough of Manhattan, The City of New York,
New York, United States of America, or of the United States of America for the
Southern District of New York sitting in the Borough of Manhattan, The City of
New York, New York, United States of America, any appellate court from any
thereof, in any legal action or proceeding arising out of or relating to this
Agreement or the other Financing Documents, or for the recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts of the State of New York
or, to the extent permitted by Laws, such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Financing Documents against the Loan Parties or their respective
properties in the courts of any jurisdiction.

(b)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Financing
Documents in any courts of the State of New York or Federal court, each sitting
in the Borough of Manhattan, The City of New York, New York, United States of
America.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Laws, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.1.  Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by Laws.

10.13Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Laws (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable Laws, the rate of interest
payable in respect of such Loan, together

- 103 -

--------------------------------------------------------------------------------

 

with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

10.14Successors and Assigns

.

(a)Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Loan Party, the Agents or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

(b)No Loan Party shall assign or delegate any of its rights or duties under this
Agreement or any Financing Document without the prior written consent of each
Lender, and any attempted assignment shall be null and void.

10.15Patriot Act Compliance

.  The Administrative Agent hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it and any other Agent and any Lender shall be
required to obtain, verify and record information that identifies the Borrower
and the Borrower Member, which information includes the names and addresses and
other information that will allow it, any other Agent or any Lender to identify
the Borrower and the Borrower Member in accordance with the requirements of the
Patriot Act.  The Borrower shall promptly deliver information described in the
immediately preceding sentence when requested by the Administrative Agent, any
other Agent or any Lender in writing pursuant to the requirements of the Patriot
Act, and shall promptly deliver such other information when requested by the
Administrative Agent, any other Agent or any Lender in writing pursuant to such
Person’s ongoing obligations under “know your customer” and anti-money
laundering rules and regulations.

10.16Binding Effect; Counterparts

.

(a)This Agreement shall become effective when it shall have been executed by the
Borrower and each of the Agents and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto.

(b)This Agreement may be executed in one or more duplicate counterparts and by
facsimile or other electronic transmission, each of which shall constitute an
original but all of which shall become effective as provided in clause (a)
above.  Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterparty
of this Agreement.

10.17Confidentiality

. Each of the Agents and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed

- 104 -

--------------------------------------------------------------------------------

 

(a) to its and its Affiliates’ officers, directors, employees, agents, advisors,
counsel and representatives (collectively, its “Representatives”) who have the
need to know the Information to evaluate or engage in transactions contemplated
by the Financing Documents (it being understood that, prior to any such
disclosure, the Representative has signed a non-use and non-disclosure agreement
in content similar to the provisions of this Section 10.17 or have otherwise
been instructed by the Agent or Lender, as applicable, not to disclose such
Information and to treat such Information confidentially in accordance with the
terms of this Section 10.17), (b) to the extent requested or required by any
governmental agency or other regulatory authority (including any self-regulatory
organization having or claiming to have jurisdiction) or in connection with any
legal proceedings to make any disclosure that is prohibited or otherwise
constrained by this Section 10.17, the Agent or Lender, as applicable, will
(other than in connection with any regulatory inquiry or proceeding), to the
extent reasonably practicable and permitted by Laws, judicial or regulatory
authority, provide the Borrower and Borrower Member with prompt written notice
of such requirement so that the Borrower or Borrower Member, as the case may be,
may seek a protective order or other appropriate relief (at the Borrower’s sole
expense), and subject to the foregoing, such Agent or Lender, as applicable, may
furnish that portion (and only that portion) of the Information that the Agent
or Lender, as applicable, is legally compelled or is otherwise required to
disclose without liability hereunder, (c) subject to an agreement containing
provisions substantially the same as those of this Section 10.17, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Financing Documents, or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any of its obligations; provided,
however, that Information may be disclosed to any pledgee of a Lender that is a
Governmental Authority without being subject to an agreement containing
confidentiality provisions substantially similar to those of this Section 10.17,
(d) with the consent of the Borrower or (e) to the extent such Information
becomes publicly known or generally made available other than as a result of a
breach of this Section 10.17.  For the purposes of this Section 10.17,
“Information” shall mean (A) any information disclosed by the Borrower, Borrower
Member or its Affiliates, either directly or indirectly, in writing, orally or
by inspection of tangible objects, including without limitation, algorithms,
business plans, customer data, customer lists, customer names, designs
documents, drawing, engineering information, financial analysis, forecasts,
formulas, hardware configuration information, know-how, ideas, inventions,
market information, marketing plans, processes, products, product plans,
research, specifications, software, data tags and content, source code, trade
secrets or any other information which is designated as “confidential,”
“proprietary” or some similar designation or should be reasonably be understood
by the receiving party as being confidential, (B) any information otherwise
obtained, directly or indirectly, by a receiving party through inspection,
review or analysis of the disclosed information, and (C) this Agreement, the
terms hereof and the transactions contemplated hereby.  Information that is
disclosed orally shall be “Information” for purposes of this Section 10.17 if it
is (x) designated as confidential at the time of disclosure or within a
reasonable time after disclosure; or (y) should be reasonably understood to be
confidential.  Information may also include information of a third party that is
in the possession of the Borrower, Borrower Member or their Affiliates and is
disclosed to the Agents and the Lenders in connection with this
Agreement.  Clause (a) and (b) of the definition of Information shall not,
however, include any information that (1) was publicly known and made generally
available in the public domain prior to the time of disclosure, (2) becomes
publicly known and made

- 105 -

--------------------------------------------------------------------------------

 

generally available after disclosure other than as a result of a breach of this
Section 10.17, (3) is already in the possession of the Agent or Lender at the
time of disclosure as shown by the Agent’s or Lender’s files and records
immediately prior to the time of disclosure, (4) is obtained by the Agent or
Lender from a third party lawfully in possession of such information and without
a breach of such third party’s obligations of confidentiality, or (5) is
independently developed by the Agent or Lender without use or reference to the
Borrower’s, Borrower Member’s or their Affiliates’ Information, as shown by
documents and other competent evidence in the Agent’s or Lender’s
possession.  Any Person required to maintain the confidentiality of Information
as provided in this Section 10.17 shall be considered to have complied with its
obligation to do so if such Person has taken at least those measures that it
takes to protect its own confidential information of a similar nature, but in no
case less than reasonable care (including, without limitation, all precautions
the Agent or Lender employs with respect to its confidential materials).  For
the avoidance of doubt, any and all Borrower Materials are subject to the
confidentiality provisions of this Section 10.17.  

10.18Survival of Agreements

.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other
Financing Document shall be considered to have been relied upon by the Lenders
and shall survive the making by the Lenders of the Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Undrawn Fees or any other amount payable under this Agreement or any
other Financing Document is outstanding and unpaid and so long as the
Commitments have not been terminated.  The provisions of Sections 2.4(d), 2.6,
5.9, 5.10, 10.4 and this Section 10.18 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Financing Document, or
any investigation made by or on behalf of the Administrative Agent, the
Collateral Agent or any Lender.

10.19Non-Recourse

.  Except as set forth in this Section 10.19, notwithstanding anything in this
Agreement or the other Financing Documents to the contrary, the Lenders and
Secured Parties shall have no claims with respect to this Agreement or any other
Loan Document or the transactions contemplated thereby against the Investors,
any other shareholder or holder of Equity Interests in the Borrower or any of
its or their respective Affiliates (other than the Loan Parties), shareholders,
officers, directors or employees (collectively, but excluding the Loan Parties,
the “Non-Recourse Persons”), and the Secured Parties’ recourse against the
Non-Recourse Persons shall be limited to the Collateral as and to the extent
provided herein and in the Collateral Documents; provided that (a) the foregoing
provision of this Section 10.19 shall not constitute a waiver, release or
discharge of any of the indebtedness, or of any of the terms, covenants,
conditions, or provisions of this Agreement, any other Collateral Document or
Financing Document and the same shall continue (but without personal liability
to the Non-Recourse Persons) until fully paid, discharged, observed, or
performed, and (b) the foregoing provision of this Section 10.19 shall not limit
or restrict the right of any Secured Party (or any assignee, beneficiary or
successor to any of them) to name the Borrower, Borrower Member or any other
Person as a defendant in any action or suit for a judicial foreclosure or for
the exercise of any other remedy under or with respect to this Agreement or any
other Financing Document,

- 106 -

--------------------------------------------------------------------------------

 

or for injunction or specific performance, so long as no judgment in the nature
of a deficiency judgment shall be enforced against any Non-Recourse Person,
except as set forth in this Section 10.19.  The limitations on recourse set
forth in this Section 10.19 shall survive the termination of this Agreement and
the full payment and performance of the Obligations hereunder and under the
other Financing Documents.

10.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Financing Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

- 107 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their officers thereunto duly authorized as of the Closing Date.

Borrower:

Vivint Solar Asset 1 Project Company, LLC,
a Delaware limited liability company

By:                                                                
Name:
Title:  

 

Signature Page to Loan Agreement

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Administrative Agent and Collateral
Agent

By:                                                                
Name:
Title:  

 

Signature Page to Loan Agreement

--------------------------------------------------------------------------------

 

[____________],

as a Lender

By:                                                                
Name:
Title:  

[Lender signature pages to be added]

 

 

Signature Page to Loan Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A
to Loan Agreement


FORM OF NOTE

Note

No. [_____]

New York, New York

[___________], 20[__]

For value received, the undersigned, VIVINT SOLAR ASSET 1 PROJECT COMPANY, LLC,
a Delaware limited liability company (“Borrower”), unconditionally promises to
pay to [               ], or  its permitted assigns (the “Lender”), the
principal amount of [             DOLLARS ($                   )], or if
less,  the  aggregate  unpaid  and outstanding principal amount of this Note
advanced by the Lender to Borrower pursuant to that certain Loan Agreement,
dated as of [_____], 2018 (as amended, modified or supplemented and in effect
from time to time, the “Loan Agreement”) by and among the Borrower, the Lenders
from time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, including its successors
and permitted assigns, the “Administrative Agent”) and Wells Fargo Bank,
National Association, as collateral agent for the Secured Parties (in such
capacity, including its successors and permitted assigns, the “Collateral
Agent”), and all other amounts owed by Borrower to the Lender hereunder.

Payments of principal of, and interest on, this Note and any Make Whole Amount
are to be made to the Administrative Agent, for the account of the Lender, in
lawful money of the United States of America.

This is one of the Notes referred to in Section 2.1(d)(ii) of the Loan Agreement
and is entitled to the benefits thereof and is subject to all terms, provisions
and conditions thereof. Capitalized terms used and not defined herein shall have
the meanings set forth in Section 1.1 of the Loan Agreement.

This Note is made in connection with and is secured by, among other instruments,
the provisions of the Collateral Documents. Reference is hereby made to the Loan
Agreement and the Collateral Documents for the provisions, among others, with
respect to the custody and application of the Collateral, the nature and extent
of the security provided thereunder, the rights, duties and obligations of
Borrower and the rights of the holder of this Note.

The principal amount hereof is payable in accordance with the Loan Agreement,
and such principal amount may be prepaid along with any Make-Whole Amount, where
applicable, solely in accordance with the Loan Agreement.

Borrower authorizes the Lender to record on the schedule annexed to this Note
the date and amount of each Loan made by the Lender and each payment or
prepayment of principal thereunder and agrees that all such notations shall
constitute prima facie evidence of the accuracy of the matters noted. Borrower
further authorizes the Lender to attach to and make a

A-1

 

--------------------------------------------------------------------------------

 

part of this Note continuations of the schedule attached thereto as necessary.
No failure to make any such notations, nor any errors in making any such
notations, shall affect the validity of Borrower’s obligations to repay the full
unpaid principal amount of the Loans.

Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Loan Agreement, and Borrower agrees to pay any Make-Whole Amount, other
fees and costs as stated in the Loan Agreement at the times specified in, and
otherwise in accordance with, the Loan Agreement.

If any payment due on this Note becomes due and payable on a date which is not a
Business Day, such payment shall be made on the next succeeding Business Day, in
accordance with the Loan Agreement.

Upon the occurrence of any one or more Events of Default, all amounts then
remaining unpaid on this Note, along with any Make-Whole Amount determined in
respect of such amounts, may become or be declared to be immediately due and
payable as provided in the Loan Agreement and other Loan Documents, without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or notices or demands of any kind, all of which are
expressly waived by Borrower.

Borrower agrees to pay all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred in connection with the interpretation or
enforcement of this Note, at the times specified in, and otherwise in accordance
with, the Loan Agreement.

Except as permitted by the Loan Agreement, this Note or the indebtedness
evidenced hereby may not be assigned by Lender to any other Person. Transfer of
this Note may be effected only by a surrender of the Note by Lender and either
reissuance of the Note or issuance of a new Note by the Borrower to the new
lender.

THIS NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




A-2

--------------------------------------------------------------------------------

 



VIVINT SOLAR ASSET 1

PROJECT COMPANY, LLC,

a Delaware limited liability company


By:________________________

Name:

Title:

 



A-3

--------------------------------------------------------------------------------

 

 

Date

 

Advance

Prepayment or Repayment

Outstanding

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------

 

EXHIBIT B-1
to Loan Agreement

FORM OF BORROWING NOTICE

BORROWING NOTICE

Date:_____________21

Requested Borrowing Date:______________

[***]22

Attention: [***]
E-mail: [***]

 

Each of the Lenders party to the Loan Agreement defined below

 

 

 

Re:Project Galileo Loan Agreement

This Borrowing Notice is delivered to you pursuant to Section 2.1(a)(iii) of the
Loan Agreement dated as of August 3, 2018, (as amended, modified or supplemented
and in effect from time to time, the “Loan Agreement”) by and among Vivint Solar
Asset 1 Project Company, LLC, a Delaware limited liability company (the
“Borrower”), the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
including any successor and permitted assigns thereto, the “Administrative
Agent”) and Wells Fargo Bank, National Association, as collateral agent for the
Secured Parties (in such capacity, including any successor  and permitted
assigns thereto, the “Collateral Agent”), pursuant to which the Lenders have
agreed to make Loans to the Borrower. Each capitalized term used and not
otherwise defined herein shall have the meaning assigned thereto in Section 1.1
of the Loan Agreement.  

This Borrowing Notice constitutes a request for a Loan as set forth below:

1.The aggregate principal amount of the Loan requested is $_____________ (the
“Requested Amount”).23

2.The Borrowing Date of the Loan requested is ____________ (the “Requested
Borrowing Date”), which is a Business Day.

 

21 

To be dated no later than 12:00 p.m., New York time, at least five (5) Business
Days before the requested date of each Borrowing.

22 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

23 

The Requested Amount must exceed $2,500,000 or such lesser amount equal to the
amount remaining Commitment. The total aggregate principal amount advanced to
date under the Loan Agreement, when aggregated with the Requested Amount, must
not exceed the sum of the Commitments.

B-1-1

--------------------------------------------------------------------------------

 

3.Proceeds of the Loan requested should be directed to the following account[s]:

[_______]

The undersigned further confirms and certifies to Administrative Agent and each
Lender that, as of the date hereof:

(a)The Requested Amount, when aggregated with total aggregate principal amount
advanced to date under the Loan Agreement, is no greater than the sum of the
Commitments; and

(b)Attached hereto as Schedule 1 is the proposed updated Advance Model.

[Remainder of page intentionally left blank]




B-1-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed as of the date first written above.

VIVINT SOLAR ASSET 1 PROJECT COMPANY, LLC,
a Delaware limited liability company, as Borrower

 

By:

                                                                          
Name:
Title:




B-1-3

--------------------------------------------------------------------------------

 

Schedule 1

Advance Model

[See Attached.]

 

 

B-1-4

--------------------------------------------------------------------------------

 

EXHIBIT B-2
to Loan Agreement

FORM OF LOAN AGGREGATION NOTICE

Date:____________24

[***]25
Attention: [***]
E-mail: [***]
Each of the Lenders party to the Loan Agreement defined below

Re:Vivint Solar Asset 1 Project Company, LLC

This Loan Aggregation Notice is delivered to you pursuant to Section 2.1(a)(v)
of that certain Loan Agreement, dated as of August 3, 2018 (as amended, modified
or supplemented and in effect from time to time, the “Loan Agreement”) by and
among Vivint Solar Asset 1 Project Company, LLC, a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto, Wells
Fargo Bank, National Association, as administrative agent for the Lenders (in
such capacity, including its successors and permitted assigns, the
“Administrative Agent”) and Wells Fargo Bank, National Association, as
collateral agent for the Secured Parties (in such capacity, including its
successors and permitted assigns, the “Collateral Agent”). Each capitalized term
used and not otherwise defined herein shall have the meaning assigned thereto in
Section 1.1 of the Loan Agreement.

This Loan Aggregation Notice constitutes a request to aggregate all Loans
outstanding into a single Loan (the “Term Loan”) as forth below:

1.The Aggregation Date will occur on _____________.

2.The Outstanding Principal as of the Aggregation Date is equal to
$_____________

3.The Maximum Loan Size as of the Aggregation Date is $_____________, which such
amount is supported by the reasonably detailed, good faith calculations of the
Borrower attached hereto as Appendix A.

4.[The Borrower hereby confirms it will immediately prepay the Loans outstanding
on the Aggregation Date in accordance with Section 2.1(f)(ii)(E) in an amount
equal

 

24 

To be dated no later than 12:00 p.m., New York time, at least two (2) Business
Days before the Aggregation Date.

25 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

B-2-1

--------------------------------------------------------------------------------

 

to $_____________, which such amount is equal to the Outstanding Principal as of
the Aggregation Date minus the Maximum Loan Size.]26

5.Attached hereto as Appendix B is the Final Advanced Model, taking into account
the actual characteristics of all the Projects owned by the Borrower as of the
Aggregation Date.

6.[The aggregate principal amount of the Loan requested is $_____________ (the
“Requested Amount”).

7.Proceeds of the Loan requested should be directed to the following account[s]:

[_______]

The undersigned further confirms and certifies to Administrative Agent and each
Lender that, as of the date hereof, the Requested Amount, when aggregated with
total aggregate principal amount advanced to date under the Loan Agreement, is
no greater than the sum of the Commitments.]27

 

[Signature page follows]




 

26 

To be included if the Outstanding Principal as of the Aggregation Date exceeds
the Maximum Loan Size.

27 

To be included in the Outstanding Principal as of the Aggregation Date is less
than the Maximum Loan Size and the Borrower is requesting a Borrowing on the
Aggregation Date.

B-2-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Loan Aggregation Notice to
be executed as of the date first written above.

VIVINT SOLAR ASSET 1 PROJECT COMPANY, LLC,
a Delaware limited liability company, as Borrower

 

By:

                                                                          
Name:
Title:




B-2-3

--------------------------------------------------------------------------------

 

APPENDIX A

Maximum Loan Size Calculations


[to be attached]

 




B-2-4

--------------------------------------------------------------------------------

 

APPENDIX B

Final Advance Model


[to be attached]

 

 

B-2-5

--------------------------------------------------------------------------------

 

EXHIBIT C
to Loan Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]28 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]29 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]30 hereunder are several and not
joint.]31  Capitalized terms used but not defined herein shall have the meanings
given to them in the Loan Agreement identified below (as amended, modified, or
supplemented and in effect from time to time, the “Loan Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and the Loan
Agreement, as of the Effective Date inserted by the Administrative Agent as
contemplated below, (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Loan Agreement and any other documents or instruments
delivered pursuant thereto in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below, and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively

 

28 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

29 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

30 

Select as appropriate.

31 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

C-1

--------------------------------------------------------------------------------

 

as [the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:                                                                                                              

                                                                                                                                  
[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:                                                                                                              

                                                                                                                                  
[for each Assignee, indicate [Lender], [Affiliate] of [identify Lender], or
[other Person (other than the Borrower, Sponsor, a Subject Fund or any of their
respective Affiliates)]]

 

3.

Borrower(s):                                                                                                              

 

4.

Administrative Agent: [[***]32], as the administrative agent for the Lenders
under the Loan Agreement

 

5.

Loan Agreement: Loan Agreement, dated as of August [3], 2018 among Vivint Solar
Asset 1 Project Company, LLC, the Lenders from time to time party thereto, Wells
Fargo Bank, National Association as collateral agent for the Secured Parties,
and Wells Fargo Bank, National Association, as administrative agent for the
Lenders.

 

6.




 

32 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

C-2

--------------------------------------------------------------------------------

 

 

Assigned Interest[s]:

Assignor[s]33

Assignee[s]34

Facility

Assigned35

Aggregate Amount of Commitment/Loans for all Lenders36

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/ Loans37

CUSIP

Number

 

 

 

 

 

 

 

 

 

____________

$________________

$_________

____________%

 

 

 

____________

$________________

$_________

____________%

 

 

 

____________

$________________

$_________

____________%

 

 

[7.Trade Date:__________________]38

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




 

33 

List each Assignor, as appropriate.

34 

List each Assignee and, if available, its market entity identifier, as
appropriate.

35 

Fill in the appropriate terminology for the types of facilities under the Loan
Agreement that are being assigned under this Assignment (e.g., “Commitment”,
etc.).

36 

Amounts in this column and in the column immediately to the right to be adjusted
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

37 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

38 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

C-3

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

ASSIGNOR[S]39

[NAME OF ASSIGNOR]

 

By:

                                                                            

[NAME OF ASSIGNOR]

 

By:

                                                                            
Title:

ASSIGNEE[S]40
[NAME OF ASSIGNEE]

 

By:

                                                                            
Title:

[NAME OF ASSIGNEE]

 

By:

                                                                            
Title:




 

39 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

40 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

C-4

--------------------------------------------------------------------------------

 

Consented to and Accepted:

Wells Fargo Bank, National Association, as

  Administrative Agent

 

By:

                                                                            
Title:

VIVINT SOLAR ASSET 1 PROJECT COMPANY, LLC, as

Borrower

 

By:

                                                                            
Title: ]41




 

41 

To be included to the extent Borrower consent is required.

C-5

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Financing Documents, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Financing
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Financing Documents or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Financing Documents.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it is
an Eligible Assignee pursuant to the Loan Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Loan Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements delivered pursuant to Section 5.3 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Financing Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Financing Documents are
required to be performed by it as a Lender.

C-6

--------------------------------------------------------------------------------

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

3.General Provisions.  This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the law of the State of New York

.

C-7

--------------------------------------------------------------------------------

 

EXHIBIT D
to Loan Agreement

FORM OF SCHEDULED PAYMENT DATE REPORT

SCHEDULED PAYMENT DATE REPORT

[____], 20[__]42

[***]43
Attention: [***]
E-mail: [***]
Each of the Lenders party to the Loan Agreement defined below

Re:Vivint Solar Asset 1 Project Company, LLC

Ladies and Gentlemen:

This Scheduled Payment Date Report (this “Scheduled Payment Date Report”) is
delivered to you pursuant to Section 5.4(d) and Section 5.15 of that certain
Loan Agreement, dated as of August 3, 2018 (as amended, modified or supplemented
and in effect from time to time, the “Loan Agreement”) by and among Vivint Solar
Asset 1 Project Company, LLC, a Delaware limited liability company (the
“Borrower”), the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
including any successor and permitted assigns thereto, the “Administrative
Agent”) and Wells Fargo Bank, National Association, as collateral agent for the
Secured Parties (in such capacity, including any successor and permitted assigns
thereto, the “Collateral Agent”), pursuant to which the Lenders have agreed to
make Loans to the Borrower. Each capitalized term used and not otherwise defined
herein shall have the meaning assigned thereto in Section 1.1 of the Loan
Agreement.

This Scheduled Payment Date Report is delivered in respect of the Scheduled
Payment Date to occur on [____], 20[__] (the “Scheduled Payment Date”).

The Borrower hereby certifies to the Administrative Agent and the Lenders as
follows:

1.attached hereto as Appendix A is a report in reasonable detail on (a) the
interest, principal (including any Target Debt Sweep Amount) and any other
Mandatory Payment payable on the Scheduled Payment Date, (b) each withdrawal and
transfer to be made from the Collections Account, the Revenue Account and the
other Accounts and (c) each other withdrawal and transfer made from the
Collections Account or the Accounts during the quarter ending on the Scheduled
Payment Date;

 

42 

To be delivered at least 3 Business Days before the applicable Scheduled Payment
Date.

43 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

D-1

 

--------------------------------------------------------------------------------

 

2.attached hereto as Appendix B are the Borrower’s good faith, reasonable and
detailed calculations showing the Cash Flow Coverage Ratio for the period ending
on the most recent Quarterly Date; and

3.attached hereto as Appendix C is (a) a comprehensive report of each Borrower
Project that became the subject of an Ineligible Project Event or a Project
Compensation Event, each Borrower Project currently subject to a Project Revenue
Reduction Event and each Borrower Project that became a Reeligible Project
occurring during the quarterly period ending on the most recent Quarterly Date
and (b) the Borrower’s good faith, detailed calculation of the aggregate
Ineligible Project Amount and Project Compensation Amount accrued during the
applicable calendar quarter and all prior calendar quarters (including such
amounts from prior calendar quarters that remain unpaid) and the Project Revenue
Reduction Amount on the Scheduled Payment Date.

[remainder of page intentionally blank]




D-2

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Scheduled Payment Date Report
to be duly executed and delivered as of the date first written above.

BORROWER:

VIVINT SOLAR ASSET 1 PROJECT COMPANY, LLC

 

By:

                                                                            
Name:
Title:




D-3

 

--------------------------------------------------------------------------------

 

Appendix A to Scheduled Payment Date Report

Report on Payments as of the Scheduled Payment Date



[To be attached]

 




D-4

 

--------------------------------------------------------------------------------

 

Appendix B to Scheduled Payment Date Report

Cash Flow Coverage Ratio Calculations



[To be attached]

 




D-5

 

--------------------------------------------------------------------------------

 

Appendix C to Scheduled Payment Date Report

Ineligible Project Amount, Project Compensation Amount and Project Revenue
Reduction Amount



[To be attached]

 

 

D-6

 

--------------------------------------------------------------------------------

 

EXHIBIT F-1
to Loan Agreement

FORM OF US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of August [***]44, 2018
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Vivint Solar Asset 1 Project Company, LLC (the “Borrower”),
Wells Fargo Bank, National Association, as collateral agent for the Secured
Parties, Wells Fargo Bank, National Association, as administrative agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”), and each lender from time to time
party thereto.  

Pursuant to the provisions of Section 2.4(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not “10 percent shareholder” of
the Borrower (or its regarded parent) within the meaning of Section 881(c)(3)(B)
of the Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower (or its regarded parent) as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

 

By:  _______________________

Name:  ________________________

Title:  ________________________

 

Date: ________ __, 20[  ]

 

 

 

44 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

F-1-1

--------------------------------------------------------------------------------

 

EXHIBIT F-2
to Loan Agreement

FORM OF US TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of August 3, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Vivint Solar Asset 1 Project Company, LLC (the “Borrower”),
Wells Fargo Bank, National Association, as collateral agent for the Secured
Parties, Wells Fargo Bank, National Association, as administrative agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”), and each lender from time to time
party thereto.  

Pursuant to the provisions of Section 2.4(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” of the Borrower (or its regarded parent)
within the meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a
“controlled foreign corporation” related to the Borrower (or its regarded
parent) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

 

By:  _______________________

Name:  ________________________

Title:  ________________________

 

Date: ________ __, 20[  ]

 

 

F-2-1

 

--------------------------------------------------------------------------------

 

EXHIBIT F-3
to Loan Agreement

FORM OF US TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of August 3, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Vivint Solar Asset 1 Project Company, LLC (the “Borrower”),
Wells Fargo Bank, National Association, as collateral agent for the Secured
Parties, Wells Fargo Bank, National Association, as administrative agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”), and each lender from time to time
party thereto.  

Pursuant to the provisions of Section 2.4(g)  of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower (or its regarded parent) within the meaning of Section 881(c)(3)(B) of
the Code and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” related to the Borrower (or its regarded
parent) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

By:  _______________________

Name:  ________________________

Title:  ________________________

 

F-3-1

 

--------------------------------------------------------------------------------

 

Date: ________ __, 20[  ]

 

 

F-3-2

 

--------------------------------------------------------------------------------

 

EXHIBIT F-4
to Loan Agreement

FORM OF US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement dated as of August 3, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Vivint Solar Asset 1 Project Company, LLC (the “Borrower”),
Wells Fargo Bank, National Association, as collateral agent for the Secured
Parties, Wells Fargo Bank, National Association, as administrative agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”), and each lender from time to time
party thereto.  

Pursuant to the provisions of Section 2.4(g)  of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Borrower (or
its regarded parent) within the meaning of Section 881(c)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Borrower (or its regarded parent) as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

By:  _______________________

Name:  ________________________

Title:  ________________________

Date: ________ __, 20[  ]

 

F-4-1

 

--------------------------------------------------------------------------------

 

EXHIBIT G
to Loan Agreement

FORM OF BORROWING DATE CERTIFICATE

BORROWING DATE CERTIFICATE

This Borrowing Date Certificate (this “Borrowing Date Certificate”) dated as of
________ __, 20__, is delivered to you pursuant to Section 3.2(a) of the Loan
Agreement dated as of August 3, 2018, (as amended, modified or supplemented and
in effect from time to time, the “Loan Agreement”) by and among Vivint Solar
Asset 1 Project Company, LLC, a Delaware limited liability company (the
“Borrower”), the Lenders from time to time party thereto, Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
including any successor and permitted assigns thereto, the “Administrative
Agent”) and Wells Fargo Bank, National Association, as collateral agent for the
Secured Parties (in such capacity, including any successor and permitted assigns
thereto, the “Collateral Agent”), pursuant to which the Lenders have agreed to
make Loans to the Borrower. Each capitalized term used and not otherwise defined
herein shall have the meaning assigned thereto in Section 1.1 of the Loan
Agreement.

The undersigned Responsible Officer of Borrower hereby certifies, represents and
warrants as of the date hereof that he/she is the __________ of Borrower, and
that, as such, he/she is authorized to execute and deliver this Borrowing Date
Certificate to the Administrative Agent on behalf of the Borrower, and that:

(a)Each of the representations and warranties made by each Loan Party under the
Financing Documents are true and correct in all material respects as of such
Requested Borrowing Date (as defined in the Borrowing Notice to which this
Borrowing Date Certificate is attached), other than those representations and
warranties which are modified by materiality by their own terms, which are true
and correct in all respects as of such Requested Borrowing Date (unless such
representation or warranty relates solely to an earlier date, in which case it
is true and correct in all material respects as of such earlier date);

(b)The Eligibility Representations set forth in Appendix 3 of the Loan Agreement
are true, complete, and correct with respect to each Project for which the
Requested Borrowing Date is the first Borrowing Date after such Project became
subject to the Financing Documents;

(c)No Default of Event of Default has occurred and is continuing pursuant to the
Loan Agreement or will result from the Borrowing of the requested Loan;

(d)No Material Adverse Effect has occurred or is continuing since the Closing
Date, and, to Borrower’s knowledge, no event or circumstance exists that could
reasonably be expected to result in a Material Adverse Effect has occurred and
is continuing;

(e)No Bankruptcy Event has occurred with respect to either Borrower or Borrower
Member;

G-1

--------------------------------------------------------------------------------

 

(f)There is (i) no Provider Default, (ii) no material breach by or event of
default with respect to any Loan Party of any Project Documents to which
Borrower is a party and (iii) no breach of any Other Documents that could have a
Material Adverse Effect;

(g)Each Project that is the subject of such requested Borrowing is located in a
Project Location; and

(h)Each Customer and each such Project, as applicable, satisfies the Credit
Criteria.

 

[Remainder of page intentionally left blank]




G-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Date Certificate
to be executed and delivered, and the certifications and warranties contained
herein to be made on behalf of the Borrower, by a Responsible Officer of the
Borrower as of the date first written above.

VIVINT SOLAR ASSET 1 PROJECT COMPANY, LLC,
a Delaware limited liability company

 

By:

                                                                            
Name:
Title:

 

 

G-3

--------------------------------------------------------------------------------

 

 

EXHIBIT H
to Loan Agreement

FORM OF CASH FLOW COVERAGE RATIO CERTIFICATE

CASH FLOW COVERAGE RATIO CERTIFICATE

[____], 201[_]

 

[____], 20[__]45

Each of the Lenders party to the Loan Agreement defined below

Re:Vivint Solar Asset 1 Project Company, LLC

Ladies and Gentlemen:

This certificate (this “Certificate”) is delivered to you pursuant to Section
5.3(f) of that certain Loan Agreement, dated as of August 3, 2018 (as amended,
modified or supplemented and in effect from time to time, the “Loan Agreement”)
by and among Vivint Solar Asset 1 Project Company, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(in such capacity, including its successors and permitted assigns, the
“Administrative Agent”) and Wells Fargo Bank, National Association, as
collateral agent for the Secured Parties (in such capacity, including its
successors and permitted assigns, the “Collateral Agent”), pursuant to which the
Lenders have agreed to make Loans to the Borrower. Each capitalized term used
and not otherwise defined herein shall have the meaning assigned thereto in
Section 1.1 of the Loan Agreement.

The Borrower hereby certifies to the Lenders that, as of the most recent
Quarterly Date, (a) the Cash Flow Coverage Ratio was equal to [___] and the Cash
Flow Coverage Ratio Requirement was achieved and (b) attached hereto as Appendix
A are the Borrower’s reasonably detailed calculations showing the Cash Flow
Coverage Ratio for the six-month period ending on the Quarterly Date immediately
preceding this Certificate, and otherwise calculated in good faith and a manner
consistent in all material respects with and supported by the [most recently
updated]46 [Final]47 Advance Model.

[remainder of page intentionally blank]




 

45 

To be delivered at least 3 Business Days before the applicable Scheduled Payment
Date.

46 

Note to form: Insert prior to Aggregation Date.

47 

Note to form: Insert after Aggregation Date.

H-1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower has caused this Certificate to be duly executed
and delivered as of the date first written above.

BORROWER:

VIVINT Solar Asset 1 Project Company, LLC

 

By:

                                                                            
Name:
Title:

 




H-2

--------------------------------------------------------------------------------

 

Appendix A to Cash Flow Coverage Ratio Certificate
Cash Flow Coverage Ratio Calculations

 

Appendix A

[To be attached]

 

 

 

H-3

--------------------------------------------------------------------------------

 

SCHEDULE A

AMORTIZATION SCHEDULE

 

Quarter Ending

Scheduled Principal Payment

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 




SCHEDULE A

 

--------------------------------------------------------------------------------

 



 

SCHEDULE 1.1(b)

KNOWLEDGE INDIVIDUALS

Chief Executive Officer, President

Chief Commercial Officer

Chief Legal Officer

Chief Financial Officer

Vice President, Capital Markets

SCHEDULE 1.1(b)

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.1(f)

TARGET LOAN BALANCE

Quarter Ending

Target Debt Balance

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.1(f)

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(l)

CONSENTS

None.

 

SCHEDULE 3.1(l)

--------------------------------------------------------------------------------

 

SCHEDULE 4.1(f)

OUTSTANDING DEBT

None.

 

 

SCHEDULE 4.1(f)

--------------------------------------------------------------------------------

 

SCHEDULE 5.17

INSURANCE REQUIREMENTS

1.1General Requirements.  The Borrower shall without cost to the Secured
Parties, maintain or cause to be maintained on its behalf in effect at all times
(unless otherwise stated below) on and after the Closing Date (except as
otherwise stated below) the types of insurance required by the following
provisions together with any other types of insurance required pursuant to any
Project Document or any Transaction Document with respect to the Projects, in
such form acceptable to the Lenders, with insurance companies rated “A-” or
better, with a minimum size rating of “X” as determined by A.M. Best, “A” or
better by Standard and Poor’s, an equivalent rating by another
nationally-recognized insurance rating agency of similar standing or other
companies reasonably satisfactory to the Lenders.  For purposes of this Schedule
5.17, references to insurance limits, deductibles or other terms and conditions
that are subject to the acceptance of and/or review and approval of the Lenders
are deemed to include “in consultation with the Insurance Consultant.”

(a) All-Risk Property / Machinery Breakdown Insurance/ Installation Floater. In
respect of all Systems, “All-Risk” property, as such term is used in the
insurance industry, covering loss or damage to the System including coverage for
mechanical and electrical breakdown (including “electrical arcing”) plus
resulting or ensuing damage arising out of design error, faulty workmanship or
faulty materials, the perils of flood and earthquake (or earth movement),
windstorm (named or unnamed), hail, lightning, strike, riot and civil commotion,
sabotage, resulting damage caused by extremes of temperature, vandalism and
malicious mischief, subject to terms and conditions that are consistent with
current industry practice and acceptable to the Lenders.  Coverage shall be
maintained in an amount that is not less than the greater of (i) $20,000,000 per
occurrence (subject to a sublimit of $500,000 per location) or (ii) such other
amount required by the Lenders in accordance with Section 1.3 of this Schedule
5.17 and that is in a form and substance acceptable to the Lenders and that is
sufficient to comply with the requirements of the Project Documents; provided,
that coverage for each System shall be included under an installation floater or
other similar coverage (whether under the same policy required in this Section
1.1(a) or a separate policy) until the PTO Letter has been received for such
System in an amount equal to the full replacement cost value of such System
(subject to a per jobsite sublimit $250,000 on a per occurrence basis) in
accordance with the MPECA entered into between the Borrower and the Seller;
provided, further, for the avoidance of doubt, the Borrower and/or its
designated loss payee as required herein shall be the beneficiary of any such
insurance maintained for installation of the Systems and not the Seller.  All
responsibility for verification of compliance with the Project Documents shall
rest solely with the Borrower.

 

Sub-limits are permitted with respect to the following perils:

i.debris removal with a limit of not less than 25% of the loss or such other
amount agreed by the Lenders;

ii.inland transit with limits consistent with  the replacement cost values at
risk, if any;

SCHEDULE 5.17

--------------------------------------------------------------------------------

 

iii.offsite storage with limits consistent with the replacement cost values at
risk, if any;

iv.earthquake (or earth movement) with limits not less than $5,000,000 per
occurrence and in the annual aggregate or as otherwise required by the Lenders
in accordance with Section 1.3 of this Schedule 5.17;

v.flood with limits not less than $10,000,000 per occurrence and in the annual
aggregate for all flood zones, or such other amount required by the Lenders in
accordance with Section 1.3 of this Schedule 5.17;

vi.windstorm (named or unnamed) and hail, full policy limits on a per occurrence
basis, to the extent reasonably available, however, if a full per occurrence
policy limit is not reasonably available and is subject to a sublimit and/or
annual aggregate, such wind and Lenders in accordance with Section 1.3 of this
Schedule 5.17;

vii.such other coverages acceptable to the Lenders that are customarily
sub-limited and/or aggregated in reasonable amounts consistent with current
industry practice with respect to similar risks and acceptable to the Lenders.

Such policy shall include:  (a) an automatic reinstatement of limits following
each loss (except for the perils of earthquake (or earth movement), pollution
cleanup, flood and windstorm/hail (as provided for in (vi) above)),
(b) replacement cost valuation coverage with no deduction for depreciation and
no coinsurance clauses (or a waiver thereof) and (c) mechanical and electrical
breakdown insurance including coverage for resulting damage with respect to
consequence of design, workmanship or material defect on a replacement cost
basis with limits acceptable to the Lenders.

All such policies may have per occurrence deductibles of not greater than $5,000
for all perils, except 2% of the total insured value of all locations sustaining
damage, subject to a $100,000 minimum, for earthquake (or earth movement), flood
and named windstorm, or as otherwise agreed by the Lenders.

 

(b)Business Interruption Insurance.  The Borrower shall maintain or cause to be
maintained, with respect to each installation, business interruption insurance
following all perils required and insured above under Section 1.1 (a) of this
Schedule 5.17, including mechanical or electrical breakdown and inland transit
perils, with limits and terms and conditions approved by the Lenders (including
all revenues derived from the sale of renewable energy credits of such
installation less non continuing expenses) and in accordance with Section 1.3 of
this Schedule 5.17.  If coverage is subject to an indemnification period, such
period shall not be less than twelve (12) months unless otherwise agreed to by
Lenders.  The deductible or waiting period shall not exceed five (5) days unless
otherwise approved by the Lenders.

 

SCHEDULE 5.17

 

--------------------------------------------------------------------------------

 

(c)Commercial General Liability Insurance.  Commercial general liability
insurance covering the Borrower and each Project’s operations, written on
“occurrence” policy forms, including coverage for premises/operations,
products/completed operations, broad form property damage, blanket contractual
liability, and personal injury, with no exclusions for explosion, collapse and
underground perils, or fire, with primary coverage limits of no less than
$1,000,000 any one occurrence for injuries or death to one or more persons or
damage to property including products and completed operations and an annual
aggregate limit of not less than $2,000,000, except $1,000,000 annual aggregate
for products/completed operations.  The commercial general liability policy
shall also include a severability of interest clause and insure punitive damages
to the extent commercially available and allowed by applicable Law.  Deductibles
in excess of $25,000 shall be subject to review and approval by the Lenders.

(d)Automobile Liability Insurance.  Automobile liability insurance covering the
Borrower, including coverage for any owned, leased, non-owned and hired
automobiles (if applicable) for both bodily injury and property damage in
accordance with statutory legal requirements, with combined single limits of no
less than $1,000,000 per accident with respect to bodily injury, property damage
or death.  To the extent that the Borrower does not own any automobiles,
contingent liability for hired, leased and non-owned automobiles (as applicable)
may be obtained through endorsement to the general liability policy required in
Section 1(c) of this Schedule 5.17 above.  Deductibles in excess of $10,000
shall be subject to review and approval by the Lenders.

(e)Workers’ Compensation Insurance.  Workers’ compensation insurance in
accordance with statutory requirements at any time in which the Borrower has
employees, including coverage for employer’s liability with a limit of not less
than $1,000,000 and such other forms of insurance which the Borrower is required
by applicable Law to provide for loss resulting from injury, sickness,
disability or death of each of its employees.  Deductibles in excess of $10,000
shall be subject to review and approval by the Lenders.

(f)Umbrella or Excess Liability Insurance.  Umbrella or excess liability
insurance of not less than $25,000,000 per occurrence and annual aggregate
(inclusive of the requirements and limits in Sections 1.1(c), (d) and (e) of
this Schedule 5.17 with respect to employer’s liability) covering the Borrower
and each installation’s operations.  Such coverage shall be on a per occurrence
basis and over and above coverage provided by the policies described in
Sections 1.1(c), (d) and (e) of this Schedule 5.17 with respect to employer’s
liability.  If the policy or policies provided under this Section 1.1(f)
contain(s) aggregate limits, and such limits are reduced below $15,000,000
during the applicable policy term by any one or more incidents, occurrences,
claims, settlements or judgments against such insurance which has caused the
insurer to establish a reserve, the Borrower shall, within ten (10) Business
Days after obtaining knowledge of such event, inform the Lenders in writing of
such reduction and the events giving rise thereto, and within thirty
(30) Business Days of one or more incidents, occurrences, claims, settlements or
judgments against such insurance which has caused the insurer to establish a
reserve, purchase an additional umbrella/excess liability insurance policy
satisfying the requirements of this Section 1.1(f), unless waived by the
Lenders.

(g)Contractors and Subcontractors.  The Borrower shall use commercially
reasonable efforts to require contractors and subcontractors (including any
Affiliates) with which

 

SCHEDULE 5.17

 

--------------------------------------------------------------------------------

 

it has a direct contractual relationship, if any, that will be performing
construction, operations and maintenance or other on-site work on its behalf (as
applicable), to obtain and maintain the types of insurance required in
Sections 1.1 (c), (d), and (e) of this Schedule 5.17 above in amounts that are
customary for contractors and subcontractors performing similar work and
operations.

1.2Special Insurance Provisions.  

(a)Loss Payable Endorsement.  All policies of property insurance required to be
maintained pursuant Sections 1.1(a) and (b) of this Schedule 5.17 shall name the
Collateral Agent as loss payee as its interests may appear for all losses
insured thereunder, pursuant to a loss payable endorsement approved by the
Lenders.

(b)Non-Vitiation.  All policies of property insurance required to be maintained
pursuant to Sections 1.1(a) and (b) of this Schedule 5.17 shall insure the
interests of the Administrative Agent and Collateral Agent regardless of any
breach or violation by the Borrower, its affiliates or others acting on its or
their behalf of any warranties, declarations or conditions contained in such
policies, any action or inaction.  The foregoing may be accomplished by the use
of an approved loss payable endorsement, multiple insured clause or such other
clause or wording approved by Lenders providing similar coverage.

(c)Additional Insured & Waiver of Subrogation.  All policies of insurance
required in Sections 1.1(a)-(f) of this Schedule 5.17 above that are maintained
by the Borrower or on behalf of the Borrower shall (i) include the Secured
Parties and each of their successors or assigns as additional insureds either by
policy definition or separate endorsement (with the exception of workers’
compensation); and (ii) provide a waiver of subrogation in favor of the parties
noted in (i) above.

(d)Severability of Interest, Primary and Non-Contributory.  All liability
policies required in Sections 1.1(c), (d) and (f) of this Schedule 5.17 above
that are maintained by the Borrower or on behalf of the Borrower shall expressly
provide that all provisions thereof, except the limits of liability (which shall
be applicable to all insureds as a group) shall operate in the same manner as if
there were a separate policy covering each such insured and shall not contain
exclusions or limitations for cross-liability (to the extent commercially
available).  All policies required in this Schedule 5.17 shall not impose
liability for premiums on additional insureds and shall be considered primary
and non-contributory in relation to any other policies the Secured Parties may
hold.

(e)Notice of Cancellation.  All policies of insurance required in Section 1.1 of
this Schedule 5.17 shall provide thirty (30) days’ written notice of
cancellation to the Administrative Agent (which the Administrative Agent shall
forward to the Lenders), with the exception of ten (10) days’ notice for
nonpayment of premium.  To the extent endorsement of the required policies to
provide such written notice of cancellation to the Administrative Agent is not
commercially available; the Borrower shall be obligated to provide written
notice or cancellation to the Administrative Agent and to the Lenders.  The
Borrower shall be obligated to provide written notice of material change to the
Lenders unless such notice is otherwise provided by endorsement of the required
policies.  For the purposes of this Section 1.2(e) of this Schedule

 

SCHEDULE 5.17

 

--------------------------------------------------------------------------------

 

5.17, “materially changed” means any change that would cause the Borrower to be
in non-compliance with the insurance requirements of this Schedule 5.17 or a
reduction in coverage as compared to what was previously insured by the
Borrower.

(f)Claims-Made Forms.  If any liability insurance required under the provisions
of this Schedule 5.17 is permitted to be written on a “claims made” basis, then
such insurance shall include (i) a retroactive date (as such term is specified
in each of such policies) that is no later than the Closing Date; and (ii) each
time any policy written on a “claims made” basis is not renewed or the
retroactive date of such policy is to be changed, the Borrower shall obtain or
cause to be obtained for each such policy or policies the broadest extended
reporting period coverage, or “tail”, reasonably available in the commercial
insurance market for each such policy or policies but in no event shall such
extended reporting period or “tail” coverage be less than the greater of two
(2) years or such other amount required under the Project Documents.  In the
alternative, the Borrower can meet the requirements of this Section 1.2(f) by
obtaining “prior acts” coverage from a subsequent insurance carrier.

(g)Loss Adjustment and Settlement.  Any loss insured under a policy of property
insurance required to be maintained pursuant to Sections 1.1(a)-(c) of this
Schedule 5.17 shall be adjusted with the respective insurance companies,
including the filing in a timely manner of appropriate proceedings, by the
Borrower, with the approval of the Lenders if such loss is in excess of $250,000
for any one casualty or loss or an aggregate of $250,000 in any fiscal year.  In
addition, the Borrower may, in its reasonable judgment, consent to the
settlement of any loss, provided, that in the event that the amount of the loss
exceeds $250,000 any one casualty or loss in any fiscal year, the terms of such
settlement is agreed in writing by the Lenders.  The Lenders shall be entitled
at their option to participate in any such compromise, adjustment or settlement
of a loss in excess of $250,000 for any one casualty or in excess of $250,000 in
the aggregate in any fiscal year.

(h)Acceptable Policy Terms and Conditions.  All policies of insurance required
to be maintained pursuant to this Schedule 5.17 shall contain terms and
conditions reasonably acceptable to the Lenders after consultation with the
Insurance Consultant.

(i)Draft Insurance Policy Review.  To the extent that the Borrower furnishes the
Lenders or the Insurance Consultant with draft copies of the policies of
property insurance it intends to procure that are required to be maintained
pursuant to Sections 1.1(a) and (b) of this Schedule 5.17 including the
identities of the insurer(s), the insured amounts and the deductibles, all of
which the Lenders (in consultation with the Insurance Consultant) have approved,
the Borrower warrants that the insurance policies procured by or on behalf of it
shall, to the extent commercially reasonable, be the same in all material
respects as the policies previously approved by the Lenders.

(j)Reports.  Concurrently with the furnishing of the certification referred to
in Section 1.4 of this Schedule 5.17, the Borrower shall furnish the Lenders and
the Insurance Consultant with a report of an independent insurance broker,
stating that in the opinion of such broker, the insurance then carried or to be
renewed is in accordance with the terms of this Schedule 5.17.  In addition, the
Borrower shall advise the Administrative Agent and the Lenders in writing
promptly of any default in the payment of any premium and of any other act or

 

SCHEDULE 5.17

 

--------------------------------------------------------------------------------

 

omission on the part of the Borrower or other party providing insurance on its
behalf which may invalidate or render unenforceable, in whole or in part, any
insurance being maintained by the Borrower pursuant to this Schedule 5.17.

(k)Failure to Maintain Insurance.  In the event the Borrower fails to take out
or maintain or to cause any Persons that are a party to a Project Document to
take out and maintain, the full insurance coverage required by this Schedule
5.17 or by their respective Project Document, the Lenders may (but shall not be
obligated to), upon thirty (30) days’ prior notice (unless the aforementioned
insurance would lapse within such period, in which event notice should be given
as soon as reasonably possible) to the Borrower of any such failure, take out
the required policies of insurance and pay the premiums on the same.  All
amounts so advanced by the Lenders shall become an additional obligation of the
Borrower to the Lenders, and the Borrower shall forthwith pay such amounts to
the Lenders together with interest thereon at the Default Rate within thirty
(30) days from the date so advanced.

(l)Failure to Collect.  In the event that the Borrower or any other party
providing insurance on its behalf fails to respond in a timely and appropriate
manner (as reasonably determined by the Lenders) to take any steps necessary or
reasonably requested by the Lenders to collect from any insurers for any loss
covered by any insurance required to be maintained by this Schedule 5.17, the
Lenders shall have the right to make all proofs of loss, negotiate all claims
and/or receive all or any part of the proceeds of the foregoing insurance
policies, either in its own name or the name of the Borrower; provided, however,
that the Borrower shall, upon the request of the Lenders and at the Borrower’s
own cost and expense, make all proofs of loss and take all other steps necessary
or reasonably requested by the Lenders to collect from insurers for any loss
covered by any insurance required to be obtained by this Schedule 5.17.

(m)Other Insurance.  The Borrower shall maintain or cause to be maintained such
insurance in addition to or in lieu of that required by the foregoing provisions
of this Schedule 5.17 as the Lenders may from time to time require, due to
(i) new information coming to the attention of the Lenders after the Closing
Date or (ii) changed circumstances after the Closing Date, which, in the case of
either of the foregoing clauses (i) and (ii), is reasonably determined by the
Lenders to render the insurance coverage set forth in this Schedule 5.17
materially inadequate.

(n)Project Specific Limits – Property Insurance.  The Borrower shall maintain or
cause to be maintained the property insurance required herein with policies that
contain limits that are specific to the Borrower’s operations (and the Project)
and are not combined, comingled or shared with other assets unrelated to the
Borrower.

1.3Other Insurance Requirements.  In addition to the other requirements of this
Schedule 5.17, such other or additional insurance (as to risks covered, policy
amounts, policy provisions or otherwise) as the Lenders may reasonably request
from time to time provided that such other insurance and amounts are then
commonly insured against with respect to similar properties in similar regions
with similar exposures and which are available on commercially reasonable
terms.  The Lenders reserve the right to reevaluate and require the purchase of
a higher policy loss limit, including increased sublimits for earthquake (or
earth movement), flood,

 

SCHEDULE 5.17

 

--------------------------------------------------------------------------------

 

wind and hail, and business interruption (all in addition to what is already
above in Sections 1.1(a)(iv), (v) and (vi) and Section 1.1(b) of this Schedule
5.17 and with deductibles and terms and conditions acceptable to the
Lenders.  It is hereby agreed and understood that the Lenders’ right to
reevaluate the purchase of additional insurance and/or insurance limits includes
the delivery of a probable maximum loss analysis in a form satisfactory to the
Lenders within sixty (60) days after the delivery of the True-Up Report.  Such
PML analysis shall include, at a minimum, an analysis of earthquake risks of PV
solar installations in California and Hawaii and windstorm risks of
installations in Hawaii and the northeastern United States.

1.4Certification of Compliance.  The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten (10) Business Days after each
annual policy renewal date for each policy, (1) certificates of insurance or
binders, in form and substance reasonably satisfactory to the Lenders,
evidencing all of the insurance required by this Schedule 5.17.  Such
certificates of insurance/binders shall be executed by each insurer or by an
authorized representative of each insurer where it is not practical for such
insurer to execute the certificate itself.  Such certificates of
insurance/binders shall identify underwriters, the type of insurance, the
insurance limits and the policy term and shall specifically list the special
provisions enumerated for such insurance required by this Schedule 5.17.  Upon
reasonable request, the Borrower will promptly furnish the Administrative Agent
and the Lenders with copies of all insurance policies, binders and cover notes
or other evidence of such insurance relating to the insurance required to be
maintained by the Borrower.

1.5Waiver of Insurance Requirements.  If at any time the Lenders determine in
their reasonable judgment (after consultation with the Insurance Consultant)
that any insurance (including the limits or deductibles thereof) required to be
maintained by this Schedule 5.17 is not available on commercially reasonable
terms due to prevailing conditions in the commercial insurance market at such
time, then upon the written request of the Borrower together with a written
report of the Borrower’s insurance broker or another independent insurance
broker of nationally-recognized standing in the insurance industry
(i) certifying that such insurance is not available on commercially reasonable
terms (and, in any case where the required maximum coverage is not reasonably
available, certifying as to the maximum amount which is so available),
(ii) explaining in detail the basis for such broker’s conclusions, and
(iii) containing such other information as the Lenders or the Insurance
Consultant may reasonably request, the Lenders may (after consultation with the
Insurance Consultant) temporarily waive such requirement; provided, however,
that the Lenders may, in their sole judgment, decline to waive any such
insurance requirement.  At any time after the granting of any temporary waiver
pursuant to this Section 1.5 of this Schedule 5.17, but not more than once in
any year, the Lender may request, and the Borrower shall furnish to the Lenders
within thirty (30) days after such request, an updated insurance report
reasonably acceptable to the Lenders and the Insurance Consultant from the
Borrower’s independent insurance broker.  Any waiver granted pursuant to this
Schedule 5.17 shall expire, without further action by any party, immediately
upon (A) such waived insurance requirement becoming available on commercially
reasonable terms, as reasonably determined by the Lenders, (in consultation with
the Insurance Consultant and the Borrower) or (B) failure of the Borrower to
deliver an updated insurance report pursuant to the immediately preceding
sentence.

 

SCHEDULE 5.17

 

--------------------------------------------------------------------------------

 

1.6No Duty to Verify Insurance Compliance.  The Lenders shall be entitled, upon
reasonable advance notice, to review the Borrower’s (or other appropriate
party’s) books and records regarding all insurance policies maintained with
respect to the Projects and the Borrower’s obligations under this Schedule
5.17.  Notwithstanding the foregoing, no provision of this Schedule 5.17 shall
impose on the Lenders any duty or obligation to verify the existence or adequacy
of the insurance coverage maintained by the Borrower under this Schedule 5.17,
nor shall the Lenders be responsible for any representations or warranties made
by or on behalf of the Borrower or any other party to any insurance company or
underwriter.

 

 

 

 

SCHEDULE 5.17

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.15

TRANSACTIONS WITH AFFILIATES

The Master Engineering Procurement and Construction Agreement is made and
entered into as of August [ ● ], 2018, by and between Vivint Solar Developer,
LLC, a Delaware limited liability company and Vivint Solar Asset 1 Project
Company, LLC, a Delaware limited liability company.

The Guaranty dated as of August 3, 2018, by Vivint Solar, Inc., a Delaware
corporation, in favor of Vivint Solar Asset 1 Project Company, LLC, a Delaware
limited liability company.

The Master Backup Services Agreement, dated as of June 15, 2016, by and between
Vivint Solar Provider, LLC, a Delaware limited liability company, and Wells
Fargo Bank, National Association, and as amended by that certain Amendment and
Joinder Agreement by and among Vivint Solar Provider, LLC and Wells Fargo Bank
and Vivint Solar Servicer, LLC, a Delaware limited liability company, dated as
of November 7, 2016, and as modified by that certain Covered Agreement Addendum
No. 25, dated as August 3, 2018, by and among Vivint Solar Provider, LLC, a
Delaware limited liability company, Wells Fargo Bank, National Association, and
Vivint Solar Asset 1 Project Company, LLC, a Delaware limited liability company.

The Administrative Services Agreement, dated as of August 3, 2018, between
Vivint Provider, LLC, a Delaware limited liability company, and Vivint Solar
Developer Asset 1 Project Company, LLC, a Delaware limited liability company, as
amended, restated, supplemented or otherwise modified from time to time.

The Maintenance Services Agreement, dated as of August 3, 2018, between Vivint
Solar Provider, LLC, a Delaware limited liability company and Vivint Solar Asset
1 Project Company, LLC, a Delaware limited liability company.

The SREC Transfer Agreement, dated as of August 3, 2018, between Vivint Solar
SREC Aggregator, LLC, a Delaware limited liability company and Vivint Solar
Asset 1 Project Company, LLC, a Delaware limited liability company.

 

 

SCHEDULE 6.15

 

--------------------------------------------------------------------------------

 

ANNEX 1

to Loan Agreement

 

NAME OF BANK:                [***]48

ABA NUMBER:                    [***]

SWIFT CODE:                       [***]

ACCOUNT NUMBER:         [***]

ACCOUNT NAME:               [***]

FFC Account#                        [***]

ATTENTION:                        [***]

REF:                                        [***]

 

 

 

48 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

ANNEX 2

to Loan Agreement

 

 

[See attached.]




 

--------------------------------------------------------------------------------

 

The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between [***]49, as Grantor,
[***], as Beneficiary, [***], as Beneficiary, and The Bank of New York Mellon,
as   Trustee

 

(Note(s) to be registered in the name of “Hare & Co, LLC.”) (Tax I.D. No. [***]
)

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

The Bank of New York Mellon
ABA  [***]

[***]

Payments should include the following information in the field for details of
payment: CUSIP, Security Description (if the CUSIP is not available), Rate,
Maturity, Principal amount, Interest amount.

All notices of payments, written confirmations of such wire transfers and any
audit confirmation: BNY Mellon

US Income

2 Hanson Place

Private placement Dept 10th floor Brooklyn, NY 11217

 

with a copy sent electronically to: [***]

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to [***] and [***]  prior  to becoming effective.

 

 

(2)

All other communications:

 

[***] c/o [***] Investors LLC

[***]

Attention:[***]

 

with a copy sent electronically to:

 

[***]

 

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:




 

49 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 



Attention:[***]50

 

 

(3)

Note(s) to be registered in the name of:  Hare & Co,   LLC.

 

 

(4)

Physical address for notes delivery.

 

Address for Mailing Certificates: The Depository Trust Company 570 Washington
Blvd - 5th floor Jersey City, NJ 07310

Attn: [***]

Account # [***]




 

50 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

[***]51

(Tax I.D. No. [***])

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:
JPMorgan Chase Bank

 

New York, New York 10019 ABA No. [***]

Credit: [***] General Account No. [***]

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

[***] Attention:[***]

 

with a copy sent electronically to:

[***]

 

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

(2)

All other communications:

[***]

Attention:[***]

with a copy sent electronically to:

[***]

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

Attention:[***]

 

 

(3)

Note(s) to be registered in the name of: [***]




 

51 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 



 

 

(4)

Physical address for notes delivery.

 

Fed EX delivery address: JPMorgan

4 Metro Tech Center
Physical Receive – 3rd floor
Brooklyn, NY 11245-0001

Tele: [***]52

Ref: [***]

 

Physical delivery via messenger: JPMorgan

4 Metro Tech Center
Physical Receive – Window 5
Brooklyn, NY 11024-0001

[***]Ref: [***]




 

52 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

[***]53

(Tax I.D. No. [***])

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:
JPMorgan Chase Bank

 

New York, New York ABA No. [***]

Credit: [***]

General Account No. [***]

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds,

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

[***] Attention:[***]

with a copy sent electronically to: [***]

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to [***] prior to becoming effective.

 

(2)

All other communications:

[***]

Attention:[***]with a copy sent electronically to: [***]

[***]and with a copy of any notices regarding defaults or Events of Default
under the operative documents to:

 

Attention:[***]

 

(3)

Note(s) to be registered in the name of: [***]

 

 

 

(4)

Physical address for notes delivery.

Fed EX delivery address: JPMorgan

4 Metro Tech Center
Physical Receive – 3rd floor
Brooklyn, NY 11245-0001

Tele: [***]

Ref: [***]

 

Physical delivery via messenger: JPMorgan

4 Metro Tech Center
Physical Receive – Window 5
Brooklyn, NY 11024-0001

[***]

Ref: [***]




 

53 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

[***]54
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

(Tax I.D. No. [***])

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:
JPMorgan Chase Bank

 

New York, New York

ABA No. [***]

Credit: [***]

General Account No. [***]

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds, with advice of such payments  to:

All notices of payments, written confirmations of such wire transfers and any
audit confirmation: [***]

 

Attention:[***]

with a copy sent electronically  to:

[***]

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to [***] prior to becoming effective.

 

(2)

All other communications:

[***]

Attention:[***]

with a copy sent electronically to: [***]

 

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

Attention:[***]

 

 

(3)

Note(s) to be registered in the name of: [***]

 

 

 

(4)

Physical address for notes delivery.

Fed EX delivery address: JPMorgan

4 Metro Tech Center Physical Receive – 3rd floor Brooklyn, NY 11245-0001

Tele: [***]

Ref:  [***]

Physical delivery via messenger: JPMorgan

4  Metro Tech Center
Physical Receive – Window 5
Brooklyn, NY 11024-0001

[***]
Ref:  [***]

 

 

 

54 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

ANNEX 3

to Loan Agreement

Lender Commitments

 

Lender

Initial Commitment

[***]55

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Total

$124,700,118.00

 

 

 

55 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

Execution Version

APPENDIX 1

ELIGIBILITY REPRESENTATIONS

As of each Borrowing Date  with respect to each Project (and the System included
in such Project) acquired by the Borrower from Seller that is the subject of
such Borrowing, the Borrower hereby makes the following Eligibility
Representations (the “Eligibility Representations”):

 

1.

Accuracy of System Information: The System Information for the System in such
Project is true and correct in all material respects and does not omit any
necessary information that makes such entry misleading.

 

 

2.

Customer Agreement:  The Customer Agreement is substantially in the form of one
of the Approved Form Agreements and the Customer Agreement for such Project, as
applicable, complies with and satisfies the following conditions:

 

 

a.

Customer Payments in U.S. Dollars: The related Customer is obligated per the
terms of the related Customer Agreement to make payments in U.S. dollars to the
Borrower.

 

 

b.

Absolute and Unconditional Obligation: The related Customer Agreement is by its
terms an absolute and unconditional obligation of the Customer to pay for
electricity generated and delivered or will be generated and delivered by the
related System to such Customer after the related System has received permission
to operate from the local utility in writing or in such other form as is
customarily given by such local utility (“PTO”), and such payment obligations
under the related Customer Agreement do not provide for offset for any reason.

 

 

c.

Customer Agreement: The related Customer Agreement provides that Provider or an
affiliate of Provider agrees to design, procure and install and maintain and
repair Systems (subject to force majeure exceptions) at the property specified
in such Customer Agreement for no charge (other than any fees related to
activation, removal and reinstallation of the system, or other fees as set forth
in the form of Customer Agreements as delivered by or on behalf of the Borrower
to, and approved by, the Lenders or the Approved Form Agreements, as applicable)
over the term of the contract other than for power purchases or lease payments,
and the Customer agrees to purchase electric energy produced by such Systems or
lease such Systems.

 

 

d.

Non-Cancelable; Prepayable:  The related Customer Agreement is non-cancelable by
its terms after the start of installation of the System and, other than with
respect to Customer Agreements that have been fully prepaid or partially prepaid
prior to the Borrowing Date, prepayable only in connection with (i) a Customer
default or (ii) a Customer selling their home to a transferee that does not meet
the creditworthiness conditions set forth in Annex 7 of the Agreement, in either
case in an amount determined by a stated formula (including, with respect to all
of the Approved Form Agreements and certain other Customer Agreements, the
discounting of a pre-determined $/Watt System value at a pre-determined discount
rate as specified in such Customer Agreement).

 

 

--------------------------------------------------------------------------------

 

 

e.

Customer Tax Status: The related Customer is not a tax-exempt entity described
in Section 168(h)(2) of the Code. The related Customer is not described in
Section 50(b)(3) or (4) of the Code.

 

 

f.

Governing Law of Customer Agreement: The related Customer Agreement is governed
by the laws of a state of the United States and was not originated in, nor is it
subject to the laws of, any jurisdiction, the laws of which would make unlawful
the sale, transfer or assignment of the related Customer Agreement.

 

 

g.

Assignments: All related Customer Agreements have been assigned to the Borrower,
and the Borrower (i) is the seller of electricity produced by, or lessor of, the
related System under such Customer Agreement, and (ii) is entitled to receive
the payments to be made by the applicable Customer under such Customer
Agreement.

 

 

h.

Customer:  Customer satisfies all criteria of Vivint’s Credit Underwriting
Policy at the time or origination.

 

 

 

3.

Legal, Valid and Binding Agreement: To Borrower’s Knowledge, the related
Customer Agreement is legal, valid and binding on the related Customer,
enforceable against such related Customer in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally, and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).

 

 

4.

Full Force and Effect: With respect to the Borrower, the related Customer
Agreement is in full force and effect in accordance with its respective terms
and the Borrower is not in material breach or default under such Customer
Agreement, and, to the Borrower’s knowledge, with respect to the Customer, the
related Customer Agreement is in full force and effect in accordance with its
respective terms, and no material breach or default by such Customer has
occurred and is continuing thereunder, and such Customer Agreement has not been
rescinded, cancelled or otherwise terminated by such Customer.

 

 

5.

System:  Solely with respect to any System for which a B-Installment Payment is
being made, the System has received PTO.

 

 

6.

Ordinary Course of Business: The related Customer Agreement relates to the sale
of power from or the leasing of a System originated in the ordinary course of
business of an affiliate of the Borrower.

 

 

7.

Legal Compliance: The Customer Agreement and the origination thereof and the
installation of the related System, in each case, was in compliance in all
material respects with applicable federal, state and local laws and regulations
(including without limitation, all consumer protection laws) at the time such
Customer Agreement was originated and executed and such System was installed.

 

 

8.

Permits: All requisite licenses, permits and governmental approvals as may be
reasonably necessary to perform under such Customer Agreement have been duly
obtained, except for those permits and other approvals that will be obtained at
a later date pursuant to such agreement (and except for the final building
inspection approval for such Project which may or may not have been obtained and
except for PTO).

 

--------------------------------------------------------------------------------

 

 

 

9.

Origination: Customer Agreements have been originated in compliance in all
material respects with all applicable laws and regulations.

 

 

10.

No Condemnation:  To the Borrower’s Knowledge, no condemnation is pending or
threatened with respect to the system.

 

 

11.

Warranties: To the Borrower’s Knowledge, all manufacturer warranties relating to
the related System are in full force and effect in all material respects (other
than with respect to those manufacturer warranties that are no longer being
honored by the relevant manufacturer with respect to all customers generally).

 

 

12.

Covered Assets:  Provider or an affiliate of Provider, which is an experienced
operator licensed, or using licensed personnel (including, without limitation,
by subcontracting certain maintenance and administrative services), as
applicable, as required by applicable law, is obligated to provide certain
maintenance and administrative services associated with such Systems in
accordance with the Maintenance Service Agreement or the Administrative Services
Agreement, as applicable.

 

 

13.

Ownership and Liens: The Borrower has title to the Project, free and clear of
all liens and encumbrances, except for customary permitted liens.

 

 

14.

Notices of Ownership:  Seller has filed a precautionary fixture filing (or its
functional equivalent) in respect of the related System or such other similar
filing as may be required by applicable law including, without limitation,
pursuant to Cal. Pub. Util. Code §§ 2868-2869, and the Borrower has provided a
copy thereof to the Secured Parties; provided, however, that (i) certain of such
filings may be released from time-to-time in order to assist the applicable
Customer in a pending refinancing of such Customer’s mortgage loan or sale of
home and (ii) such filings may not have been filed or maintained in a manner
that would provide priority under applicable law over an encumbrance or owner of
the real property subject to the filing.

 

 

15.

Insurance:  The System is insured as specified under the LLC Agreement of
Borrower Member and Section 5.17 of the Agreement.

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX 2

Project Documents

None.

 

 

 




 

--------------------------------------------------------------------------------

 



APPENDIX 3

SYSTEM INFORMATION

 

[Attached]

 




 

--------------------------------------------------------------------------------

 



APPENDIX 4

SEPARATENESS PROVISIONS

The Borrower shall maintain its existence separate and distinct from any other
Person, including its members by taking, among others, the following actions:

 

--------------------------------------------------------------------------------

 

 

i.

maintaining in full effect its existence, rights and franchises as a limited
liability company under the laws of the State of Delaware and obtaining and
preserving its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of the Borrower LLC Agreement and each other instrument or
agreement necessary or appropriate to properly administer the Borrower LLC
Agreement and permit and effectuate the transactions contemplated hereby and
thereby;

 

ii.

maintaining its own deposit accounts, separate from those of any other Person,
any of its officers and their respective Affiliates;

 

iii.

conducting all material transactions between the Borrower and any of its
Affiliates on an arm’s length basis and on a commercially reasonable basis;

 

iv.

conducting its affairs separately from those of any other Person, any of its
officers or any of their respective Affiliates and maintaining accurate and
separate books, records and accounts and financial statements, it being agreed
that performance under the Transaction Documents shall not result in the
Borrower’s contravening Section iv of the Borrower LLC Agreement;

 

v.

acting solely in its own limited liability company name and not that of any
other Person, any of its officers or any of their respective Affiliates, and at
all times using its own invoices and checks separate from those of any other
Person, any of its officers or any of their respective Affiliates;

 

vi.

maintaining all of its assets in its own name and not commingling its assets
with those of another Person;

 

vii.

not maintaining its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;

 

viii.

paying its own operating expenses and other liabilities out of its own funds;

 

ix.

refraining from directly entering into any cross-marketing activities with the
sole member or any of its Affiliates;

 

x.

not acquiring obligations or securities of its members or Affiliates;

 

xi.

not taking any action that knowingly shall cause the Borrower to become
insolvent;

 

xii.

observing all limited liability company formalities, including maintaining
meeting minutes or records of meetings and acting on behalf of itself only
pursuant to due authorization, required hereby and by the Delaware Certificate
(as defined in the Borrower LLC Agreement);

 

xiii.

holding itself out to the public as a legal entity separate and distinct from
any other Person and promptly correcting any known or suspected misunderstanding
regarding its separate identity;

 

--------------------------------------------------------------------------------

 

 

xiv.

causing its members, managers, directors, officers, agents and other
representatives to act at all times with respect to it consistently and in
furtherance of the foregoing and in the best interests of the Borrower;

 

xv.

not allowing the Borrower to guarantee or become obligated for the debts of any
other entity or hold out its credit as being available to satisfy the
obligations of others; and

 

xvi.

filing its own tax returns, if any, as may be required under applicable law, to
the extent it is (1) not part of a consolidated group filing a consolidated
return or returns or (2) not treated as a division for tax purposes of another
taxpayer, and paying any taxes so required to be paid under applicable law.

 

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX 5

APPROVED MANUFACTURERS

 

Panel Manufacturers

Approved Countries

 

Inverter Manufacturers

Approved Countries

Changzhou Trina Solar Energy Co., Ltd.

China

Thailand

Vietnam

Malaysia

 

 

Enphase Energy, Inc.

 

China, Canada

Canadian Solar, Inc.

 

China

Canada

Vietnam

 

Fronius USA LLC

US
Austria

JA Solar USA, Inc.

China

 

SMA Solar Technology

US
Germany

LG Solar USA, Inc.

 

South Korea

 

Delta

China

SunPower Corporation

 

US

Philippines

 

Schneider Electric

US
India

LONGi Solar Technology (US), Inc.

Malaysia

 

 

ABB Group/Power-One Renewable Energy Solutions, LLC

US
Italy

REC Solar, Inc.

 

Singapore

 

 

SolarEdge Technologies, Inc.

China
Hungary
Israel

 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

 

First Solar, Inc.

 

US, Malaysia

 

 

Ginlong Technologies

China

Jinko Solar (U.S.) Inc.

China

Malaysia

 

 

 

Hanwha Q Cells America Inc.

China, Korea, Poland

 

 

 

 




APPENDIX 6

APPROVED FORM AGREEMENTS (CUSTOMER AGREEMENTS)

 

[Attached]

 

 

 




 

--------------------------------------------------------------------------------

 



APPENDIX 7

CREDIT CRITERIA

The “Credit Criteria” shall require, as of the date the FICO score was retrieved
by Seller in accordance with its customer practices:

 

(i)

(A) [***]56;

 

(ii)

(A) [***];

 

(iii)

(A) [***];

 

(iv)

[***];

 

(v)

(A) [***]; and

[***][***]


 

56 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 



APPENDIX 8

ACCEPTABLE PROVIDERS

 

US Bank

Consolidated Asset Management Services

Novogradac

Omnidian

CCA

Radian Gen

Eso Capital Advisors

 




 

--------------------------------------------------------------------------------

 



APPENDIX 9

ASSUMPTIONS

Base Case Performance Assumptions

Generation Sensitivity

 

P50

Availability Loss

% of Generation

[***]57

Default Loss

%/year

[***]

Degradation

%/year

[***]

Operating Expenses

Maintenance Service Agreement Cost

kWdc/year

[***]

Administrative Service Agreement Cost

kWdc/year

[***]

Project Company Insurance Premium

% of [MEPCA Purchase Price]

[***]

Administrative Costs (Audit fees, etc.)

$ Annually

[***]

Administrative Agent Fee

$ Annually

[***]

Annual Rating Fee

$ Annually

[***]

Backup Servicer

$ Annually

[***]

Operating Expense Escalation

Maintenance Service Agreement Cost

%/year

[***]

Administrative Service Agreement Cost

%/year

[***]

Project Company Insurance Premium

%/year

[***]

 

57 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Administrative Costs (Audit fees, etc.)

%/year

[***]58

Administrative Agent Fee

%/year

[***]

Annual Rating Fee

%/year

[***]

Backup Servicer

%/year

[***]

 

 

 

58 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 